 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

independent |
Bank

 

3080 Craig Drive
PO Box 3035
McKinney, TX 75070
972-562-3426

Page 1 of 118

 

 

 

roof Main Oifice .
NL
1919
CD HOMES LLC pate 1/31/18 Page 1
—~ 2402 ELMEN ST Account Number Ending 6694
~__ HOUSTON TX 77019 # Enclosures
w== CHECKING ACCOUNTS ---~
FREE SMALL BUSINESS Number of Enclosures 0
- account Number ending 6694 statement Dates 1/01/18 thru 1/31/18
Previous Stmt Balance 44,750.73 Days in the statement period 31
1 Deposits/credits 378.08 Average Ledger 45 ,080.02
checks/dehits ‘00 Average Collected 45,080.02
service Charge 00 Se
Interest Paid 00
Current Stmt Balance 45,128.81
Deposits and Other Credits
Date Description Amount
foo ALOS cp_interest ee eee BBA OB
wy cert No. Ending 415
Daily Balance Summary
Date Balance Date Balance
1/ol 44,750.73 1/05 45,128.81
cro
NA
fee. MHD OCA NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

Member FDIC

CDH-001762 CD HOME Ex. 12
 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 2 of 118

G Independent — asocapose

PO Box 3035

 

 

 

 

Bank McKinney, TX 75070
972-562-3426
fo, Main Office
NA
585 .
CD HOMES LLC Pate 2/28/18 _ Page 1
— 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 ; # Enclosures . 2
~=-=- CHECKING ACCOUNTS --r~
FREE SMALL BUSINESS . Number of Enclosures 2
Account Number Ending 6694 Statement Dates 2/01/18 thru 2/28/18
Previous stmt Balance 45,128.81 Days in the statement period 28
1 Deposits/Credits 76,000.00 Average Ledger 25,414.52
2 checks/Debits 120,000.00 Average Collected 25,414.52
Service Charge -00
Interest Paid 90
current Stmt Balance 1,128.81
Deposits and Other Credits
i Date | Description . Amount
: 2/44 ‘CONST ADVANCE TRANSFER ™ 76, 000-00
a APPROVED BY: P MEVAWALA .
: --- CHECKS IN NUMBER ORDER ---
Date Check Na Amount Date Check No Amount
2/13 1035 44,000.00 2/16 1036 76,060.00
*Indicates skip in check Number
Daily Balance Summary
Date Balance Date Balance
2/01 45,128.81 2/14 77,128.81
2/13 1,128.81 2/16 1,128.81
soo
Nou
Bens UND O47 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION
Member FDIC

CDH-001763 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 3 of 118

Date: 2/28/2018 Page: 2 ¢

i nd e pendent . Primary Account; 10006366"
Bank

 

 

beng ~ poate otk mae Rt : * 635"
aN oe Be

is. kine -- eye eo 1S fheee
en a aa tile ace eee ee 5
i ss Sica
: de st

POR mm ee mente

e008 454 ARITA SIE NODE GETS . j

 

 

 

 

 

ann OEE

Ck# 1035 Date 2/13/2018 Amt $44,000.00
oe vee TTamnae votetew moe | Mee h ie nF arr
> . 1036
} SO HONES U6
)  ASae are ao
i war test Jw Pa ayn }
Spay . —
i Bite. Ce es Choe s
to Sea eal Be pea ‘ . 4
t wit rea 5.5
a ee 4 os ah
FDDSOSb! WALRTIES ABI SOOGE ABE TSS I

 

 

Ck 1036 Date 2/16/2018 Amt $76,000.00

vcr ar en TE tha mage Meet

ros,
N+

CDH-001764 CD HOME Ex. 12
 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 4 of 118

Bank PO Box 3035

McKinney, TX 75070

i independent 3090 Craig Drive

 

¢.~
\ 4
94
CD HOMES LLC Date 3/30/18 Page 1
— 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 # Enclosures 2
mmm= CHECKING ACCOUNTS ----
FREE SMALL BUSINESS | Number of Enclosures 2
Account Number Ending 6694 Statement Dates 3/01/18 thru 4/01/18
Previous Stmt Balance . 1,128.81 Days in the statement period 32
2 Deposits/Credits 101,736.87 Average Ledger 2,160.32
1 checks/Debits 100,000.00 Average Collected 2,160.32
Service Charge .00
Interest Paid .00
Current Stmt Balance 2,865.68
Deposits and Other Credits
{° Date Description Amount .
Ke 3/12 TRANSFER FROM LOAN 100, 004,00 ‘
<UL APPROVED BY: MMCGUIRE
3/14 REGULAR DEPOSIT 1,732.87
~-~ CHECKS IN NUMBER ORDER ---
Date Check No Amount
3/12 1038 100,000.00
*tIndicates Skip in Check Number
Daily Balance Summary .
Date Balance Date Balance Date Balance
3/01 1,128.81 3/12 1,132.81 3/14 2,865.68
f “N
NZ
eee”

 

Rov; MND 04/07

CDH-001765

NOTICE: SEE REVERSE SIDE FOR IMPORTANT. INFORMATION
Customer Care 800.460.6634 | Ibtx.com | Member FDIC

Equal Housing Lender

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 5 of 118

Date: 3/30/2018 Page: 2c

i nd @ pendent Primary Account: 10008366!
Bank

 

 

 

 

“oN
Ny,
yidependent ADVIGE OF CREDIT «ome , WHR 14 208
a ret
ROeEr OT Te Chr VR MEET ES PaO PADOT
THOLIsnas fetter reatse! “pepe & ehalbed L no
free Ap dada One ropatteusy isu) pga
ee —_——
ween ACEOUES NUMER That code TOTAL AbGURT
ce 1006003hN44 $ 72227
1500 i000 2000636898"

 

 

 

Date 3/14/2018 Amt $1,732.87

 

 

 

 

: = ar
o 1036 a
GB ROMES LLG , .
feos GuaBTAIALET Germ
PETUSION, EX 77019 out. af 1 eh
, Bh. Bak of Mitch aie ——) $ 18 panei i
ope ile sath Lee Eilers ! hig ~— = B
on BirepalMtieim - Bone 92729 — Latta a

 

Bek) oD 3a PRAQEG A268 3OGRG ARG Ge

Ck 1038 Date 3/12/2018 ‘Amt $100,000.00

 

CDH-001766 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 6 of 118

boot

is Independent so30 Craig Drive

 

 

 

 

 

 

 

 

 

 

 

PO Box 3035
Bank MoKinney, TX 75070
{™.
‘7 , "AGGOUNT NUMBER | _00xx6604
“STATEMENT DATE.| 5/34/18
CD HOMES LLC PAGE. | OF
2402 ELMEN ST
HOUSTON TX 77019

————
nan. ‘
Le

R NEW eSTATEMENT
ONLINE BANKING.

E
MUST BE ENROLLED
R REWARDS.

  
 
      
  

he ew
rege

Cn)

 

 

 

 

 

 

 

 

 

 

oN FREE SMALL BUSINESS CHECKING —_ ~
“7 Agcount Number ending : aor Sistement Dales SSCA RT BPTI
Previous Stmt Balance 3,735.55 Days in the statement period 31
Deposits/Credits 00 Average Ledger 3,735.55
Checks/Debits  - 00 Average Collected 3,736.55
Service Charge - .00
interest Paid 00
Current Stmt Balance 3,735.55
Po ~~ DAILY BALANCE SUMMARY Za |
Date Balance _s-
5/01 3,735.55
ooo
SZ
Rev MND DIRT NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

 

 

Customer Care 800.460.6634 {| ibtx.com | Member FDIC {27 Eaual Housina Lender

CDH-001767 CD HOME Ex. 12
 

 

Case 18-3
4658 Document 615-2 Filed in TXSB on 11/28/20 Page 7 of 118

a
independent 3090 Craig Drive
PQ 35

Box 3035 .
Bank McKinney, TX 75070
cf
NX Pr TT duces a te TS canner sen ste ann FS et
289
Cp HOMES LLC pate 4/30/18 _ Page 1
— 2402 ELMEN ST : Account Number Ending 6694
HOUSTON TX 77019 # Enclosures 1
New interactive estatements are coming! Enrollment inside online Banking
begins May Ll, 7018, and captures six months of previous eStatements.
Before May 2, you may want to save any earlier statements you wish to keep,
_ae= CHECKING ACCOUNTS ~~~"
FREE SMALL BUSINESS Number of Enclosures 1
Account Number ending 6694 statement Dates 4/02/18 thru 4/30/18
previous Stmt Balance 2,865.68 Days 1m the statement period -29
2 peposits/credits 25,869.87 Average Ledger 3,305.22.
2 Checks/Debits 25,000.90 Average collected 3,305.22
service Charge 00
Interest Paid 00
Current stmt Balance , 3,735.55
f™
VO tees cent panes enseneues cee e etree ene en ee eer eee ee eee reese eeeen eee
peposits and other credits
pate pescription AMOUNT
4/06 cD Interest | 369.87
cert No. Ending 6415
4/24 LOAN ADVANCE - SHADYWOOD 25,500.00
APPROVED BY: P MEVAWALA
other Debits .
Date pescription . Amount
4/24 WIRE-OUT 30181140008100 RE: Al 17 ,543.70-
. NORTH STAR TITLE CO., LLC
neck _-- CHECKS IN NUMBER ORDER ~~~
pate check No - - Amount
4/24 _ _ 7,456.30 ped tac F
*tndicates Skip 14 Check Number
f Neo
Nos

IMPORTANT, INFORMATION

Rev MMO DDT , NOTICE: SEE REVERSE SIDE FOR |
perctamor Carn RAN ASH ARIA | ibb.cam { Member FDIC 2 Equal Housing Lender

CDH-001768 CD HOME Ex. 12
 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 8 of 118

WE independent
* Bank

  

CD HOMES LLC
2402 ELMEN ST
HOUSTON TX 77019

FREE SMALL BUSINESS Ending
Daily Balance Summary
Date Balance Date

4/92 2,865.68 4/06

os
NT

CDH-001769

pate 4/30/18 Page 2

Account Number Ending 6694

# Enclosures 1
6694 (continued)

Balance Date Balance

3,235.99 4/24 3,735.55

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 9 of 118

re Independent — | ae eet ne
Bank

  
 

 

 

 

 

 

i

NO?
vowel independent aN eHECKING THORN

Bete SB Vooobs lh bAY . m7 CR Sea 9 y7
“ —_ Aexsh Uo A
wage CT rate ere _- .
: V4 Se SO
Sapa =
. TSO0 seOOG ht ACCORSBE SAH .
Ck# 0 Date aay ‘Amt $7,456.30

f™,

Ne

ry

Ne

CDH-001770 CD HOME Ex. 12
 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 10 of 118

7345

we Independent 3090 Craig Drive

 

 

 

 

 

 

 

 

PO Box 3035
Bank MoKinney, TX 75070
f,
Se ome ms memes" FAGCOUNT NUMBER, |” 100000094
“STATEMENT:DATE.| 6/29/18
CD HOMES LLC “TSEEPAGE.s 5] tof2
2402 ELMEN ST
— HOUSTON TX 77019

__

  
    
   
 

UP FOR OUR NEW eSTATEMENT
RWICE INSIDE ONLINE BANKING.

q . .

 

: CCOUNTS MUST BE ENROLLED
: ‘ARNING, REWARDS.
‘ x 2

 

 

 

 

 

 

 

 

f™s, { FREE SMALL BUSINESS CHECKING ;
Nv ~ “Aecount Number ending ~~ ~ ‘ “60d StatementDates = stt—i‘i‘—~™S “SiO 16 tire O18”
Previous Stmt Balance 3,735.55 Days in the statement period 31
Deposits/Credits .00 Average Ledger 3,735.55
Checks/Debits .00 Average Collected 3,735.55
Service Charge , .00
interest Paid ‘ .00
Current Stmt Balance 3,735.55
[.. os woe oes DAILY BALAN CE SUMMARY Te a Beta To, |
Date : Balance :
6/04 3,735.55”
a
Vy
Rev, HAND OST NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

 

 

Customer Care 800.460,6634 | ibtx.com | Member FDIC (2) Equal Housing Lender

CDH-001771 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 11 of 118

7000

Independent , 3080 Craig Drive

PO Box 3035
Bank ' McKinney, TX 75070

 

 
 
   

  

7ISii1

CD HOMES LLC pote
2402 ELMEN ST
HOUSTON TX 77019

 

 

  

= FREE SMALL BUSINESS CHECKING.

   

 

 

 

   

 

 

 

    

 

 

 

CN - Agsount-umber Ending ~~~ , 6694" Statement Dates 7iearetheu TISAB .
Previous Stmt Balance 3,735.55 Days in the statement period 30
Deposits/Credits . 373.97 Average Ledger 4,059.65
Checks/Debits - 00 Average Collected. 4,059.65
Servica Charge . .00
interest Paid ,00
Current Stmt Balance 4,109.52
ie Gos A DEPOSITS AND-OTHER CREDIT. :
Date Description , - Amount
7106 CD interest 373.97
Cert No. Ending 6415
Date —_ Balance Date Balance
7102 —_ 3,738.55 7/08 . 4,109.52 _
Qe
integ REV 060718 NOTICE! SEE REVERSE SIDE FOR IMPORTANT INFORMATION

Customer Care 800.460.6634 | ibt.com | Member FDIC {2Y Equal Housina Lender

CDH-001772 CD HOME Ex. 12
 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

Independent

 

Page 12 of 118

 

 

3090 Craig Drive
PO Box 3035
Bank McKinney, TX 75070
972-562-4426
yous Main Office
Noa
703
CD HOMES LLC Date 1/31/17 _ Page 1
™—~ 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 # Enclosures
---- CHECKING ACCOUNTS ----
FREE SMALL BUSINESS : : Number of Enclosures 0
Account Number Ending 6694 Statement>Dates 1/01/17 thru 1/31/17
Previous Stmt Balance 2,265.75 Days in the statement period 31
L Deposits/credits. 220.76 Average Ledger 2,450.90
' Checks/pebits .00 Average Collected 2,450.90
Service Charge 00
Interest Paid .00
Current Stmt Balance 2,486.51
Deposits and Other Credits |
Date Description Amount
fo... 1/06... cD Interest coe 220.76
Ly cert No. Ending 6415
Daily Balance Summary ,
Date Balance Date Balance
1/01 2,265.75 1/06 2,486.51
a
N 4

 

Rie MAO O07

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001773 CD HOME Ex. 12
 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

Independent
Bank

*

Page 13 of 118

3080 Craig Drive

PO Box 3036
Mckinney, TX 76070
972-562-3426

 

 

 

 

Main Office
204
CD HOMES LLC Date 2/28/17 _ Page L
aw——= 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 # Enclosures 2
pe }
---~- CHECKING ACCOUNTS --~-~
FREE SMALL BUSINESS Number of Enclosures 2
Account Number Ending 6694 Statement Dates 2/01/17 thru 2/28/17
Previous Stmt Balance 2,486.51 Days in the statement period 28
1 Deposits/credits 57,000.00 Average Ledger ‘ 16,686.51
2 Checks/Debits 57,100.00 Average Collected 16,686.51
Service Charge 00
Interest Paid .00
Current Stmt Balance 2,386.51
Deposits and Other Credits
Date Description Amount
On  2LTA CONSTRUCTION ADVANCE *, 57,000.00.
fo APP'D BY: P MEVAWALA
Nes .
~~~ CHECKS IN NUMBER ORDER ---
Date Check No Amount Date Check No Amount
2/15 100.00 2/21 1021* 57,000.00
*Indicates Skip in Check Number
Daily Balance Summary .
Date Balance Date Balance
2/01 2,486.51 2/15 59,386.51
2/14 59,486.51 .2/21 2,386.51
Ne
Rav MMOD OU0T

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001774 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 14 of 118

Date: 2/28/2017 Page: 2 of 2

* in depen d ent | | , Primary Account: 1000636694
Bank

  

 

 

 

 

 

 

 

 

 

fo
f™
\4 os rape
seerrarw race independent SheeKniG WITHDRAWAL
poe “OR AEST — ws LOB Bab REE
mer ge rns ae ae
teen ROSES a fn nee ‘ \ bo sO
Teo Seat mack wouans
WSsCOl DOO a §ODDESE6 Fi" Ba
Ck# 0 Date 2/15/2017 Amt $100.00
: aoa &
SQ HOMER LS omer
MERISTEN, Ux Ba! mre, dd af 7 BRTAV ULE
Bo ied. i to.
fo, ee
eODade ke HE RVELR VFO ICOORIGET ‘ |
Ck# 1021 Date 2/21/2017 Amt $57,000.00
we ~
f oN
Xe
ony,
c™
Ne

CDH-001775 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 15 of 118

ra

a Independent esccuom

- PO Box 3035

  

 

 

 

 

 

Bank Mckinney, TX 78070
972-862-3426
/ of; Main Office
Ne
1662 ‘ ,
CD HOMES LLC Date 3/31/17 _ Page 1
“2402 ELMEN ST Account Number = Ending 6694
ww, HOUSTON TX 77019 # Enclosures 4
---~ CHECKING ACCOUNTS ----
We are pleased to announce that_beginning Monday, April 3rd, our daily cutoff
time for determining funds availability will be extended. from 4:00.p.m. to the
end of the business day.
For more information, please contact your local Independent Bank branch.
FREE SMALL. BUSINESS Number of Enclosures 4
Account Number Ending 6694 Statement Dates 3/01/17 thru 4/02/17
Previous Stmt Balance 2,386.51 Days in the statement period 33
2 Deposits/Credits 22,500.00 Average Ledger 2,086.51
3 Checks/Debits 24,100.00 Average collected 2,086.51
Service Charge .00
Interest Paid .00
Current Stmt Balance. 786.51
TONY TT aa Ter TTT Tee ee eed cclv aes deans WIIVITUTT TTT. a ITT
ar .
Deposits and Other Credits
Date Description Amount
3/14 LOAN ADVANCE TRANSFER 21,500.00
APPROVED BY:P MEVAWALA
3/16 REGULAR DEPOSIT 1,000.00
--- CHECKS IN NUMBER ORDER ---
Date Check No : Amount Date Check No Amount
3/15 100.00 3/16 1023 22,000.00
3/15 1022* 2, 000,00
*tndicates Skip in Check Number
Daily Balance Summary
Date Balance Date Balance
3/01 2,386.51 3/15 21,786.51
3/14 23,886.51 3/16 786.51,
Yr
Rew: MAD 0807 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

Vee me

CDH-001776 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 16 of 118

Date: 3/31/2017 Page: 2 of 2

i n d e pende nt . Primary Account: 1000636694
Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tHE TO J -
3 els 3
ig a MY
Boone Ss} L-34 ~
a pee i 3 HHS
ee yes EE ep
— FTL
2 SH ca Be PRL wlesie de cde ob SESE Pee
Lemmaninan enema : Ba args .
—encerme HSOOI-ORION LOOOEIBEIE oh 160006
Date 3/16/2017 Amt $1,000.00
seantatow independent SHEDKING WHTHOBS WA
naw See VD {OOD G&bLDYY
tum OST bee eet
. 5 {Dopo
PRN
(ost she ack NN couse “er
e500 spook: COOK ARESKe BA
Ck# 0 Date 3/15/2017 Amt $100.00
ps Teenae Fi BNW uLnESa toes v ameeareand = “le
1 SBNOMES LAE
| Tae \RTT3 € - Se: 4
j nay . ui : mart 2 fe ye > os
I Brat or_ ef H ae —— Ig 2a.0 7°
: ~t 7 “ nt Ste > ~ narra nine ROLLS a
FO cents os is cd x — :
ow, oh _ ODIO eRe WEkIRSEAPSd AOOORsEEahe ~ we ee ete cae Lee
\v Ck# 1022 Date 3/15/2017 Amt $2,000.00
- ana TEP TAME IN NCEE ELE ete
1 CDHOMES LL
2232 eh SURE
Termin ve Fras
pay .
> Be CM ehaee .
wl I . .
—- Sandee tl tft "eat
we" ;
OOM? ESFTIG ARE ACOOESEGSL
Ck# 1023 Date 3/16/2017 Amt $22,000.00
N+

CDH-001777 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

= independent

  

Page 17 of 118

 

 

3090 Graig Drive
PO Box 3035
Bank MoKinney, TX 75070
972-562-9426
fw Main Office
NA
62
CD HOMES LLC Date 4/28/17 _ Page 1
“r= 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 # Enclosures 2
--~- CHECKING ACCOUNTS ----
We are pleased to announce that_beginning Monday, April 3rd, our daily cutoff
time for determining funds availability will be extended from 4:00 p.m. to the
end of the business day.
For more information, please contact your local Independent Bank branch.
FREE SMALL BUSINESS Number of Enclosures 2
Account Number Ending 6694 Statement Dates 4/03/17 thru 4/30/17
Previous Stmt Balance - 786.51 Days in the statement period 28
2 Deposits/credits 125,215.75 Average Ledger 5,379.14
2 Checks/Debits 125,100.00 Average Collected 5,379.14
Service Charge .00
Interest Paid .00
current Stmt Balance 902.26
co Te
NY a a a 2 .
Deposits and Other Credits
Date Description Amount
4/03 CONSTRUCTION ADVANCE 125,000.00
APPROVED BY:P MEVAWALA
4/06 cb Interest 215.75
cert No. Ending 6415
“++ CHECKS IN NUMBER ORDER ~--
Date Check No Amount Date Check No Amount
4/13 100.00 4/04 1024* 125,000.00
*Indicates Skip in check Number
paily Balance Summary
Date Balance Date Balance
4/03 125,786.51 4/06 ~ 1,002.26
4/04 786.51 4/13 902.26
os
Ns

 

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

Ravi MMO O40T

CDH-001778 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 18 of 118

-¢ Independent
le Bank

  

 

 

1,
cusrmemrete Oy iexianendent CHECKING WaTHORAWAL
Bank Qa? seseormatc
pate eh NY Poeomrbeabeay
Oa 4 ——
ee ede Gagne
omen : s LOUD
sores
ba, suweee
ome oe ae oe Vere ogee
W500 sweeOO HOOCRIGE AL en
ean eppiis

 

Ck# 0 Date 4/13/2017 Amt $100.00

 

 

 

 

TODIGekH HARA IES ERM LODCEABLGLG

r uoze 4
i Gp HOMESiLS
: Sees Euan STREET a
q MCTISTOM TH TIGER =
} ws RUT Te
sam, bi
"By, ae
yp Bett IS fn lef,
cee totes fe mT pentane
: an
wer’
ron SO One eee we wo ee

 

 

 

Ck# 1024 Date 4/4/2017 Amt $125,000.00

CDH-001779

Date: 4/28/2017 Page: 2 of 2
Primary Account: 1000636694

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 19 of 118

Independent $090 Craig Drive

 

 

 

 

 

PO Box 3035
Bank McKinney, TX 75070
_ 972-562-3426
~~ . Main Office
NZ
253
CD HOMES LLC Date 5/31/17 _ Page 1
— 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 # Enclosures. 2
~--- CHECKING ACCOUNTS ----
FREE SMALL BUSINESS ‘ Number of Enclosures 2
Account Number _ Ending 6694 Statement Dates 5/01/17 thru 5/31/17
Previous Stmt Balance 902.26 Days in the statement period 31
2 Deposits/credits 153,500.00 Average Ledger 12,482.90
2 checks/Debits 153,500.00 Average Collected 12,482.90
Service Charge .00
Interest Paid .00
current Stmt Balance 902.26
Deposits and Other credits
Date Description Amount
fom en h/2T >  CONST-ADVANCE 9° 52,0007 00
NS APPROVED BY: PMEVAWALA
5/24 CONSTRUCTION LN ADV 101,500.00
APPROVED BY:P MEVAWALA
~-~ CHECKS IN NUMBER ORDER ---
Date check No Amount Date Check No Amount
5/26 1025 52,000.00 5/26 1027* 101,500.00
*Indicates Skip in Check Number
Daily Balance Summary
Date Balance Date Ba lance
5/01 902.26 5/24 154,402.26
5/23 52,902.26 5/26 ; 902.26
o~
Ne
Pee, MME QAO? NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001780 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 20 of 118

Date; 5/31/2017 Page: 2 of

. Ind € pende nt . Primary Account: 10006366%
Bank ,

  

 

 

 

 

 

 

 

 

NN
NU
{ so28 4
oe : woos | ||
wae fif?e BEN ALS
Be fe s
— et fee ke pa en
= | oe a
et vo bere fi , ~
MOU WES SLED eies ICCD Eb9he |
. Ck# 1025 Date 5/26/2017 Amt $52,000.00
wOD wie bbs bes ene INOS TEVke : ;
s <a
Ck# 1027 Date 5/26/2017 Amt $101,500,00
a - ie is
Ns
oT *
Ne

CDH-001781 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 21 of 118

Independent soso caicoie

PO Box 3085

  

 

 

 

 

Bank MoKinney, TX 75070
972-562-3426
nom . Main Office
i .
; 1812
CD HOMES LLC Date 6/30/17 _ Page 1
—__ 2402 ELMEN ST Account Number Ending 6694
— HOUSTON TX 77019 # Enclosures
~--- CHECKING ACCOUNTS ----~
Attn Commercial Customers: Visit . .
https: //ww. independent-bank. com/documents/CATOInformationsecuri ty2017. pdf
for information regarding Corporate Account Takeover.
FREE SMALL BUSINESS ; Number of Enclosures 0
Account Number Ending 6694 Statement Dates 6/01/17 thru 7/02/17
Previous Stmt Balance 902.26 Days in the statement period | 32
Deposits/credits ; ,00 Average Ledger 902.26
_ Checks/Debits .00 Average Collected . 902.26
Service Charge -00
Interest Paid -00
Current Stmt Balance 902.26
c “\ A FAP CREE OL me RR a Be re ee ee ee et el Pe Le te eee pe
Ne .
Daily Balance Summary
Date Balance
6/01 902 .26
r™
Ns
Rev MMB 96.07 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001782 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

4 Independent

  

Page 22 of 118

 

 

3090 Craig Drive
vee PO Box 9035
a Bank. McKinney, TX 76070
. ' 972-662-3426
LN Main Office
NY
790
CD HOMES LLC Date 7/31/17 , Page 1
— 2402 ELMEN ST Account Nutber Ending 6694
HOUSTON TX 77019 # Enclosures 1
---- CHECKING ACCOUNTS ----
. Attn Commercial Customers: Visit ; .
https: //www. independent-bank. com/documents/CaTOInformat ionSecurity2017. pdf
for information regarding Corporate Account Takeover.
FREE SMALL BUSINESS . Number of Enclosures i
Account Number Ending 6694 Statement Dates 7/03/17 thru -7/31/17
Previous Stmt Balance 902.26 Days in the statement period 29
2 Deposits/Credits 104,218.16 Average Ledger 4,684.05
1 Checks/Debits 104,000.00 Average Collected 4,684.05
Service Charge .00
Interest Paid .00
Current Stmt Balance 1,120.42
o ™ See Ee RF he Ve Oe hn ety teeta IR fol Ae EN tnt
a Deposits and other credits
pate Description Amount
7/06 cD Interest 218.16
cert No. Ending 6415
7/11 CONST ADVANCE 104,000.00
REQUESTED BY!B PARKER
--- CHECKS IN NUMBER ORDER ---
Date Check No Amount
7/12 1028 | 104, 000.00
*Indicates Skip in Check Number -
Daily Balance Summary
Date Balance Date | Balance
7/03 902.26 7/11 105,120.42
7/06 1,120.42 7/12 1,120.42
cn
XQ 7

 

Rew. ft O60y

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001783 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 23 of 118

y Date: 7/31/2017 Page: 2 ¢
* I nd e pendent , Primary Account: 10006366!
Bank

  

 

 

 

 

 

 

 

f~*
NY
r DHOMEG LLG oe . . teas
1 Seen ae meee
— wie Wade SBE
is, CA tt . ty
remot % Megat L és ‘ me Peed”
POR Neti Den sinter Ele ee a a V t
perce bal bere f} : sh .
pon EN ttt ade _t a
— MUDAO ZO RELARIBAPGE ICO BBANE |
meme
Cki# 1028 Date 7/12/2017 Amt $104,000.00
fon re Ce . . bce eee ne bane ennnine ee tan te ae eee een ents
oN
M
Fie
fN
XN

CDH-001784 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 24 of 118

FH Independent sco caioine
Bank Mekrnay 7X 75070
an 972-562-3426

 

 

 

a , Main Office
Vue
1924
CD HOMES LLC Date 8/31/17 _ Page 1
— 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 # Enclosures 1
eT
Attention Debit & ATM Card Holders: Visit www.ibtx.com for an important message
regarding ATM safety. Select Mastercard Debit Card under the Personal tab and
click the link for "ATM User Precaution” to learn more.
~--- CHECKING ACCOUNTS --~~
FREE SMALL BUSINESS . Number of Enclosures 1
Account Number Ending 6694 Statement Dates 8/01/17 thru 8/31/17
Previous Stmt Balance 1,120.42 Days in the statement period 31
1 Deposits/Credits 108,000.00 Average Ledger 15,055.90
1 checks/pebits 108,000.00 Average collected 15,055.90
Service Charge .00
Interest Paid _- -00
current Sst ance 1,12
Ce I NET heen Se ether ney, ter ce . vee -
Cs Deuce neteneeenene ave evi eeee ta eeereee Dec e ee ete e et ane nade e eee ea en nae
Deposits and other Credits
pate Description Amount
8/07 CONSTR DRAW TRANSFER 108, 000.00
APPROVED BY:P MEVAWALA
~~~ CHECKS IN NUMBER ORDER ~--
Date Check No _ Amount
_ 8/11 1029. 108, 000.00
*Indicates Skip in Check Number
Daily Balance Summary
Date Balance Date Balance Date Balance
8/01 1,120.42 8/07 109,120.42 8/11 1,120.42
fr
NOS
Rev: WiAD O47 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

Marmhor ENC

CDH-001785 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 25 of 118

Date: 8/31/2017 Page: 2 0

* i nd € pende nt . . . ; Primary Account: 10D06366¢
Bank

  

aa

 

 

 

 

 

 

 

NY
p a _ oe 4 eek ee 1020 8
2 SOO :
} SRUETON TF 7088 un, fp aa oie iss
, Sth on
Ee CA dine bh CE
somone ‘dhe fad Med tof drag | Mb ue ‘tape
fon ee is fer wee) Lhe. rece
owen WOO eat Sb ANB AZo IDOCE IES Akw j
Ck# 1029 Date 8/11/2017 Amt $108,000.00
P — “ os ne atnenantith aeons - Ft Ne at lc twee
Nw
a
a7 ON
NZ

CDH-001786 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

We Independent

Page 26 of 118

 

 

3090 Craig Drive
PO Box 3035
Bank McKinnay, TX 75070
972-562-8426
/ 7. Main Office
SO
1537
CD HOMES LLC Date 9/29/17 _ Page 1
— 2402 ELMEN ST Account Number nding 6694
# Enclosures 1

HOUSTON TX 77019

---~ CHECKING ACCOUNTS

Notice of Availability

Federal Law requires us to tell you how we collect, share, and protect your

personal information. C
olicy and practices wit
ttps://www. independent-

you a free copy upon request if you call us at (972) 562-3426.

mai

FREE SMALL BUSINESS

Our privacy policy has not chang
h the respect to your personal
bank. com/documents/2016Privacy

Number of Ene

ed and you may review our
information at .
Policyl.pdf or we will

losures 1
9/01/17 thru 10/01/17

 

Account Number - Ending 6694 Statement Dates {47 _
Previous Stmt Balance 1,120.42 Days in the statement period 31
1 Deposits/Credits 187,500.00 Average Ledger 13,217.19
1 checks/Debits 187,500.00 Average Collected 13,217.19

Service Charge -O0 ;
w Interest Paid |. - -00 .
4 oo “CarFent stmt ‘BaTance “3,120.42
Ne

Deposits and Other Credits

Date Description Amount

9/06 CONSTRUCTION DRAW 187,500.00
APPROVED BY: P MEVAWALA
--- CHECKS IN NUMBER ORDER -~-
Date Check No Amount
/08 1030. 187,500.00

*Indicates Skip in Check Number

Daily Balance Summary

Date Balance Date Balance Date Balance

9/01 1,120.42 9/06 188,620.42 9/08 1,120.42
cs
Ns
Rave Ua O47 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

Member &D1C

CDH-001787

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 27 of 118

Date: 9/29/2017 Page: 2 of

¢ independent Primary Account: 100063669
- Bank —

  

 

 

 

 

 

 

 

ow
NY
CD HOMES LLG
enti? renters
mr .
Sieh eames a sae SMe
ae : ma fhe on gi oleate tt ey fet | ett nn i
i ot fd aps eG a ea EES POuiaxt Pe 2
. Fon Sekt feet . aa fee Lit hat
. POOIDAGY LA RRAGS 265) 1000 3B IIe |
Ck# 1030 Date 9/6/2017 Amt $167,500.00
oN i ee ee ~
NH
oN

Vy

CDH-001788 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

#% Independent

3090 Craig Drive
PQ Box 3035

Page 28 of 118

 

 

 

Bank McKinney, TX 75070
972-562-3426
/ o; Main Office
1154
CD HOMES LLC Date 10/31/17 _ Page 1
2402 ELMEN ST Account Number Ending 6694
aren HOUSTON TX 77019 # Enclosures 2
~~-— CHECKING ACCOUNTS ----
FREE SMALL BUSINESS Number of Enclosures 2
Account Number Ending 6694 statement Dates. 10/02/17 thru 10/31/17
Previous Stmt Balance 1,120.42 Days in the statement period
3 Deposits/credits 275,220.54 Average Ledger 23,728. 3
2 Checks/Debits 276,500.00 Average collected 23,728.22
Service Charge .00
Interest Paid . 00
Current Stmt Balance 159.04-
Deposits and Other Credits
~ Date Description Amount
PRN 10/06. cD Interest - 22054 ee
Ne cert No. Ending 6415
10/24 CONSTRUCTION ADVANCE 267,500.00
APPROVED BY: P MEVAWALA
10/30 REGULAR DEPOSIT 7,500.00
Other Debits .
Date Description Amount |
10/26 TRANSFER TO LINE OF CR 100 , 000. 00-
AUTH BY: C FOSTER
--- CHECKS IN NUMBER ORDER --~--
Date check No Amount
10/30 1032 176,500.00
*Indicates Skip in check Number
Daily Balance Summary
Date Balance Date Balance Date Balance
10/02 1,120.42 10/24 268,840.96 10/30 159.04-
10/06 1,340.96 10/26 168,840.96
fo}
Ns
Rey: WMD 0407 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

Maratha EI

CDH-001789 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 29 of 118

f™*
Ns
7 - - om :
‘ Y 1 - 1 T | T
RG ¥ iN |
@ 452 : if
oe ha Hage! | | :
oomesvamamn H Re Hat Sh igh wipe 2 Talla
ig Beer | LLL Ld bet ecage
a j sO 2 inegstt
— WSOOleOORON sOOdkABE AN 756060

| independent
bef Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date 10/30/2017 Amt $7,500.00

 

MEST ve

” yon 2fts Seley Seed

MODADS ee ib eeTABAZEU ADUCE ES The

 

 

y ORG AEOEE Rare ee tates cent 4
f 1n322
i Spuauennu
Seneca a 2 ose
aon Lele aft? ease?
: ey deal
+ Ratna Og Cas “8 yoeree

Fe ns Lf fe lf, : A ee

poh fe tte Cove dt + Ste He Pangea hyde Ate, 2 cm 5

CA: cea ii .
we a

~ OO

 

|

 

Ck# 1032 Date 10/30/2017 Amt $176,500.00

NY

Om et eee ee

CDH-001790

Date: 10/31/2017 Page: 2 0
Primary Account: 10006366¢

CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

Independent

os Bank

3080 Cralg Drive
PO Box 3035
MeKinney, TX 75070
972-562-3426

   

Page 30 of 118

 

 

/ a Main Office
Xs
6G0
CD HOMES LLC Date 11/30/17 _ Page 1
" 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 # Enclosures 2
---~ CHECKING ACCOUNTS ~--~--
FREE SMALL BUSINESS , , Number of Enclosures
Account Number Ending 6694 Statement Dates 11/01/17 thru 11/30/17
Previous Stmt Balance 159.04- Days in the statement period
3 Deposits/Credits 139,750.00 Average Ledger 13,265. 36
1 checks/pebits 38,750.00 Average collected 137 265.96
Service Charge 00
Interest Paid - 00
Current Stmt Balance 100, 840.96
Deposits and Other Credits
a Date - Description Amount
omer EAL G > - -CONST LOANTADVANGE (0 nc 8 385750600 tT ee
XY APPROVED BY: PMEVAWALA ,
11/22 REGULAR DEPOSIT 1,000.00
11/29 LOAN ADVANCE TRANSFER 100,000.00
APPROVED BY: P MEVAWALA
--- CHECKS IN NUMBER ORDER ---
Date check No Amount
11/22 1033 38,750.00 ©
*tndicates Skip in Check Number
Daily Balance Summary
Date Balance Date . Balance
11/01 159.04- 11/22 840.96
11/16 38,590.96 11/29 100,840.96
fo
NG a

 

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION
Member FDIC

Rov, MHD 0807

CDH-001791 CD HOME Ex. 12
 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 31 of 118

independent
a Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

Ns
: ||
i g |
H ! u
paansenne pepsin A rel zh sess Frode eferets Aa of
it fo mag [000,00
WEDD 3eDO 1D sOODE ALG TLE aioaoega
Date 11/22/2017 Amt $1,000.00 :
We ~ ‘ “ 1093
gouges up wes
; HORTON Dera ve tt fof? wo ets
te 49 dfs + Pe
Ni Alo uste nove» devn th Mie . se = A
ne oa)
* pon AHS Sas tt ai Lh ©. cs
: (MODIOR an NEDETIEI PER IDOE IEERLE [
Ck# 1033 Date 41/22/2017 Amt $38,750.00
To™
XE
rN
Z

CDH-001792

Date; 11/30/2017 Page: 2 0
Primary Account: 10006366S

CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

fe Independent

 

Page 32 of 118

3090 Craig Drive

 

 

PO Box 3035
Bank MoKinney, TX 75070
972-562:3426
. Main Office
iouM
Ns
174
CD HOMES LLC Date 12/29/17 _ Page 1
_— 2402 ELMEN ST Account Number  &nding 6694
ee HOUSTON TX 77019 # Enclosures 2
| 7
woo CHECKING ACCOUNTS ---- :
FREE SMALL BUSINESS Number of Enclosures
Account Number Ending 6694 Statement Dates 12/01/17 thru Rew
Previous Stmt Balance 100,840.96 bays in the statement period
1 Deposits/credits 44,500.00 Average Ledger. 30,795. 7
2 checks/pebits 100,590.23 Average Collected 30,795.72
Service Charge .Q0
Interest Paid .00
Current Stmt Balance 44,750.73
Deposits and other Credits
/ ~, : Date Descri ption : Amount
Vy 12/11 CONSTRUCTION ADV. - SHADYWOOD 44, 500,00
“ APPROVED BY: P MEVAWALA
wo CHECKS IN NUMBER ORDER ---
Date Check No Amount Date Check No Amount
12/22 590.23 12/01 1034* 100,000.00
*tndicates Skip in check Number .
Daily Balance Summary
Date Balance Date Balance Date Balance
12/01 840.96 12/11 45,340.96 12/22 44,750.73
co™
Ye

 

Rey. MAIS os:OT

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION
Member FDIC

CDH-001793 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 33 of 118

Date: 12/29/2017 Page: 2 ¢

¢ ind ependent . | Primary Account: 10006366!
Bank

  

 

 

rN
Ns
"ernie Ba uagpendont , ChECKIMG WITHDRAWAL
wu ABASQ- 1, 1000 030694
__ wr AO Homes. ¢ Sa n23
= Tuned alia ty 4 23lsme

GSO seOGN le 1OOOSILET

 

Ck# 0 Date 12/22/2017 Amt $590.23

 

 

 

 

 

fom neces UD PLES tat de AT a . . ——
“$034
CD HOMES LL
Teeter oo eS
ome eee wes
Boe
Be Wefcnuse Le Spot
yh 7
ae 1. dantied fl ote. wg ome % .
ie A i :
Troe EAs (CN .
}
i FOUIGSWY ESATA SR WOCR ABB AGE |

 

 

 

 

Ck 1034 Date 13/1/2017 Amt $100, 000. 00

oo

Nv

CDH-001794 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 34 of 118

Independent ws caicon.

   

 

 

PO Box 3035
Bank McKinney, TX 75070
072-562-3426
£™ Main Office
Kv
“1968
CD HOMES LLC Date 1/29/16 _ Page 1
———~ 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 # Enclosures ‘
~-=- CHECKING ACCOUNTS --~-
FREE SMALL BUSINESS Number of Enclosures 0
Account Number Ending 6694 Statement Dates 1/01/16 thru 1/31/16
Previous Stmt Balance 809.24 Days in the statement period 31
Deposits/credits 00 Average Ledger 809.24
_ Checks/Debits ,0Q Average Collected 809.24
Service Charge -00
Interest Paid ,00
current Stmt Balance 809.24
Daily Balance Summary
Date Balance
c™ 1/01 . . ~B09-+24--- - --
Ny :
a :
NH

 

Rav: MMD O40? NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001795 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

We Independent
x Bank

PQ Box 3035

  

3090 Craig Drive ©

Page 35 of 118

McKinney, TX 75070

 

 

972-562-3426
iow Main Office
Ne
89
CD HOMES LLC Date 2/29/16 Page 1
———— 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 # Enclosures , 2
--=- CHECKING ACCOUNTS ~----
FREE SMALL BUSINESS Number of Enclosures 2
Account Number Ending 6694 Statement Dates 2/01/16 thru 2/29/16
Previous Stmt Balance 809.24 Days in the statement period » 29
2 Deposits/Credits 10,387.82 Average Ledger 1,167.44
2 checks/Debits 10,387.82 Average Collected 1,167.44
Service Charge +00
Interest Paid .00
Current Stmt Balance 809.24
Deposits and other credits
Date Description Amount
rm 2/12.  LOAN_ADVANCE. . 3,537.73 eee
CS REQUESTED BY: BOB PARKER
“ 2/11 LOAN ADVANCE 6,850.09
REQUESTED BY: BOB PARKER
--- CHECKS IN NUMBER ORDER ---
Pate Check No Amount Date Check No Amount
2/12 1013 3,537.73 2/12 1014 6,850.09
*Indicates Skip in check Number
Daily Balance Summary
Date Balance Date Balance Date Balance
2/01 809.24 2/11 11,197.06 2/12 809,24
Xs

 

Rav. MIAD 04/07

CDH-001796

NOTICE; SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 36 of 118

Date: 2/29/2016 Page: 2 of 2

* I nd e pende nt Primary Account: 1000636694
me Bank :

t

rN
we,

 

ra
GO HOMCSLLG .
Co ea Terry . a
HO SEI, “ETC ture ny] : i &

vege UF
a: ee EG
Ae Ade even hott thal Wyder 26) SOT po Ms &

a

Sh nf apty — -
— t

it ~~ Dyck —
—eoe

pon 0 MA as Be ee

YOO sae abethe debe AOOOL SLES I
aa a RN ED

penn peemsients 5 a ns eet prune ane bb ees cer

Ck# 1013 Date 2/12/2016 Amt $3,537.73

 

 

 

 

   

 

 

 

p : oe sora
Pou R ee
Boron, eS 4 Os
. pun Le
Beta elmer a
Bh ot fits $ 0*Se0'"
1 3, feed ip em :
os vi afk} pei SS for ee DOULA 3 @
Pideperc it et
ger /} \ v ms
rorn ul Pedibin 7 fidh th RIES |
MOOV ihe Rbk SbS 22h HOODIE ET . |

 

 

 

Ck# 1014 Date 2/12/2016 Amt $6,850.09

a O™.
NZ

CDH-001797 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

WY Independent

Page 37 of 118

 

 

3090 Cralg Drive
PQ Box 3035 :
Bank MeKinney, TX 75070
972-862-3426
fos Main Olfice
Ye
1885
CD HOMES LLC pate 3/31/16 _ Page 1
ow" = «2402 ELMEN ST Account Number Ending 6694.
HOUSTON TX 77019 # Enclosures
---- CHECKING ACCOUNTS -~--
FREE SMALL BUSINESS Number of Enclosures 0
Account Number Ending 6694 Statement Dates 3/01/16 thru 3/31/16
Previous Stmt Balance 809.24 Days in the statement period 31
Deposits/credits -00 Average Ledger 809.24
_ Checks/pebits .00 Average Collected 809.24
Service Charge .00
Interest Paid .00
current Stmt Balance 809,24
Daily Balance summary
Date Balance _
NY
I" %,
Ye

 

Rev: MMD 0407

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001798

CD HOME Ex. 12
 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 38 of 118

Independent  sscazsie

 

 

 

 

PO Box 3035
Bank McKinney, TX 76070 ”
: 872-562-3426
ros Mein Office
NA
. . 1893 oo.
CD HOMES LLC Date 4/29/16 _ Page -
~~~ 2402 ELMEN ST Account Number = Ending 6694
™ HOUSTON TX 77019 # Enclosures
---- CHECKING ACCOUNTS: -~--
FREE SMALL BUSINESS . Number of Enclosures 0
Account Number Ending 6694 Statement Dates 4/01/16 thru 5/01/16
Previous Stmt Balance - 809,24 Days in the statement period 31
Deposits/credits .00 Average Ledger 809.24
_ Checks/Debits .00 Average Collected 809.24
Service Charge .00
Interest Paid 00
Current Stmt Balance 809.24
Daily Balance Summary
Date Balance .
rN 4/01 80924
Ns
aN
\-
Reve. Mead otro? NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001799 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 39 of 118

ni

WE independent oceox

PO Box 3035

 

 

 

 

 

Ban k MoKinney, TX 75070
/ 972-562-3426
fos Main Office
XN
1914
CD HOMES LLC oe Date 5/31/16 . Page 1
as «2402 ELMEN ST Account Number Ending 6694
"~~ HOUSTON TX 77019 # Enclosures
-e-- CHECKING ACCOUNTS +---
FREE SMALL BUSINESS Number of Enclosures 0
Account Number Ending 6694 Statement Dates 5/02/16 thru 5/31/16
Previous Stmt Balance BO9.24 Days in the statement period 30
1 Deposits/credits 25,000.00 Average Ledger 1,642.57
Checks/Debits .00 Average Collected 1,642.57
Service Charge "  .00
Interest Paid : .00
Current Stmt Balance 25,809.24
Deposits and Other Credits
a Date Description Amount
0 .--5y/31--——-DEMO-ADVANGE-FRANSEER — OO
Ns REQUESTED BY: R PARKER
Daily Balance Summary
Date Balance Date Balance
5/02 809.24 5/31 25,809.24
c™
NU
Rev, MMD 0007 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001800 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 40 of 118

yy Independent scion.

  

 

 

 

PO Box 3035
Bank McKinney, TX 75070
972-562-3426
fou : Main Office
Ne
170
CD HOMES LLC Date 6/30/16 _ Page 1
——— 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 ' # Enclosures 2
---- CHECKING ACCOUNTS ----
Attn Commercial Customers:
Visit hetps://www. independent-bank. com/documents/2016CATO. pdf for information
regarding Corporate Account Takeover.
‘FREE SMALL BUSINESS Number of Enclosures 2
Account Number - Ending 6694 Statement Dates - 6/01/16 thru 6/30/16
Previous Stmt Balance 25,809.24 Days in the statement period 30
1 Deposits/Credits 35,000.00 Average Ledger 2,809.24
2 Checks/Debits. 60,000.00 Average Collected 2,809.24
Service Charge .00
Interest Paid ,00
Current Stmt Balance 809.24
aa - ~ - oe _ ~
pee e amare esr w cena ne Pew meee meena e meee twee e ener eeenne bees
Deposits and Other Credits
pate Description Amount
6/02 DEMO TRANSFER 35,000.00
REQUESTED BY: B PARKER
--- CHECKS IN NUMBER ORDER --- .
_ Date Check No Aftount Date Check No Amount
6/02 1045 25,000.00 6/03 1016 35,000.00
*tndicates Skip in check Number
Daily Balance Summary
Date Balance Date Balance Date Balance
6/01 25,809.24 6/02 35,809.24 6/03 809.24
rN
\

 

Rew MMD 040? NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001801 CD HOME Ex. 12
 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 41 of 118

: Independent
e Bank

  

 

 

 

 

 

 

 

 

Xe
” “sors &
" one. ee be, : weeisinie |
atl 0 fe , we Ae
anne tae a fet pote “tom eee BOARS, 3 .
—— > Agi mes
meet rox 4 Yc ndkey tL PE
— PDOIOVSY HALLTIBS 7H ICDORSBETY {
Ck# 1015 Date 6/2/2016 Amt $25,009,00
is oie
So HOMES tLe _.
I wee PD sont Ie cae
"Bh Cp Howse : 7
GER GT Mets on we '$. ou 7
Bary [ig Bows Tass —— i! “ 5
om aa
von TE Aurore i
WOOO IGM ALR REA PE BANE IER ALE f
Ck# 1016 Date 6/3/2016 Amt $35,000.00
NS
ow
Ne

CDH-001802

Date: 6/30/2016 Page: 2 of 2
_ Primary Account: 1000636694

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

independent
Bank

 

Page 42 of 118

8080 Craig Drive
PO Box 3035
McKinney, TX 75070
972-562-3426

 

 

 

 

 

{~~ Main Office
Ns
1979
CD HOMES LLC Date 7/29/16 . Page 1
———~ 2402 ELMEN ST Account Number ending 6694
HOUSTON TX 77019 # Enclosures .
~--- CHECKING ACCOUNTS -~--
FREE SMALL BUSINESS Number of Enclosures 0
Account Number Ending 6694 Statement Dates 7/01/16 thru 134/16
Previous Stmt Balance 809.24 pays in the statement period
Deposits/Credits 200 Average Ledger . 793, i
2 checks/Debits 100.00 Average Collected 793.411
Service Charge . . 00
Interest Paid . ,00
Current Stmt Balance 709.24
other Debits .
Date description Amount
cu 7/27 WEBEILE TAX PYMT 50.Q00- —.--. +
Vy 2146000311 16/07/27
Ip #- 902/24680672
33311/12345/EDI/XML -
7/27 DD WEBFILE TAX PYMT 50.00-
2146000311 16/07/27
ID #- 902/24680697
33311/12345/EDI/XML -
Daily Balance Summary
Date Balance Date Balance
7/01 809.24 7/27 709.24
re”.
\ Ye
Ravi MMD O07

CDH-001803

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

rr

Independent
Bank |

 

3090 Craig Drive
PO Box 3035
McKinney, TX 75070
972-562-3426

Main Office

Page 43 of 118

 

 

CD HOMES LLC
2402 ELMEN ST
HOUSTON TX 77019

Attn Debit & ATM Card Holders:
your Visa debit or ATM card, p
the links for "ATM User Precaution”

~=== CHECKING ACCOUNTS ---7-

 

 

4856

pate 8/31/16 Pag
Account Number

e 1
Ending 6694

# Enclosures

visit www. ibtx.com for two messages regarding
select Visa Debit Card under the Persona
and "Visa Debit Card Disclosure” to learn more.

tab. Click

 

FREE SMALL BUSINESS . Number of Enclosures 0
Account Number Ending 6694 Statement Dates 8/01/16 thru 8/31/16
Previous Stmt Balance 709.24 Days in the statement period 31
Deposits/credits .00 Average Ledger 709.24
_ Checks/Debits .00 = Average Collected 709,24
Service Charge 00
Interest Paid 00
Current Stmt Balance 709.24
cu, eevee vere eee eee ee eee poate etre eneeenereere see resesevrreeeesrareneseueneerreine
\y ’
Daily Balance Summary
Date Balance
8/01 709.24
cou
Ns
Row: MD O4fa7 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001804

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 44 of 118

oT Independent 3080 Craig Drive

  

 

 

 

 

 

PO Box 3085
Ba nk McKinney, TX 75070
972-862-3426
“oN Main Office
X24
4790
CD HOMES LLC Date 9/30/16 Page 1
———~ 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 # Enclosures
The new Terms and Conditions go into effect on December 1, 2016.
Pleasé contact your local branch with any questions.
“== CHECKING ACCOUNTS ~--~
Attention Commercial Debit Card Holders: effective October 13, 2016, the daily
point-of-sale limit for all commercial debit cards is increasing to $3,000.00.
If you have any questions, please contact’ your local Independent Bank branch.
Thank you for banking with us - we appreciate your business!
FREE SMALL BUSINESS . Number of Enclosures _ 0
Account Number Ending 6694 Statement Dates 9/01/16 thru 10/02/16
Previous Stmt Balance 709.24 Days in the statement period 32
Deposits/credits -00 Average Ledger 709.24
Checks /Debits .00 average Collected 709.24
£o™,_ Service charge 00 .
a Interest Paid ~ 00
Current Stmt Balance 709.24
Daily Balance Summary
Date Balance
9/01 709.24
Qe
Rov; WMD G47 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001805 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 45 of 118

FE Independent cc coro

 

 

 

 

PQ Box 3035
Bank McKinney, TX 75070
972-562-3426
Main Office
606
CD HOMES LLC Date 10/31/16 _ Page 1
w= 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 # Enclosures 2
~--~ CHECKING ACCOUNTS --~-
FREE SMALL BUSINESS Number of Enclosures 2
Account Number Ending 6694 Statement Dates 10/03/16 thru 10/31/16
Previous Stmt Balance - 709.24 Days in the statement period 29
2 Deposits/Credits | 147,881.51 Average Ledger 21,755.48
1 checks/Debits 146,000.00 Average collected 21,755.48
Service Charge .00
Interest Paid .00
Current Stmt Balance 2,590.75

Deposits and Other credits

 

Date Description , Amount
ym. 10/18 . . REGULAR DEPOSIT _ 1,881.51... _o.., Lele ee
Y y 10/20 TRANSFER SLAB 146,000.00

REQUESTED BY:B PARKER
-~-- CHECKS IN NUMBER ORDER ---

Date Check No Amount

10/24 1017 146 , 000.00

*Indicates Skip in check Nuniber

Daily Balance Summary .

Date Balance Date Balance

10/03 709.24 10/20 148,590.75

10/18 2,590.75 10/24 2,590.75

NY
Rew MAD OOT . NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001806 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 46 of 118

independent
Bank

 

 

 

 

 

 

 

 

\4
Bae independent CHECKING OEPOSIT
5 Bank wer —
i OE i—— From O13 # 22000645
i ul ve LDH S f Chale. foster
— : one sevens aver rancece” ae ent _heager att nan
— | 000 63 bo UM Scan LL PPCST
A500k-OO LOT 10006366 Fu ZBS154
Date 10/18/2016 Amt $1,881.51
r; Se Tigre rd TPE BETS on j
CO HOMES ILG
TADS Hee Was
ue (2th, Seine
3 xs oto thes. . ett WS Aggeem
ta Kes i litte Mets. "Adige em aoe DOULARA 2
ror. te ee. ay 1), ises me
FO0GOI TH REBATES EB LOOT! SAB |
Ck# 1017 Date 10/24/2016 Amt $146,000.00 "
f %
Ne
oom,
fen
N74

CDH-001807

Date: 10/31/2016 Page: 2 of 2

Primary Account: 1000636694

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

7 Independent
s Bank

 

3080 Craig Drive
PO Box 3035

- McKinney, TX 75070

Page 47 of 118

 

 

 

 

972-562-3426
{rn Main Office
NZ
175
CD HOMES LLC Date 11/30/16 _ Page 1
m——~ 2402 ELMEN ST Account Number = Ending 6694
HOUSTON TX 77019 # Enclosures 2
~--- CHECKING ACCOUNTS ----
FREE SMALL BUSINESS Number of Enclosures
Account Number Ending 6694 Statement Dates 11/01/16 thru 13/30/26
Previous Stmt Balance 2,590.75 Days In the statement period
1 Deposits/credits 80,000.00 Average Ledge 13,029. 91
2 Checks/Debits 80,325.00 Average Col ected 13,029.91
Service Charge *,00
Interest Paid .00
Current Stmt Balance 2,265.75
Deposits and other Credits
Date Description Amount
ca. 11/10 PROGRESS PMT TRANSFER 80,000.00
Lo REQUESTED BY: B PARKER
--~- CHECKS IN NUMBER ORDER ~---
Date Check No Amount Date Check No Amount
11/10 325.00 11/14 1018* 80,000, 00
*tndicates Skip in Check Number
Daily Balance Summary
Date Balance Date Balance Date Balance
11/01 2,590.75 11/10 82,265.75 11/14 2,265.75
cs
Ne a

 

Rey: MMO 007

CDH-001808

NOTIGE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 48 of 118

HH

ce
V4

Independent
Bank

 

ercurrtsswne a Independent
Bank

CHECKING WITHDRAWAL
Boat as oe

AE LAST Meee A

 

 

 

 

 

 

tts ww
ro. . dines wat

 

ean LLeVDothe \ Son bSb 694
men (OSoa Bee ce ppg _
$ BASpo
er, Pumemhaed “Woes sive. potans =
OF
1500 ODO by *OOOR AER AL ma
Ck# 0 Date 11/10/2016 Amt $325.00
jd ros
GONOMES LLG were
7 PRBO wantin fre iw |

vaendatty aft absceal + Migr

~ not Lag
oe et

PODIORBY HAEISEBS 26 IODOb AGS ake {

 

 

 

Ck# 1018 Date 11/14/2016 Amt $80,000.00

CDH-001809

Date: 11/30/2016 Page: 2 of 2
Primary Account; 1000636694

CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

independent

Page 49 of 118

 

 

3080 Cralg Drive
PO Box 3035
B ank MoKinney, TX 75070
972-562-3426
om Main Office
\ az
, 297
CD HOMES LLC Date 12/30/16 _ Page 1
————= «2402 ELMEN ST Account Number = Ending 6694
HOUSTON TX 77019 # Enclosures 2
~~-- CHECKING ACCOUNTS ----
FREE SMALL BUSINESS Number of Enclosures 2
Account Number Ending 6694 Statement Dates 12/01/16 thru 12/31/16
Previous Stmt Balance 2,265.75 Days in the statement period
2 Deposits/Credits 110,000.00 Average Ledge 9,685. 10
2 checks/Debits 110,000.00 Average Col ected 3,685.10
Service Charge .00
Interest Paid 00
Current Stmt Balance 2,265.75
beeen eee n ewan eeeeneans a
Deposits and Other Credits
Date Description Amount
ow 12/06 CONSTRUCTION DRAW 90,000.60
LU REQUESTED BY:B PARKER
12/15 LOAN ADV-SHADYWOOD 20,000.00
REQESTED BY: B PARKER
~-~ CHECKS IN NUMBER ORDER ---
Date Check No Amount Date Check No Amount
12/07 1019 . 90,000.00 12/22 1020 20,000.00
*Indicates Skip in Check Number
Daily Balance Summary
Date Balance Date Balance Date Balance
12/01 2,265.75 12/07 2,265.75 12/22 2,265.75
12/06 92,265.75 12/15 22,265.75
-_
Ne

 

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

Rev, MIMD 0407

CDH-001810 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 50 of 118

Date: 12/30/2016 Page: 2 of 2

>. ¢ I nd e pendent Primary Accounts 1000636694
Bank

 

 

 

 

 

 

 

( ‘\*
Ns
° . " aoig bs
* gphons us
+a Ta ca
i - ara laf lef f asi
Be, LD pfs ws Ee gy
—_—— { © Atedicfhdeotd EM aan “
FOK Wy Le ve), . Che My uly |
———— FOC IOLRe HLLI9Ib S258 LONNE BEAL [
Ck# 1019 Date 12/7/2016 Amt $80,000.00
4 - wee ee 1020
SR HOMES tae osene
POH OAL, Te FREAD . sore 42, z, Ye, . Boe G2
| Hise Cu flan Sp wre TR rere”
) Thhacs eg. Otout. : Dp rear = + DOM pee
} 4 ay
ron an, SMe We wi GN _
POOLD7Oe CALITERI25N AOOOH AGB RGP Ss
Ck# 1020 Date 12/22/2016 Amt $20,000,00
i’ te :
Ned !

CDH-001811: CD HOME Ex. 12
 

Case 18-34658 Document 615-2

WY independent

Filed in TXSB on 11/28/20

Page 51 of 118

 

 

 

3090 Craig Drive
PO Box 3035
Ban k MeKinney, TX 78070
972-562-3426
sous Main Office
Ns
138
CD HOMES LLC Date 1/30/15 _ Page 1
mr" «2402 ELMEN STREET Account Number Ending 6694
—. HOUSTON TX 77019 # Enclosures 1
---- CHECKING ACCOUNTS ----
FREE SMALL BUSINESS Number of Enclosures
Account Number Ending 6694 Statement Dates 1/01/15 thru 2/08/18
Previous Stmt Balance 809.24 pays in the statement period
3 Deposits/credits 110,581.24 Average Ledger 23,516. 33
2 Checks/Debits 104,806.82 Average collected 23:516.18
Service Charge 00
Interest Paid .00
Current Stmt Balance 6,583.66
Deposits and Other Credits
Date Description - Amount
cu 1/09 EMAIL TRANSFER REQUEST 30,412.66
\ BY: BOB PARKER
1/22 EMAIL TRANSFER REQUEST 4,424.42
BY: BOB PARKER
1/28 EMAIL / TELEPHONE TRANSFER © 75,744.16
REQUESTED BY: BOB PARKER ,
other Debits :
pate Description Amount
1/26 hept1000 HC Prop Tax 29 , 062 .66-
40223600 15/01/26
ID #- b-0922350000015
CD HOMES, LLC
~~~ CHECKS IN NUMBER ORDER ~---
Date Check No Amount
1/30 1006 75,744.16
*Indicates Skip in Check Number
r™
Ve
Bev KMD 0st? NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001812

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 52 of 118

 

 

i>
NU
CD HOMES LLC bate 1/30/15 Page 2
wows = 2402 ELMEN STREET Account Number Ending 6694
HOUSTON TX 77019. # Enclosures 4
FREE SMALL BUSINESS Ending 6694 (Continued)
Daily Balance Summary
Date Balance Date Balance Date Balance
1/01 809.24 1/22 35,646.32 1/28 82,327.82 -
1/09 31,221.90 1/26 6,583.66 1/30 6,583.66
fi ™~
\U
f—™
Ny

CDH-001813 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 53 of 118

Date: 1/30/2015 Page: 3 of 3

> 4 | ind ependent : Primary Account: 1000636694
| Bank :

  

 

 

 

 

 

 

c
NY
Sy ent SRR EREESY STEERS B Uw earemamEEE SS Te voor "] ; :
f POS me ‘
| HOUSTON, Ty F7ETP an hepe Seen .
i he, £2 dius ee TY “x .
—— |i Siete tiy fin bth riod ctr Leder Lith OLD spe eee 4
ne | eon ! =
| ron S04 & Sisceay Len Cee tos
VOD SDOGR ARTAES 26" FODOGREE SNE a. |
Ck# 1006 Date 1/30/2015 Amt $75,744.16 : i
e %
Ne
oN
N +

CDH-001814 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

Independent

Page 54 of 118

 

 

 

3090 Graig Drive
PO Box 3038
Bank McKinney, TX 78070
972-562-3426
iN“ Main Office
YN
. 963 ‘
CD HOMES LLC Date 2/27/15 . age 1
——~ 2402 ELMEN STREET Account Number Ending 6694
__..._~—- HOUSTON TX 77019 # Enclosures 2
=== CHECKING ACCOUNTS ---~
FREE SMALL BUSINESS a Number of Enclosures 2
Account Number Ending 6694 Statement Dates 2/02/15 thru 3/01/15
Previous stmt Balance 6,583.66 Days fn the statement period 28
Deposits/Credits .00 Average Ledger 2,547.40
2 Checks/pDebits 5,774.42 average col ected 2,547.40
service Charge .00
Interest Paid .00
current stmt Balance 809.24
-~- CHECKS IN NUMBER ORDER --~ .
/ Date check No Amount Date Check No Amount
oom 2/02,....° 4005. - 2... 1,350.00. 2/13 _ .1007* 4,424.42
Nd *tndicates skip in Check Number
Daily Balance Summary -
Date Balance Date . Balance
2/02 5,233.66 2/13 809,24
~~
N\y4
Row. MMD DAT

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001815

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 55 of 118

Date: 2/27/2015 Page: 2 of 2

ind ependent . Primary Account: 2000636694
Bank

 

 

 

 

 

 

 

 

 

 

 

   

 

sx
NA
a : 1005 4
op auente o0ls . |
feast are eve Hi faa, rettert
Bie Thatsasyrse Hare Aeeute 3/850 e ;
een , . pes
— We “~~ op
von Zt fA tio Pdet ons” On uy eke
mmm EE RDOAGOSe FabeG.Es Zh ADDORIBER me -.|
Ck# 1005 Date 2/2/2015 Amt $1,350.00
pe Ser et SEN AAEEIVEIEY ONT vem Ere Toor .
SRHOMES LLG
HEATTONL YR 7018 wae Of ef aaa |
Rls Cndtones 3¢$ YAg~e . :
' as sal tistde dirs te tit dueshy bo 1 armen ; :
pee “op Pilea
WODIOOM WILLIEIZOY 1NODRIBE TE
Ch# 1007 Date 2/13/2015 Amt $4,424.42
on
LY
r™
. ‘
N47

CDH-001816 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 56 of 118

| * Independent 3090 Graig Drive

 

 

 

 

PO Box 3085
Bank MeKinney, TX 75070
r 972-562-3426
oN . Main Office
YH
754 ,
CD HOMES LLC pate 3/31/15 . Page 1
————~ 2402 ELMEN STREET Account Number Ending 6694
_._. -—- HOUSTON TX 77019 # Enclosures 1
w= CHECKING ACCOUNTS ----
FREE SMALL BUSINESS Number of Enclosures 1
Account Number Ending 6694 Statement Dates 3/02/15 thru 3/31/15
Previous Stmt Balance 809.24 oays in the statement period 30
1 Deposits/credits 20,000.00 Average Lecger 2,142.57
1 checks/Debits 20,000.00 Average collected 2,142.57
Service Charge -90
Interest Paid .00
Current stmt Balance 809.24
Deposits and other Credits
. Date Description , ‘ Amount
oN 3/02 EMAIL TRANSFER 20,000.00
NY BY! ROBERT PARKER
--~- CHECKS IN NUMBER ORDER ---
Date Check No Amount
3/04 1008 20,000.00
*tndicates skip in Check Number
Daily Balance Summary
Date Balance Date Balance
3/02 20,809.24 3/04 - 809.24
r ‘\
-

 

Rev, MMD 04/07 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

tetrad

CDH-001817 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 57 of 118

Date: 3/31/2015 Page: 2 of 2

* i na epende nt , Primary Account: 1000636694
Bank : :

  

 

 

 

 

 

 

 

 

gfoN
NY
ae : Tee TRC TE tree rareureRa eS ope
gp} BISA? —
Waren o Bl ARR2GEY
aay | on 4s
Bae oe UD Metre ae — $2490 ~~
—r | Tests Than we pout a
 pnenesemmmed rep +
TI ts hia Lh led a
f foo soas aU ESET 266 AOGOESEBR AM |
Che 1008 “ate 3/4/2015 ‘Amt 420; 000: oo
>
\Y
o™
Ne

CDH-001818 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 58 of 118

WY independent excaow

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PO Box 3035
Bank McKinney, TX 75070
% 972-562-3426
ON, Main Office
1758
cD HOMES LLC pate 4/30/15 _ Page 1
———~ 2402 ELMEN STREET Account Number Ending 6694
“——— HOUSTON TX 77019 '  # Enclosures
~--- CHECKING ACCOUNTS ~-7~
FREE SMALL BUSINESS Number of Enclosures 0
Account Number ending 6694 Statement Dates 4/04/15 thru 4/30/15
Previous Stmt Balance 809.24 pays in the statement period 30
. peposits/credits "960 average Ledger 809.24
checks/Debits .00 Average collected — 809.24
service Charge .00
“Interest Paid .00
current stmt Balance 809.24
paily Balance Summary
rs pate Balance
mm 4/02 809.24
N77 cme . - - see me tt —_ _
fo
an
NU

 

 

 

Revs MMO 04707 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001819 CD HOME Ex. 12
 

 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

3080 Cralg Drive
PO Box $035

Independent

* Bank

NoKinney, TX 75070

Page 59 of 118

 

 

 

 

 

 

 

 

CDH-001820

. 972-562-3426
VLA , Malin Office
679
CD HOMES LLC pate 5/29/15 _ Page 1
—— 2402 ELMEN STREET Account Number Ending 6694
HOUSTON TX 77019 # Enclosures 1
--«= CHECKING ACCOUNTS -~--~
FREE SMALL BUSINESS Number of Enclosures 1
Account Number Ending 6694 Statement Dates 5/01/15 thru 5/31/15
previous stmt Balance 809.24 Days in the statement period 31
1 Deposits/Credits 73,819.26 Average Ledger 7,953.03
4 Checks/Debits 73,819.26 Average Collected 7,953.03
Service charge OO
Interest Paid .00
Current stmt Balance 809.24
Deposits and. other credits
cn pate pescription Amount
CoS 5/26. - TELEPHONE—TRANSFER 73,819-26
REQUESTED BY:BOB PARKER
--- CHECKS IN NUMBER ORDER -~~
Date Check No Amount
5/29 1009 73,819.26
*rndicates Skip in check Number
Daily Balance Summary
Date Balance Date Balance pate Balance
5/01 809.24 5/26 74,628.50 5/29 809.24
yr
Ve
Rov; NMG O4O7

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 60 of 118

Date: 5/29/2015 Page: 2of2
Primary Account: 1000636694

W® independent
be Bank

yr : 1008
CO HOMES Lt axes
‘ * she tt

pabz CAREY OT
meee wn Sf on

Be, 4d / ma  —___.. bes eee a”

 

NA

 

 

  
 

—— | ~ wen 74 eee sap tne cee Wotan 7
e nn ai
meme rk om
PROOF HAPINLER2ET LDDOEISERY

 

 

 

 

Ck# 1009 Date 5/29/2015 Amt $73,819.26

 

CDH-001821 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

Page 61 of 118

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Independent 3090 Graig Drive’
f PQ Box 3035
, Bank MeKinney, TX 75070
\ 972-562-3426
: \ Main Office
Vy
1824
CD HOMES LLC pate 6/30/15 _ Page ot
mo 2402 ELMEN ST Account Number ending 6694
HOUSTON TX 77019 # Enclosures
Attn Commercial Customers: .
visit ome ose re cbank.con/documtents/CorporateaccountTakeover Pat for
information regarding corporate Account Takeover.
w--- CHECKING ACCOUNTS -~-~
FREE SMALL BUSINESS ; Number of Enclosures 9
account Number Ending 6694 statement Dates 6/01/15 thru 6/30/15
previous Stmt Balance g09.24 Days in the statement period 30
2 Deposits/credits 50,000.00 Average Ledger 4,142.57
Checks/pebits -00 Average Col ected 4,142.57
service charge .00
Interest Paid .00
Current Stmt Balance 50,809.24
a, vasa enee wea kle ee en tate er eeaneeeeeeee eave tect sereneeerareer cere eee cress rer
Ne
Deposits and other credits
Date Description AMOUNT
6/29 TRANSFER REQUEST 25,000.00
BY: ROBERT PARKER
_ 6/29 TRANSFER REQUEST 25,000.00
BY: ROBERT PARKER
Daily Balance Summary
Date Balance bate Balance
6/01 809.24 6/29 50,809.24
rn
Ye

 

 

 

 

Rev: AAD 04/07

CDH-001822

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

Independent

Page 62 of 118

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3090 Craig Drive:
PO Box 3035
McKinney, TX 75070
f™ Bank 972-562-3426
WA _ Main Olfice
1933
CD HOMES LLC pate 7/31/15 _ Page 1
——— 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 # Enclosures
w--- CHECKING ACCOUNTS --~~
FREE SMALL BUSINESS Number of Enclosures 0
account Number Ending 6694 Statement Dates 7/01/15 thru 8/02/15
previous Stmt Balance 50,809.24 Days in the statement period 33
Deposits/Credits "00. Average Ledger 50,809.24
checks/Debits ‘00 Average.col ected 50,809.24
service Charge 00
Interest Paid .00
Current stmt Balance 50,809.24
Daily Balance Summary
f pate Balance
Co ORT en 50,809.24 - - me ee
rn
Qa

 

 

 

 

Rov: MMD 04/07

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

Bre hae BNO

CDH-001823

CD HOME Ex. 12
 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

Independent

 

Page 63 of 118

 

 

 

 

 

 

 

 

 

 

3090 Craig Drive.
PO Box 3038
Bank McKinney, TX 75070
972.562-3426
f Main Office
Co
116
CD HOMES LLC pate 8/31/15 . e 1
———= 2402 ELMEN ST Account Number Ending 6694
HOUSTON TX 77019 # Enclosures 1
attn Debit & ATM Card Holders: Visit www. ibtx.com for two messages regarding your
Visa debit or ATM card. Select visa Debit Card under the personal Tab. Click
the links for "ATM User precaution” and "Visa Debit card Disclosure” to learn more.
was CHECKING ACCOUNTS ---- | ,
FREE SMALL BUSINESS ; Number of Enclosures 1
Account Number Ending 6694 Statement Dates 8/03/15 thru -8/31/15
Previous Stmt Balance ‘ 50,809.24 Days in the statement period 29
Deposits/credits .00 Average Ledger 14,602.34
1 Checks/Debits 50,000.00 Average collected 14,602.34
service Charge »Q0
Interest Paid . 00
Current Stmt Balance 809.24
o™ eeavachereanens pce eae ed pe eeeeneeveneeeaeen reese gee scen ened .
Co : . vce aeeeeweenragees
. --- CHECKS IN- NUMBER ORDER --~-
pate Check No Amount
8/11 1010. 50,000.00
*tndicates Skip in check Number
Daily Balance Summary
_ Date Balance Date ‘Balance
8/03 50,809.24 8/11 809.24
f
o>
Ren: MMD 0807 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

Marher ENTE

CDH-001824

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 64 of 118

Date: 8/31/2015 Page: 2 of 2
Primary Account: 1900636624

 

 

 

 

 

 

 

Toe pm rane et Rathen em Tt te - ,
: arse
em LD. ee a eke

"Ao a |
rood iGe bP ATs hI 266 WOODHIBETLM

Ck# 1010 Date B/11/2015 5 Amt t $50,000. 09

  

 

f~™
\
,

fo ~
y y

CDH-001825 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 65 of 118

Independent 3090 Craig Drive

 

 

 

 

 

 

 

PO Box 8085
Bank MoKinney, TX 75070 '
972-562-3426
f ‘, ° Main Office
Ne
4914
CD HOMES LLC pate 9/30/15 _ Page
——em = - 2402 ELMEN ST Account -Number Ending 6694
“——~ HOUSTON TX 77019 # Enclosures
~--~ CHECKING ACCOUNTS --~-~
FREE SMALL BUSINESS Number of Enclosures - 0
Account Number Ending 6694 Statement Dates 9/01/15 thru 9/30/15
Previous Stmt Balance 809.24 pays in the statement period 30
Deposits/credits .00 Average Ledger 809.24
. checks/Debits . "00. «= Average Collected 809.24
Service Charge -00
Interest Paid -00 -
Current stmt Balance 809.24
}
paily Balance Summary
. Date Balance
‘an 9/01... 809.24 |
a
fn
NN,
Rov. MMO 02107 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

Ree ENT

CDH-001826 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 66 of 118

Independent 3090 Gralg brive

PO Box 3035

 

 

 

Bank Mokinney, TX 75070
ins 972-562-3426
f \ , Main Ottice
NH
939
CD HOMES LLC Date 10/30/15 _ Page 1
——— 2402 ELMEN ST Account Number ending 6694
HOUSTON TX 77019 # Enclosures 3
---- CHECKING ACCOUNTS --~~
FREE SMALL BUSINESS Number of Enclosures 3
Account Number Ending 6694 Statement Dates 10/01/15 thru 11/01/15
Previous Stmt Balance 809.24 Days in the statement period 32
1 Deposits/credits 500,000.00 Average Ledger 16,434.24
2 Checks/Debits 500,000.00 Average collected 16,434.24
Service charge 00.
Interest Paid .00
current stmt Balance 809.24
Deposits and Other Credits
Date pescription Amount
< — 10/06 REGULAR. DEPOSIT 500,000.00
a“
_-<~ CHECKS IN NUMBER ORDER -~-
pate check No Amount Date Check No . Amount
10/07 1011 250,000.00 10/07 1012 250,000.00
*tndicates Skip in Check Number
Daily Balance Summary .
Date Balance Date Balance Date Balance
10/01 809.24 10/06 500,809.24 10/07 809.24
Cs
N+

 

Rev: taMD 04°07 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001827 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 67 of 118

pate: 10/30/2015 Page: 2 of 2

| nd @ pende nt Primary Account: 4000636694
Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nes
oh ‘magpontent CHECKING DEPOSIT
ank oe oe
‘ ee eee i \ Yenc N,
it ue ees fo “Sodas
B ore SSoo es Ciel _
meer i atone mes nent paneer bea mars HES GRITS
ey ie A801
{eos babe &S4 Seeger OP COO.D
——
wsnoiepopio: *OBSRBESM souo00cu .
Date 10/6/2015 Amt $500,000.00 : :
IF oe you. 4
ep HOMES Lo . :
Free Grate SFT na tentt§ i t
ester bh ee. = os asneme | :
Trebiae ry niodsase = Tee wu po e
/ ny '
wee Laas dh A
htt SOOIDA AM ALIAS LES 26 IOOOK SHANG heel . -..|
Ck# 1012 Date 10/7/2015 Amt $250,000. 00
p ° Teta near Tepe ee tole
| gpyowsssse .
a ch lary a ==
: por 102 4S
. Be, CD Hemes <3 & 250, sen.00
TIO HVUADRED ereTyY THOUSAND. + °* ho Sten
. Wie (Dé exc oan
1 FOR eee ee at
c™ i eODADE ae NERITIER EH FOOORSE EAU .
Nv oe 1012 Date 10/7/2015 Amt $250,000.00
soos t
Nv

CDH-001828 CD HOME Ex. 12
 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 68 of 118

Independent 3080 Craig Drive

 

 

 

PO Box 3038
Bank McKinney, TX 75070
972-662-3426
Main Office
16 .

CD HOMES LLC Date 11/30/15 _ Page 1
2402 ELMEN ST ; Account Number ending 6694
“HOUSTON TX 77019 . # Enclosures

~--- CHECKING ACCOUNTS ~-~-

FREE SMALL BUSINESS Number of Enclosures 0

Account Number ending 6694 Statement Dates 11/02/15 thru 11/30/15

Previous Stmt Balance 809.24 pays in the statement period 29
Deposits/Credits .00 Average Ledger 809.24
Checks /Debits .00 Average collected 809,24

Service Charge .00

Interest Paid .00

current Stmt Balance 809.24

Daily Balance Summary

 

pate Balance
yo 413/02-- 0 - ft BOO pR4 ome
Ne
fo»
a
Rew MAD 0407 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

Aflowrhan BTTSS

CDH-001829 CD HOME Ex. 12
 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

Independent

 

Page 69 of 118

 

 

3090 Graig Drive
PO Box 3035
Bank McKinney, TX 75070
. 972-562-3426
f Main Offica
Ye
1898
CD HOMES LLC Date 12/31/15 Page
——~__ 2402 ELMEN ST Account Number Ending
HOUSTON TX 77019 # Enclosures
---~ CHECKING ACCOUNTS ----
FREE SMALL BUSINESS Number of Enclosures 0
Account Number Ending 6694 Statement Dates 12/03/15 thru 12/31/15
Previous Stmt Balance 809.24 Days in the statement period 31
Deposits/credits .00 Average Ledger 809.24
_ Checks/Debits ,00 Average Collected 809.24
Service Charge 90
Interest Paid .00
Current Stmt Balance 809.24
Daily Balance Summary
pate Balance
“™ 12/01 - ~ . 809,24 .. . ee denen
XL
“oN
NA

 

Rev, MNO 04/07

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001830

CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 70 of 118

Independent — scocasoie

 

 

 

 

FO Box 3035
B ank MokKinnsy, TX 78070
972-562-3426
r “—“ Main Office
N= =
1884
CD HOMES LLC Date 10/31/14 _ Page 1
2402 ELMEN STREET Account Number = Ending 6694
ww HOUSTON TX 77019 # Enclosures
~~-- CHECKING ACCOUNTS ~----
FREE SMALL BUSINESS Number of Enclosures 0
Account Number - "ending 6694 Statement Dates 10/23/14 thru 11/02/14
Previous Stmt Balance -00 Days in the statement period il
Deposits/Credits .00 Average Ledger -00
Checks /Debits 00 Average Collected .00
Service Charge 00:
Interest Paid 00
Current Stmt Balance .00
Daily Balance Summary
Date Balance : .
oN whO ZRBC OO eee Ca Leen
Qe
Ne
ev: MiAD 0407 NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001831 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

independent

 

Page 71 of 118

 

 

 

8090 Gralg Drive
PO Box 3038
Bank Mokinnay, TX 75070
_ 972-502-2428
Malin Offica
311
CD HOMES LLC Date 11/28/14 - Page 1
muon 2402 ELMEN STREET Account Number Ending 6694
HOUSTON TX 77019 # Enclosures 1
---- CHECKING ACCOUNTS -~-~--
FREE SMALL BUSINESS Number of Enclosures
Account Number Ending 6694 Statement Dates 11/03/14 thru 11/30/24
Previous Stmt Balance .00 Days in the statement period.
2 Deposits/Credits 42,899.21 Average Ledger 9,874. a
1 checks/Debits 19,089.97 Average Collected 9/874.47
service Charge 00
Interest Paid . 00
Current Stmt Balance 23,809.24
Deposits and Other Credits
Date Description Amount
fou 11/03 EMAIL TRANSFER REQEST 19,089.97
VY “BY: ROBERT~PARKER 11-03-14 - mot
11/25 EMAIL REQUEST TRANSFER 23,809.24
REQUESTED BY: BOB PARKER
=-- CHECKS IN NUMBER ORDER ---
Date Check No Amount
11/10 L001 19,089.97
*Indicates Skip in check Number
Daily Balance Summary
Date Balance Date Balance Date Balance
11/03 19,089.97 11/10 00 11/25 23,809.24
f™
NZ
Rev, KAD DAG? NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001832

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 72 of 118

Date: 11/28/2014 Page: 2 of 2

».¢ Independent ta tt
Bank

  

 

 

 

 

 

 

a
Ns _ _
P - tone GD eda FEMME eh te EE Me teks at ae eee Tbe -
1 SRNGES RA? m gaeeee
| ORO Te . a . Paynes a
4 Bite. C0 aties yay wee ggg &
<M ‘ Adebedbitatnd. bosht- ase, § a fea npn 8
coremcrermemin | . this ef | ¢
oo von Mi Setougteey ——______. het Ka :
—— | POUAODDEe HAVARIBR ZS JDDG IBETLN . i
Ck# 1001 Date 11/10/2014 Amt $19,089.97
‘
Ny
oo:
Ne,

CDH-001833 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20

 

Independent

Page 73 of 118

 

 

 

3090 Craig Drive
PQ Box 3035
Bank McKinney, TX 76070
. 972-562-3426
‘ Main Office
1730
CD HOMES LLC Date 12/31/14 ' Page 1
mews «2402 ELMEN STREET Account Number = Ending 6694
HOUSTON TX 77019 # Enclosures . 2
~--- CHECKING ACCOUNTS -~---
FREE SMALL BUSINESS Number of Enclosures 2
Account Number Ending 6694 statement Dates 12/01/14 thru 12/31/14
Previous Stmt Balance 23,809.24 Days in the statement period 31
1 Deposits/Credits 35,139.52 Average Ledger 11,670.45
2 checks/Debits 58,139.52 Average Collected 11,670.45
service Charge .00
Interest Paid .00
current stmt Balance. 809.24
Deposits and other Credits”
Date Description Amount
f ~~ 12/17 EMAIL TRANSFER REQUEST 35,139.52
\ , “BYS ROBERT PARKER ~~
7
~-- CHECKS IN NUMBER ORDER ---
Date Check No Amount Date check No Amount
12/08 1002 23,000.00 12/22 1003 35,139.52
*Indicates Skip in Check Number
Daily Balance Summary '
Date Balance Date Balance
12/01 23,809.24 12/17 35,948.76
12/08 809.24 12/22 809.24
i
Ve

 

Rev: MD 04/07

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001834 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 74 of 118

Date: 12/31/2014 Page: 2 of 2
* ind epende rt . : Primary Account: 1000636894
| Bank :

  

 

 

 

 

 

 

 

  

 

 

 

 

 

rc :
NO
en nnn ET SPR AE RUE MOREUE IN OTe emennmeme “~ -
4002
J ete. 12/2, Lei BEINN
vay o ab
Bley CD Hees ig L .
— i Ld. 4 Hite Pi hitrns Vl ppp BS 0 ~.
ooo | | Hin / s :
§ pon 2S gO 2 2 ta (DG :
| FOOIDOZ* GAALTABAZEIE IOODEIEGRL [
ames A “ : ans . a ’
Ck# 1002 Date 12/8/2014 Amt $23,000.00
4 TT Ter Tuite hain myesnnn eee y rrr "
ft CD HOMES LLO .
| SES =
Po wan Jafetfe ari ine
. Bie, (0 Mee bo ae een dS TG PHE |
way lide Hh lend tree htrabtet Ll vide tine, Lew — "an :
fs 5 mag 8
Sit
von 418 SetaripsstsO heh Erika EM
: POORODSe TALITLEARE LOODEIES TNE os |
Ch# 1003 Date 12/22/2014 Amt $35,139.52
ms
Qe
7
Ys

CDH-001835 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 75 of 118

OB CommunityBank

/ — Nomber FXG 18 nual Housing {ender

\~ POBox 26017
Beaumont TX 77720-6017

 

 

 

 

 

 

 

teen
5191726 -
CD Homes, L.L.C. Primary Account 21287311
2402 Elmen enclosures: . . - 40
Houston TX 7.7019 -- — :
communityBank of Texas, NA has not changed its privacy policy in the the past year.
The annual policy disclosure is available on the bank's website at www.cbotx.com
or you may cal] us at 1-866-427-9306 for a free copy of the disclosure by mail.
CHECKING:ACCOUNTS -
Smal] Business Checking Number of Enclosures 40
Account Number 21287311 Statement Dates 1/01/18 thru 1/31/18
Pravious Balance 13,330.28 Days in the statement period 31
5 peposits/credits 403,126.25 Average Ledger - 46, 831.08
46 checks/Debits 412,506.41 average Collected 46 , 831,08
Service Charge 00
rr Interest Paid 00
Vy Current Balance 3,950.12
Newer”
Total For Total

This Period Year-to-Date

 

Total overdraft Fees $.00 $ .00

 

Total Return item fees $.00 $.00

 

 

 

 

 

4

 

~” Deposits’and Other Crédits

Date Description Amount

 

1/03 trsf from CommNow 5890 3,000.00 ©
Confirmation number 103180282

1/03 Deposit 14,000.00 *

1/04 Deposit 160,000.00

1/05 WIRE-IN 20180050046000 NORTH S - 218,626.25

1/19 trsf from CommNow 5890 7,500.00 “

confirmation number 119180435

c
X

 

 

MEMBER FDIC NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION {ay

CDH-001836 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 76 of 118

 

 

 

 

 

 

 

 

 

ES commmnityBank
OF TEXAS
7 Member OK 1 Enual Housing Londr
NY
a
Date 1/31/18 Page 2
Primary Account : 21287311
Enclosures. . 40
Small Business Checking 21287311 (Continued)
Checks and Withdrawals « *'
Date bescription Amount —
1/03 cash deposit handling fee 3,00-
1/05 Special Wire Services 3,00-
1/05 wire Transfer Fee | 10.00-  _/
1/08 Transf to CommNow 5890 10,000 .00- Vv /
Confirmation number 108180150 , a
1/09 . 8558727787 po. -ECO9772577 Ff 1,476.15- gy Crit
091000010041747 PPD . :
1/09 IPFSPMTTXH IPFS877~-615-4242 : ‘ 720.11- ~
ccp 719947
cn 1/09 8558727787 POL -ECOQ977265- f 1,389.43-
. 091000010027341 PPD moo,
N47 1/09 8558727787 POL -TXH-633116° § 2,694.27-
091000010047621 PPD
"Nepeare” +
. CHECKS IN NUMBER ORDER -
pate check No... Amount Date Check No Amount pate Check No Amount
1/24 CK NO ? 79.26 1/08 8232 150.00 1/09 8250* 189,396.00
1/10 8176* 250.00 1/05 8233 10,970.18 1/12 8253* 820.00
1/09 8195* 1,036.10 1/05 8234 20,718.60 1/19 8254 178.42
1/12 8206" 1,840.24 1/05 8236* 45,438.86 1/18 8255 4,167.00.
1/05 8220* 6,900.00 1/04 8237 15,043.30 1/22 8256 397.26
1/04 8222* 191.50 1/09 8238 2,368.04 1/22 . 8257 159.14
1/02 8223 160.00° 1/09 8239 2,373.27 1/22 8259* 5,840.00
1/04 8226* 287.67 1/09 8240 3,229.15 1/22 8260 3,750.00
1/08 8227 226.94 1/05 —° 8241 43,827.80 1/26 8261 317.65
1/09 8228 43.29 1/05 8242 8,867.95 1/24 8262 61.83
1/04 8229 3,750.00 1/09 . 8243 $4125.00 1/23 8263 ~ 3,750.00
1/05 8230 3,846.00 1/12 8244 110,00 1/26 8269* 950.00
1/04 8231 5,840.00 1/08 8246* 3,750.00 .

* Denotes missing check numbers

 

 

+ Daily Balance Information”

Date Balance Date Balance Date . Balance

1/01 13,330.28 1/04 165,054.81 1/09 19,120.92
vN 1/02 13,170.28 1/05 243,098.67 1/10 18,870.92
NY 1/03 30,167.28 1/08 | 228,971.73 1/12 16,100, 68

(

 

 

CDH-001837 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 77 of 118

 

 

 

 

{™ .
Qe . “—
pate. 1/31/18. . ° Page, 3
primary, Account .-° . .. 21287311
Enclosures: 7 7 tn 40
small susiness Checking _ 24287311 (Continued)
oe lite Daily Balance Information... =...
Date Balance Date " palance: Date Balance .
1/18 11,933.68 1/22 9,108.86 1/24 : 5,217.77
1/13 19,255.26 1/23 ‘ 5,358.86 1/26 3,950.12

we are upgrading to a new and improved Bill Pay system on 11/29/2017! Your .
updated agreement will be available to view and accept on 11/29/2017 upon your
first login. Visit waw.cbotx.com for more information. :

 

CDH-001838 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 78 of 118

EN. CommunityBank | :

 

 

 

 

 

 

 

 

 

   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OF TEXAS . Primary Account: 21287311 i
7 iombar FC EY Equal Housing Lender Date: 1/31/2018
VY Page 5 of 8
al
: DEOUT TCKED anes ko , : DEFOSIT TICKET cunnency
1} [ Oe AGA a ' } 1 ET cont »
BE ae aia, ae We ww tae FS po dues,
4 Bn + a cat eggiier™ . le She a oo we. .
i pnd} ° tee itz a ete srause:
i eum OE ons ut CUES ehae wes fue ae?
gap ahageg ep) Pa7a Lee * 40 RARBADITBSS 2a rate io
$14,000.00 1/3/2018 $160,000.00 1/4/2018
roe SSS SET ET TERT
ane CORONER ELC = - .
ey HAsO, SATAY anna j
BETOR? esr ronnding Crefrmers, tos, oo . "$ 230.00
Y boa
EFA COMING Engkonrn, et,
&
: . _Quske + __ ne oe De wok
vizecpsemesepuie Lh eT: BSS zetenen tn ental =
Men ate ee MODB2EOe bas bbishac srrercenets bee TT oe WOOBSTSY HHABALETGIG KEL AATTI be . Boy
me | IFILL. :
#§ 2258 $79.26 1/24/2018 # 8176 $250.00 1/10/2018
- 8206
cogging EB commie
sexe serene eae AMsSaOUF 1
tar to Tet we 2. $ i
r~ Sr OF anna Wilene yw 180.4 |
aw Troustnd "okay Sts wd 100100 Fotty are ad COMA
Ne os ° 1
' EStzH stn Ror Rend Area Where &
i Hoveton, Terns 7700) Bec “ u
~ aS rosie OR Eee] [Benne ithe Ne
Yo MODBIGGe HERAT Ages CPT ZB 7a Le rete Me EDEy @laliaean PevEBTSiie -
# 8195 $1,036.10 1/9/2018 € 8206 $1,840.24 1/12/2018
iE ‘ ER ° . Beco ir a2ee
Ee. CD HOMES, Lt. wr COHOMES, LLG. EEA commmnty ants
2 LoS, meni ‘yar SER Tt uma
—— . : .
= EBD" rman te Sesne | | BRB aw swine. - |
— ax ser Anne BES Ona Havived Kraty-Onw seed FOM00" = - - bows
ES Bareceide Painting, ine. 8 avar ae Oo 8
— $055 Ranrie Read e ° Fisk /
—_— Hourtan, Tears T70K0 fit J q J : Eau he Je
Feed 10 1. 8 nee Sar on J
2 ont xq . , J
a ees POUS220" NbR3bAISBSE 22287 ELIE - ana ees POOR Tee LUALELIBAe ezaeAraiie Pyhet
a # 8220 $6,900.00 1/5/2018 € 8222 $191.50 1/4/2018
a
5 co. See rr oae iP PRcomun Tas
? nor “oo Hones. ete. community “wo . CDHOMES,LL.C, CommuniiyBanie
> . 7 eesreaiah eee, ELI
: : WEBER J seay2017 {
5 wen ae . | BERBA  venattant Hatten, L05 ge vam |
> - Soins yet 08 a ost non oa "aan §
; Wi rend wae . a Hees debe enteriece Gout a
. Howton, Tests 77072 Y Heutton, Texan THM" s , et
vow ntatete u nue ee
Piers PODRE23e PEA EAAGARS Meee Ta Ae t sDDB fhe mysabbaaaa WeLROea hae
# 8223 $160:00 1/2/2018 € 8226 $287.67 1/4/2018
: " BRET an : . B228
ao i EEX comnmnin Bank : F . Ek commoinytenk
CDHOMES, LLC. ae t ED HOMES, , “ia nh
Ky. ame : 120s { . 2ST : an + | waote 1
. ' . . ‘ ‘ j
BERR? cay estourtn ’ S mass { | rome ares ' . a |
wee é = PO + Bey tie we WOO = rae
a

 

 

 

 

GhyetHtexsion : : * al] - . a fas . : ) | t
— aie — J a

 

 

 

 

 

POORER CAITR URBAN 8 FS LATA . Besren= TTEGoneebe wdbsasaaaan MzTZeRaL ie .
¥ 8227 $226.94 1/8/2018 # 8228 $43.29 1/9/2018

CDH-001839 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 79 of 118

5
Primary Account: 21287311
. Date: 1/31/2018
f™ Page 6 of 8

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

  

   

 

 

 

 

  

 

i “a,
NY
id SSS STTT : a ar
. 62268 Cae ria , -
fg ” TEA communtiyanks . ‘ F ESA conmuniyfank
my OD HOMES, LLO, Co metnmanigns EHTEL : GO HOMER ELD, 5 mare
le ae Se menenr 7 . { AMAT, erase
‘ . ‘ 4 +s taro i
nes morse ret Dav Otay * : . $. saree { BaREF vey 1sBe. :
° _- Those Theuand Erm narod Pty ea 0 : pour | Tee The sand Gh Hendind Fea ic and c0/ibapmenenena ub . " .
‘¥ a aie me sizvlngarey | ae 2 ds a
mS TOK aie . + ‘ Hovston, 7X 7702 !
1 De . ‘ states _ echt d tat BG ‘
‘ oe POOR RY eLLaLiigaad wepZA7zLie vey ately rooatanr HUABDRANBSN Fw 2TEB 7S Lae
\ .
# B229 $3,750.00 1/4/2018 # 8230 $3,646.00 1/5/2018
= eR0L F 3 ° eaae
CbHOMES, LLG, Communtiyhank, COHOMZzS, LLC, emammnareanse “°° roe .
wan eh, SES] AR ie PRIS
vero } anno f
PUNE Dep Yeakton 5 messon0 Coe Baka Achar . 5 nte0.00 |
Toe een Ee aed oy dened Dis {0 eetmartcternnetctnsnrarmenantentetnerenttortentonpireenanatsetcitecese DORE One Hardtred Pty end “ one I
Dow) Ye: Bruce Alichiee
Bred Geet ty vax & : &
meee Eval Lo Qf Hama ase we Aa
Bynes | beeen . snneeanen |
POORRS IY ULEEAS RIBS w2b2h7320Ie hike MOOS? ee KbLALEERBR 2IeazII Ee “ wee
# 8231 §5,840.00 1/4/2018 # 8232 $150.00 1/8/2018
Fr FA besa |. TF ER bese
. CD HOMES LLG. Community tees os . CD HOMES, Lic, : Comms Bink oe :
ees Se LIPe/S ASS oof RIE LoUT, ° “Vener 7,
. . vanes 1 teow i
SBUTO RE spett oTarse Dank . 5 cssosrate | Chee Spettol Tears funk S sza7i520 i
~ Tye Met Ha oa ogee “eons Twanly Thoviend Syren tte : vote
C ‘ Cope re me 988 . fit Terns Dane BaD eps : ; . ada
NY] Cobege Stabon, That 7541-3102: Colage Staton, Texas 77044-6102 * coat x ck . ‘
+ oot entat tyne Um.t8 : a
Pye 18 Tembiods sesoi nts ees eprrpreRIBU es cared si ascaceanerrsrereetis
a MOOA23 30 ATLASL BUSS HEL Re TS Lae MS eae 2 POOB2aGY HAADRAbIARE MELZBPRL ae oO Fone
§ B233) $10,970.18 1/5/2018 . .# 8234 $20,718.60 1/5/2018
aed
F : ET aB FZ B2a7
CO HOMES, Lic. Community ee ep Homes, LLG, EXE. CommmunttyBanis .
POLE + BEDIVOSLLED . . . pes L he Sete
. : . + geo * , . : SM2O1S [
PERE pees teres baad i "eS ahete es i GORE Gonmmuntyaant of eat , _ & mtgoessa |
Pe Per Towner Fe Heetes TS EG a 0c DeARe { Treuened Pert: 20 301100" poten j
po re oe oe . “ye 6 , Sosa bee 8
. Cotege Raton, Testa TTT S102* aa ( ) Je rf: . Bassecoe, Tecan THOR BE
con ea ” - Se he z, —]
re CODA RAGE ELELIIGGRE weLeB able LT dead PODAR3 7H LEBEL RABB @ 2a 7E73 4b
# 8236 §45,438.86 1/5/2018 # B237 $15,043.30 1/4/2018
EBAcommayiye . tI EA commun 8]
co Nan Lie See co mons 1.0 Spee
. sero abe wens 1 : SRT . annove f
t . i .
EEF no senk of tverooa ‘ : . & -2p0n04 j BRIRE independent Bar : . $ ~asrar i
+ yee Thounend Thee Hered thd ‘ ' “RUAN 2° wo Thourmne Pave Hundred Seven: Roane
1 Toe basal var Oka . 8 ; Desepan cent Bank re &
5 qi y ad
as T7886 Ok Metieney, A760" Hg i uu
aa Verte ne A
PDORZ3Ae HLLAALERAI wZY2A TILL . cans POOR TSQe WLABLS AGS of 2528732 1 rey
# 8238 $2,368.04 1/9/2018 $2,373.27 1/9/2018
cr . 8240. BE Beat
3 . i ae a
ee “ ppndnescve ; / + ERA comountyank : CD HOMES, LLG, ESA comminiyBank
f : RYE Ty “RT . oe SST Re LATE
. : 2. fas | ‘ 1472018, ph
‘ . :
ELE" prosperty Bank hee . : S-razesc I GEIS premier Yechnoiogy Grou S ay 527,20
Threw THot RNS TUS Hundred Twenty hing and 16/1 . . so tet DOUARE J ss FortecThres Th ‘y - eons
: \ : "
Proaprity Back Premiee Technolog Group vim a
Ve as Fan fete ee
“ ena ben zy
. - sot Biever, mua, ee oo
MOUB2HOM ALS IILGGSY MALEATALIE Sue haa btiaaae wevipvatin
$3,229.15 1/9/2018 #8241 $43,827.80 1/5/2018

CDH-001840 CD HOME Ex. 12

 
 

 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 80 of 118

Bat CommunityBank

OF TEXAS

{semper FG BY Equal Housag Lender
QA

WV

™~
/

(

ur

vg

=—

  

vugys

|

 

 

i

 

i

 

q
i

M

°

a
—

>

»

_—_—a

as
—
——
——
==

 

 

(

Primary Account: 21287311
Date: 1/31/2018

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

— hale — |

SOF POORET TEES NEEL

woe
IE re see
DOB ihLe UPLSLAAMASS MSRPA TRL

 

 

 

 

Page 7 of 8
OD HOMES, Lis, ESS Communky ink, Ob Homes, LLG, EEA conmuntyBank :
eae. Perinat i i = { DepEens “ana .
wonona | 4 & if yee > ARAOIS }
BER esuons tree S “essr0s j BORE Hans a ee a 5 ~a12s.00 ‘
By Trevisnd ss07 beware Fire Thousand One Husteed ‘Tevemty pours i
tnaden kiran US ses prese ‘ a ; ies . }
kaparpiecs tot rrees are
. Heusen, Twas T7041 ' = ae! J
vaio ft 7 : ge Stal >
a ee armen! 48 Bratywotd 2. one se Dyes
FDOBIEMEY Shiad AAAS TLETETA LY wo0a7ar Wilaiiiaeae e2igaralie
# 8242 $8,867.95 1/5/2018 # 8243 $5,125.00 1/9/2618
F ~ eeaa P ~ Baas
‘ EAA commintyBank . EEA communtrynank
oten Wine _—e oo ener ees wv
oe TTD +Hastk i eer . “uaroie i 4
BADE eyoe and Ue ortend LLA S$ myp20 ‘ BAUR TS — becton Cates S sarsano i
One Handred Yi DOAN Thive Fey nnd 091100 poums §
What cent obo 300 8 Biotec fae a
trove, Toons 77D2 Red Ones Ta TEES aee f R nk

 

POOR RAGE IF Trt TT wepebyibac

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

yoog she WULIALEGR Bt eT LAND Lae

 

 

# B244 °$i10,00 1/12/2018 #8246 $3,750.00 1/8/2018
Ty : : — - bE50T] P - > . ° Besa |
CO KOMES, LLG Comat Ban oa Gp HOMES. L120, Commrractty nts
AE, : a sT PERS? : Beare .
sano + 1 Rs wena I
SRF tenon Lave uisers Property ‘s UB sReO CER! peepee S -enor i
one Thomant These anid 001150" ; oa Bight Hunciad Twenty tod 001100" : boars ¢
Hirroien Lava Bofcltra Pronpatty abe . / , wy 6 Pade Veg fe a 8
mg, LS Ipth fepg CA Dus j
Bre ns ae eee Re oa erent
“"EDOAESOP HAbSTIAGAaT WEL eBTAL IF . eae ropaesar shishgiaeae wPhPA?si ie .
#8250 $189,396.00 1/9/2018 # 8253 $820.00 1/12/2018
* ~~ : ozba BRES
: CD HOMES, LL =a . SD HOMES, 11.0, =r
‘ RR . * wrante i oot rE Vhs . seeneots {
. * earromee any ‘ 5 want cums” ene Wyrooiyn Macrieuz : s mager8 {
Sap ered teeny Eight ae £27 porter ey ye Hs ses aN Og o ven ORLA
. B&B . Wroeoyn Fone a
. att : doe tene mies 1 .
= gad] |. &= 6 Awd |
ae ho rene TS .
se FOOD EShe HELTLAIASa eb eGIIIIe Bye PROB RSS WLiaabRTAaG ezaea7alar . _ eT
f 8254 $178.42 1/19/2018 # 8255 $46,167.00 1/18/2018
Wfe ° ° ~~ ~eR5S ie , E ™ oa Best
op posses EL ESA compctyeis coHONES ELC ser
HES wenioeen raseg RY snerote 5
RORY OF Gerabaput Var a BUnaF Yexee Ouinovse 7 $ PHERTA {
Tie fr zee i" Chae Huntrad Filly sari00' pons
sytem ; Toronto a

at soo dG T22 104500

   

Cb eee EERSTE LL cent RAR IE
FOUR ALTO ULLALIIGo aN tah 2a FS tae

 

F256 5391.26

1/22/2018

# 8257 $159.14 1/22/2018

 

 

    

OD HOMES, LLG,
x82 Cita
som ie

Aiozis !
BR i
SRARON — Doup Yants $ ~ser0t0 3
Free ‘Trows bad Eight brinered Rony and OA peecseeenturertectunn POLARS tc

Douy Yant 1S a. a
Hoes VOR i: eet / 4

sro oer SEG

s

POOR 259 sPAARLIGAIN PARA

rp weve

 

i . e260
5 EESA commiunityBank
co Homes, Lic. moe
ree tars,

wate rere ay omen

PAY TOTHE
CORKAGF Deskca Chtts

=< eee y ‘ ORAS F
Darton Chas
830 Treo nson

. Dotan, TX 98208

(aes a0 eT

iB :. retake

FODR ARO HLAsRaTIa ay zb2G 7a Lie

{
$ spe i
f

a

 

 

 

 

 

 

 

# 8259 $5,640.00 1/22/2018

CDH-001841

#8260 $3,750.00

1/22/2018

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 81 of 118

Primary Account: 21287311 °°
7 pate: 1/31/2018
(* Page 8 of 8

 

 

 

 

 

af ee
yy a Tee ee ee SE EY
r me = are . es BABS 3 : Bae
ros 7 #2) CR HOMES Eto. oan : Sa mote tt cCOHOMES LLG. rreeeersrry '
: . we .
Re ' (Hanote { Tey WW 8 I
Dee cece een ee ban eta te eats : : . . we i
Setar ater te S -o1rn9 } Taner. S mare { 3
"3 Toros indeed 8 rd - ~ seurs Srdy-Ore aod E100 " vue .
aret 7B . & '

wet CODD Bie TERS bSAAGaT LAB TIRE . Tf Totes

: Geagvenn ‘ged . We . FOB 8044 eat 4

01 2 é . «in? :
1 Gare Bream RBBTOTED : asp ” ft PO Bar Oe rsatt ight ;
Aa be eT = st Lavy)

5 MED
TOOK Phew bkadTAGaa webeAraLie
# 8261 $317.65 1/26/2018 #6262 $61.83 1/24/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i : ” @263 :
i. ep HOMER LLC cn Comme
tig Per) ANSE |
ase David Cute an LF vara
ud TH re ey wv DOF mapas wuss}
2 Baitesew ‘ el A) auf a woe od o 8
Heuston, Texas 7018 u . a : LE ae
won ; wy I —— A Bo. pice Ms _ A
aoe PDDA PRS LARIRGBA PRADA LT : are Tae wODeabge NAbALLAGAIE Kaa ahke | / Coes
#8263 $3,750.00 1/23/2018 #8269 $950.00 1/26/2018

 

Le _~

CDH-001842 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 82 of 118

 

 

 

 

 

 

 

 

 

 

.
\\ ‘ .
Ex\\ CommunityBank
GF TAKAL
, Member FDC C2 Equal Housing Lender
NS
pate 2/28/18: ~: Page 2
primary Account’ -. . 21287311
Enclosures 7 28
small Business Checking 21287311 (Continued)
Deposits and Other Credits
Date pescription Amount
2/15 Deposit - . 76,000.00
> Checks and Withdrawals -
Date Description Amount /
2/05 IPFSPMTTXH IPFS877-615-4242 2,699.27-
. cco} 3=- 6 3 3116 '
2/28 Bank Initiated Debit . 55.00- /
C » oe, “ . CHECKS IN NUMBER ORDER . - we ok
\ , pate Check No Amount Date Check No Amount Date Check No “Amount
2/06 8245 3,000.00 2/20 8275 3,750.00 2/27 8282 62.57
Senet . 2/01 8264* 431,51 2/20 8276 . 3,750.00 2/27 8283 191.60
. 2/02 8270* 191.54 2/21 8277 4,167.00 2/21 8284 97,600.00
2/02 8271 91.60 2/20 8278 5,840.00 2/27 8285 475,00
2/06 8272 4,039.94 2/20 8279 756.00 2/26 8286 843.00
2/09 8273 200,00 2/27 8280 338.48 2/27 8287 305.00
2/12 8274 3,000.00 2/27 8281 173.47 2/28 8288 3,000.00
* Denotes missing check numbers
.. Daily Balance Information...
pate Balance Date Balance pate Balance
* 2/01 3,518.61 2/09 546.19 2/21 31,732.50
2/02 6,235.47 2/12 71,595.50 2/26 30,889.50
2/05 7,576.14 2/15 147,595.50 2/27 29, 343.38
2/06 746.19 2/20 133,499.50 2/28 26,288.38

we are upgrading to a new and improved Bill Pay system on 41/29/2017! Your
updated agreement will be available to. view and accept on 11/29/2017 upon your
first login. Visit www.cbotx.com for more information.

 

~~

 

 

CDH-001843 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 83 of 118

EN\ CommunityBank , | primary Account: 21287311

\ Ty (ey Emel Howsng Lender : pate: 2/28/2018
CO ae oo page 4 of 6

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

& : DLPOSI TICKED DEPOSIT TICKET
Snowe” t quantities cuRMEntT® \
al etre atts a con . - i
Hf ESS communityBank og Meme ide - 204.49 RE commen Levy? :
if ees te EE "e . "
ut me, AM are ‘. . Bh ees EET ss j
4
it caper tora. $ 208.73 eee, pa nee
1 ee ie
2 } .
PUBRADaBSNE EL ZBT3bEF 30 | traanaaaean eenee rad ie 40
$209.99 2/6/2018 $2,694.27 2/12/2018 :
i
I, DEPOSIT TICFET . UNIVERSAL DDASAY CHEAT ComrmuntyBank br Taxat, NAL
¢ weunoeures - .
J oe Cae esc Lo-n4 re
, atone . ou wo
ug BEAM comumnity Bank, ank, wi Benfleet? . CR ertee
ay a ae he oe Poe oe pene /
ut oe. "TR ans C 3 Raton, eumoeen texane ;
“i @ o apg r . Ree :
te 7” arseres seco" AH DOE MONT :
“i ours . ern * ,
“E ane. , rom § reget Zi Zeto\} Lo Db SS, 00
° eanshaigaad seb garga le 10 HSOSbroosa
$3,900.04 2/12/2018 - $23,495.00 2/12/2018
ORPOSIT FICKET Btros) MICKEY exenent
. fem eure 1 g weye
R j Pas acarwon cout . . al mens . con . . }
i ; ESS\ conmuniyBank eee” tidetes 9 oy dle, iif E'S. communityBank POnTes fe * ,
ae eeeer aman eb even «
i oh Bru F a aE ips t Flee.
: rhe . wat RYE rey
~~ i pat ee et eer, t At eae erie en & .
cr : ra Pohvatlteh ayieeat . . His omen “ss uelpaeo r
a af weet . Hie ener
id ouput rom, $ WH sed. HE cee, rom & hee:
Ne wplaseaaead ezken 7a dbe 40 PALSBASMB SH MERPB TELE 30
$44,000.00 2/12/2048 $76, 000.00 2715/2018
UNIVERBAL DDA/SAY DEBIT CommanttyBark of Taxes oon ere (F ES " wrtT3 '
= wise ; ln WiSpaebimn, VBE eH 2) oes epyoigms 8 a Bank,
o— Sea. Ger inspentein Of aes CD-Yo . ae verte
ere .
Ap tas tebe 8 cement, = DEERE Root acta 5B past S 200 {
Nicos Daremced aoc CORT VER FEET “Theee Thousand aed OOLOT cer “ poruas
en nt ° |
AscouNT KUMAR, anew rook AMUN m8 &
2AREVSIt WB 55,02 awe &,
= i
. memes ttl. tte Ee ED Et ketene meneame & $F
~ = HSEOSSMrOD ASHE pODe2LEr NAARLARESS M2DZHTINAC
OSs #0 $55.00 2/28/2018 #5245 $3,000,00 2/6/2018
Faery
Cre ° ee BB70
a " ne RBA E 1 og
“ade . & “a . 2 ee . FA omar yBank
“ isos : FEB cocnmmsntyaets wy J > epnomes,LLo, ConmminyBan :
CD HOMER EEG. Denis . SS peti . 1
we : - Ann \ . - . sae
——— MURR ay ttn = mo $ Hoss { (et amet oe . s 0184 |
i — +8 Four Mundens Tretorn BY OO snare i on Hunde Ninety Ono td 647100" ~
, — . ness GY hat poor bere + eumcwes Freese gi women yi pvtane Speier, eammenthy ?
— oo ee eee 77224 . ft } BOBO cuneate -¢ L My
sand are - : one . ‘
Moe OOEDEAY GAVEbA FAB IN MARA TAME eee Sete 7 RODBE POR F413 LEEARSIE ran. . ena :
,
@ 6264 $431.51 2/1/2018 f 82070 $191.54 2/2/2018
: Ey : . b272 iP ° BATE
. . . aa :
, _ CD HOMES, LLG, EEA community Tatke Ros ep HoMES, LLC. FEA conn in aan
| CP Ey beau . qnenoie i eee . “than ‘anon i
par Te i bey FONE $s }
. Brera ATET 3 Ha i] BR srten cnien 4,028.86
+ wenetyOoe o+ BOARS F« ~ oat Thavland Teanga and IODA ecvpeenrererreeseebesatthes sau
. ava berson cata 6
ae : a aah
“|; Ce potreoid . . the ad Dean TR TEI Bee Fs of
pA Senne
to, POOR 273 maaana saaat v2ererasbe ’ TOOBETIY HEASELENEST DW AIB LIE

 

 

 

 

¥ B27i $91.60 Ta /2018 f 8272 $4,039.94 2/6/2018

CDH-001844 CD HOME Ex. 12
Case 18- iled |
18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 84 of 118

primary Account: 21287311
pate: 2/28/2018

 

 

 

 

 

   
 
 
  
 

 

 

 

 

 

 

 

% B273 $200.00 2/9/2018

 

 

 

 

( ‘ . . page 5 of 6
QL? ~,
eo eeto FF eat
GD HONES, LLG. aT CDHOM Pea, bela oa * 22
BRT anncie { Ss LF 4 pens - s :
4‘
URRY Uncerwocd Seivions to. , $ vam i OIE et Pace , Seaecoto, 1
‘quo Hovdred ant 002 pours . —— petLana
spree aca ne DONO er
Usderwco Senora toa ——— B a
. fake “¢ Caen, i
_ ake Rimes ire ie; =
se — At — I) | an | ot dui al)
wODeETaN GiA3Ez ATS" m2) 2873} SOT Te ga AabS URES MELB PALE - terrencueniennes i
$8274 $3,000.00 2/12/2018 . |
I
{

 

o az] FF SS —_

Ed comminityhanis . cD HOMES LLG Qe
* EET . eeth reg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 
  

 

 

 

 

oO Oa aren" oo
setae . ates i of aneate*
pore ‘enon Chict 3 4,750.00 { neo Dind Oty . . 2g farm
Thice Tnoowesd Savan Huctdind Fy vst aggressions pouans a reused Fy 8D TS aA
Contam Chics , a * pad Catoty ‘ 2
waar Tasos ( } , Noein exe 77008 wea . .
wows me Fa | ven ca. wet _ Quid —
ToobaTse widsspiquar eareor aba . Dee WOGRITEr quiausaqeau VELIATEb Ie . ree!
7 9275 $3,750.00 2/20/2018 P8276 $3,750.00 2720/2016 .
j
rae |
ER ‘ fA ere oeTe :
op an LL paca sa an , co HONE Lue, EEA con eee ake ; :
Sepa aiwaine 1 j Rie . HEDIS i ‘
PATTER yyndotyn Rambex , 2 , S “mg,567.00 i ' ETRE pug Yankton ‘S vsa109 i ;
f yy Pour Thousand One Hurdeed end OHO = cours y Five Troweand ied Forty p * semen
: Ramis , . a Doug Yordon
5 VE pone er d erez Hibs Wake tad &
NY Herston, TX 7700 py { ), od 4 e Se rer - On UE a

st FOORLIDY wiLIdP FASE reeare7asic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a PODAETI® REARPAMGAAT eRe TALE -s vata :
# 8277 $4,167,00 2721/2018 # 8278 $5,840.00 2/20/2018
ER ° Bere | F Cote hohe BR .t
CONOMES ELC Communty Bans 5 8 po nones, LEE le Conia
: weotae teat senna sntnow 1 i “JN ae To : S Biwon
. j : - : .
BEIREF cma van Smo | Y mere nat So yer ;
Bohan Fa oP : on} i " gyeen Hiner Treqreytt wed 407 TE
erage y Hd wat a3 a } ‘ NELocsov d
§- 5-3 : . } Carch Savard, Ke DOTAT LOM
E wou a | b uo ‘ Lee > 4
TOORZ7IY GHESbE DIBA eeyee7s tit : TODS 2H" 3 bRS RABEL e2b2a7 abr
TOPS” 156.00 2/20/2018 FSSBO SSS 18 2727/2018
fF ~s TaeT a = <r
ooo Sam mo COHOMES LLC. Commnunty ats
ae we ‘ . prcresiiy pares
He NE : mente 1 rete wrer20i8 i
. . } x
Beat arst - Saar } : BBS ater : Seog \
4 neato _ este 4” Blyshadane orci —— acm BOA
. . & ‘ any . an : , a
1 Pte aouraot es at cL . ce pvoen 1 EONGT EON eat Or, Ud ute
ens j i wasas” net ee = 4 :
TOUR AD WY PALBLIDASSE VEE TA TSI LE : ae MOOD Teer wasabaIqBat KFA TAN : ~ !
# 82B1 $173.47 2/27/2018 4 9282 $62.57 2/27/2018 :

 

 

 

 

 

ge thse

: ~ 289 re " - men nea D A
Fr ESkconmnyfask | _ F Ex commeslyia

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

conor w+ amr ‘ op ROMER, LLG, . ma mmmanrnatenes °* ay
r \ eS IDL arte 5 ee a wean ‘panos 1
N47 {BREE acer LO S misiao { SET RM sampton bane Baseiars $“worsv000 i
' Cte Hundred HinatsOone Bod 0075 007 T ad soa ye St aneap Sevan Troueend se etre Stipe I -
ATET .
. me . a Hemolon Lana Duane rete 5 can
: Cm NAOT SOM : a / ao : Icey - Ong —
Tare . ee “see = ae ee anes
” WTDOA Rear HRaRLSTERG PERRIS LEN — . : eR ee Pda bom aR FED EO PSL pees
# 83 $791.60 2/27/2018 # F584 397,600.00 2/21/2018

CDH-001845 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 85 of 118

| .
Ea CommunityBank . . Primary Account: 21287311

cn HMemba FOC T? Equal Housing Lender pate: 2/28/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: page 6 of 6 .
Ne : :
: .
oe ee Se =
eet ° 3 6208 (? ; " BORG
ONES, IERA community ep HOMES, LLC, EER Commruntypenis
cD tat, erent, . wept TMI ST, eeiYHU -
eT pense 1. { seaotton Beret araroie t
BEKO pave vans S wars00 BERET psy pumn “S.npsa09 {
Foor Hundred Savant, Five wd 0100" 7 pone STnfes arc) 0011 Reteaae |
Pxbo Vegas & Auto Oven os 4 a
ee ‘ii Garrat Bs aE :
Ee Aud lee, Oy ol
unua jae d ice ov TRUITT |
FOGR ZS TLRZALAESG HES arse “ . OOS ZBLe 3i3REI903% PELZBTR bE
#8285 $475.00 2/27/2018 - “FB286 $843.00 2/26/2018 - ae
eo — e287 Fir cree
eDHOMES LD ER corm maa pas CO HOMES L.LO. Conmrsanity Banks :
sovitin ms 2 BrRAROND { sion oor setae 7ti3t anszon 1
. . j 5
ERDF peeve & s0%20 j ER EY auen Peter S -a00009 i
Thave Hoot pote detainees er ae rou trees and oOvi00 cous
Papt Vines & ‘
sa Rober Pwr a
ate ‘5 5 5 ie ,
, a0 or a Ee Geet
. te 8 mel bn aaa a
POOBEN Te NALIRETAARS MEL EETALIM POOR ?ABY Chs3LSIABI HPL IBTIAIS :
@ 6287 $305.00 2/27/2018 F O208 $3,000.00 2/28/2018
o™
NY
ee

i

—

l

Qa

I

o=—

I

1 pameaenemmeamet

|

DN cere

|

o—

l

o—

I

 

lk ———
——
——

|

|

—

l

o———

I

oe

l

o—

;

+. —_

I

—

I

—

|

o——_

I

————

|

cn
X74

CDH-001846 CD HOME Ex. 12
 

 

 

Case 18-34658 Document 615-2

OF TUXAS

EA CommunityBank

Member FDIC fy Equal Housing Lender

{ \, PO Box 26017
VO Beaumont TX 77720-6017

Filed in TXSB on 11/28/20 Page 86 of 118

 

 

5311238 ; —

Se leaden 2S Bet Ceo,
CD Homes, L.L.C. Primary Account.” 21287311
2402 Elmen wf

Houston TX 77019

 

 

  
 

Enclosures | .‘**): :

 

CommunityBank of Texas, NA has not changed its privacy policy in the the past year.
The annual ‘policy disclosure is available on the bank's website at www.cbotx.com
or you may call us at 1-866-427-9306 for a free copy of the disclosure by mail.

CHECKING ACCOUNTS:

Small Business Checking

21287311

Number of Enclosures

15

 

 

 

 

Account Number Statement Dates 3/01/18 thru 4/01/18
Previous Balance 26,288.38 bays in the statement period 32
6 Deposits/Credits 36,489.62 Average Ledger 37,123.55
16 Checks/Debits 11,778.69 Average Collected 36,318.48
Service Charge .00
Interest Paid ,00
Current Balance 50,999.31
cn
NY
Total For Total
This Period Year-to-Date
Total Overdraft Fees $.00 . $.00
Total Return item fees 3,00 $.. OO} -

 

 

 

 

 

 

.d°.. Depositsand.Other Credits...

Date Description , Amount

eg
Vee

 

 

 

 

3/07 Deposit 77.29
3/07 © Deposit 3,750.00
3/21 Deposit 412.33
3/21 Deposit 1,000.00
3/21 Deposit 5,500.00
3/21 Deposit 25,750.00

f \

Nw

MEMBER FDIC NOTICE; SEE REVERSE SIDE FOR IMPORTANT INFORMATION

CDH-001847 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 87 of 118

 

 

 

 

 

 

 

 

 

‘ . a
BAN CommunityBank
\ OF TEKAE
 Mamber FRO 2) Equal Housing Lender
a
Le
pate”. 3/30/18° 2° 2 Page -"..2
Prifafy “Account °"" 21287311
Enclosures «7.7! , 45.
Smal] Business Checking 21287311 (Continued)
. Checks.and Withdrawals...
Date Description Amount ay
3/12 Transf to CommNow 5830 699,00-
Confirmation number 312180874
3/21 0121D Reliant Energy 355.67- |
TEL 000072124100
3/22 Bank Initiated Debit — : 500. 00-
3/28 0121p - ~~ Reliant Energy . 92, 28-
: TEL 000071643216 4
3/28 0121p Reliant Energy . 284,67- 7s 0
TEL 000072124135 .4&
3/29 ENT ACH EB CPENERGY ENTEX 256.71- |
TEL 000010537002 .
3/29 ENT ACH EB CPENERGY ENTEX . 292.06
TEL - 006400224039
oN 3/29 ENT ACH EB CPENERGY ENTEX 363.55-
NY TEL 000010595648
Le. ape cee pee I — CHECKS IN NUMBER, ORDER ; : .
‘Date Check No Amount Date check No Amount Date Check No Amount
3/06 8289 5.02 3/20 8292 178.49 3/28" 8295 338.35
3/07 8290 2,732.87 3/26 8293 5,260.00 3/30 8297* 251.60
3/16 8291 100.00 3/29 8294 68.42 .

* Denotes missing check numbers

 

2)” Daily Balanée Informations. ve. 0

Date ' Balance Date Balance Date Balance

 

3/01 26,288.38 3/16 26,578.78 3/26 52,946.95
3/06 26,283.36 3/20 26,400.29 3/28. 52,231:65
3/07 27,377.78 3/21 58,706.95 3/29 §1,250,91
3/12 | 26,678.78 3/22 58,206.95 3/30 50,999.31

 

We are upgrading to a new and improved Bill Pay system on 11/29/2017! your:
updated agreement will be available to view and accept on 11/29/2017 upon your
first login. Visit www.cbotx.com for more information.

 

 

CDH-001848 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 88 of 118

RA\\ CommunityBank

Member PDC (62 Equal Housing Lender

primary Account: 21287311
Date: 3/30/2018

f Page 4 of 5
Wo. .

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

DEPOSIT TICKET DEFOSIT TICKEN
Qunagwey> . . g Guneeucys .
al een cow » . | i wim com . .
i j ER conn MY]iane . if ENA communityBani, ——t .
We wu AIOE ee aha ogee 1729 NE ay STE eee a roSaee, :
hie ahd Ames . hor . ‘
i i Soret a i samethrs :
z . B ‘ :
Be es rom § 1199 i eee roms § Fire,
“4 .
HBSARBAGBSH HELPS TIE io” UAMABRRGGSS 2b 2B TR ba! “40
$77.29 3/7/2018 $3,750.00 3/7/2018
!
DEPOSIT TCKET GEROSIT TICKET i
‘ . oh us cunAENeY. . i CURRENT ® . 3
| | amrineiizt, bow r . We wave com . .
ee iF ER conn Phtuatliens 1600 .
HE areeney Tae we 23 it cts sy eebel + -
Bh Pesca ace a oases = osur fa ig oe 8 ft Yerba rey > ‘
H Lo - 7 te a
$ i .
[i “eect ros § 41233 H Saou. rota § bles,
z . £ :
WuaaLAdsAad eK ZVaNTabde AD WALBASASA3G ZEAE TSA 40 :
$412.33 3/21/2018 , $1,000.00 3/21/2018 , i
DEPOSIT TICKET OEFOSHT TICKET
i . euneengye cuRPCucre
it sereetut com} hi eerste come . :
Hl a . af EERM cormunityRank SMe © LS ASt, |
it AgBeb8.7 + ecu, HE Te eum Meat P :
pee , ; ae BS, hence amet .
~~ i sent . HG ea .
NZ, ut Sarasa toma. & Syou, 1 oe, ror § 237 gv,
ad t .
e i . . :
SULSbEIQBRT weLZATI LE 4 . SAAD MOERBSN EL ZETILLE 10 ‘
$5,500.00 3/21/2018 $25,750.00 3/21/2018
CommuntiyBark of Texas, NA. nid —— - éeas © ;
' UNIVERBAL DDA/SAV PEBIT 5 ak - ER ryan 3
BRC og} mode a & cuerecint > REE Bhan. 2 GDHOMES E10. mao 3
> 2 Ohecl - Ee a re _CB Momeedle, SaaS ee aso i 7 :
>: B= toe debe CROLL AY satere $ see 4
* 1 wm cote mantel, enyeren eee Bweaor  ATAT of
‘ Br Pesaro fe
6
> SEOTONT MICE WRAL CORE . AAT - aTAT
ae aad Tall oO JOO”? Eaet Seven eer
= £ :
=——— HASH OOAST . Snonzaur witgshiGaan Feheszasie
== 0 $500.00 3/22/2018 € 62609 $5.02 3/6/2018
1 eee . .
) oes [p- = - $290 E B29
—_ “ eonones U0, A coming RS CDHOMES, LLG, ee mala
seems SEER : » sano , TE i ‘senou f
I : . . :
a i BRURS angers : S$ mm BET nes Attar $ tan .
—, iv yee Tet ene TT (9 cau + Onn Hhadred end tor 10 - oun 6 !
= | mee é Liao ef |
=== i eK, RIGO Hovaton, Tecaa 7708S
— arts . tan tad wes
srotttt a Breer —
ie tet ye eDON25Or PLING SG wR taae ote MOORS Le ALG ATITOM WesRe Tae wee
$8290 §2,732.87 3/7/2018 ¥ 6291 $100.00 3/16/2018
Eo Oh on = a 8292 y vs “8203
sO EficommuniyBank ong £3, LL ESA communtiy sak .
\ } SUHOMES LAO |, om . ee ye “wham ’ .
i . RR: " Somos : i
\ “ . eres aver s m0 . ‘
(Ohi Hine’ feartp gt - = peas j
Shean a ¥ ‘ a
i . .
Saree VHT Hh TRENT FATT . —_
amo . 55 —— (ho
. PODO EAE MbSIEE ETRE eUOTI

 

 

 

 

 

F 8292 $178.49 3/20/2018 = j 5253 $5,260. oo 372672018

CDH-001849 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 89 of 118

primary Account: 21287311

. pate: 3/30/2018
fn page 5 of 5 _~ :
NY oo |

 

  
   

  

 

 

 

 

 

tou. > +) cokomes,tLc - Comeunty Pan
persia . Seisesiay

) Senin »

' .

_ BBE AUT a

: aay 100

: ear

} .O.ok E01 iS

\ Core nae cover.cana Ria

Broce ' : “, Tiree : : .
PODB Rue bSSTIATESE KRRLO TIEN yo ep | cease T ADDAZGSH SUSE RAABAT WE REATAD IT

   

 

€ 8294 $68.42 3/29/2018 ‘F-82905 $338.35 3/26/2018

“og b2ae7

v7? SO HOMES, LLG mo ——aeeemteensen
Oe tiseiat

 

 

 

 

 

 

 

 

' z Re * e Sennaie {
, ./ t
mayrotet i S wasiea |
“Joro Rorered Pity n = 1
Revere daa ro a
‘ wane :
. pee Qe J
evo : WARTS - mreeniod
B Yor MRIUIR ~ . nw ees
Dats FOUR 2U7# LISASSSBSE MARAT RL DE 1, eee
¥ B297 $251.60 3/30/2018
a ~
Vo
t
i \ es
Ne

CDH-001850 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 90 of 118

EX CommunityBank

TAMAS

7 \ Member FDIC 222 Equa Housing Lender

i

\ PO Box 26017

 

 

 

 

 

 

 

 

 

 

 

 

 

~ Beaumont TX 77720-6017
Seeweel”
5241072
cb Homes, L.L.C. primary. ACCOUNT 21287311
2402 Elmen Enclosures mt - 28
Houston TX 77019 :
Communi tyBank of Texas, NA has not changed its privacy policy in the the past year.
The annual policy disclosure is available on the bank's website at www. chotx.com
or you may cai] us at 4-866-427-9306 for a free copy of the disclosure by mail.
Sg le ‘CHECKINGACGOUNTS
smal] Business Checking Number of Enclosures 28
Account Number 21287311 Statement Dates 2/01/18 thru 2/28/18. .
previous Balance 3,950.12 Days in the statement period 28
8 Deposits/Credits 157,299.24 Average Ledger 48,754.48
23 Chacks/Debits — 134,960.98 Average collected 48,533.25
; Service Charge . .00 ,
ry Interest Paid. .00
: current Balance . 26,288.38
NY . .
— Total For Total

this Period Year-to-Date

 

Total overdraft Fees : $.00 $.00

 

 

 

 

 

Total Return item fees $,00 - $.00

 

 

 

   

Deposits and Other: Credits’

 

 

 

 

 

 

 

 

 

 

bate Description "amount
2/02 trsf from CommNow 5890 3,000.00 ”
confirmation number 202180384 y
2/05 trsf from CommNow . 5890 4,039.94

confirmation number 205180784 .

2/06 Deposit 209.99 *,

2/12 Deposit 2,694.27 “,

2/12 Deposit 3,900.04

2/12 peposit 23,455.00 *

2/12 peposit , 44,000.00
{N
YS

“nat *
MEMBER FDIC NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION ©

CDH-001851 CD HOME Ex. 12
 

Case 18-34658 Document 615-2

BA\ CommunityBank

{ O\ Member FO Ey Eques Housing Lender

\ PO Box 26017
Beaumont TX 77720-6017

Filed in TXSB on 11/28/20 Page 91 of 118

 

an

 

 

 

 

 

 

 

5364349 —
By cst ls ee
cD Homes, L.L.C. primary Account." . 21287311
2402 Elmen Enclosures: 0h lei
Houston TX 77019 ts St
Beginning June 10, 2018 you will no longer be able to get information about your
account by calling the bank unless you have a Privacy Code. Please ask one of our
friendly associates for more information about adding a Privacy Code today.
en" “CHECKING ACCOUNTS yun
smal] susiness Checking Number of Enclosures 15
Account Number 21287311 Statement Dates 4/02/18 thru 4/30/18
Previous Balance 50,999.31 Days in the statement period 29
1 Deposits/Credits 2,375.00 Average Ledger 48,589.74
14 checks/pebits 7,451.55 Average Collected 48,589.74
Service Charge .00
ry Interest Paid .00
fo Current Balance 45,922.76
NY .
Total For Total

This period Year-to-Date

 

 

 

 

 

 

 

 

 

  

 

  

_|Total overdraft Fees $.00 $.00
Total Return item fees $.00 $.00
ne ce PSHE SEH Athe OFA age od ob te
na “< Deposits:and:Other Credits. --.
Date Description Amount
4/02 Deposit 2,375.00
pay ee CHECKS IN NUMBER ORDER». la: 8 PRs.
Date Check No Amount pate Check No Amount Date Check No Amount.
4/03 8298 178.62 4/02 8300 112.50 4/17 8303* 1,500.00
4/03 8299 48.31 4/02 8301 3,000.00 4/09 8304 235,00
*-Denotes missing check numbers
rN
VA

 

 

MEMBER FDIC

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION

(=

CDH-001852 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 92 of 118

EA\\ ConmunityBank

 

 

 

 

 

 

 

 

4 ‘ Member FOC (22 fqual Housing Lender
Nee
. Ipate 4/30/18 “page. + 2
Primary. Account 21287311
Enclosures 7") 15
small Business Checking 21287311 (continued)
ons 2s 2" CHECKS IN NUMBER ORDER, Ca
pate Check No Amount Date Check No Amount pate Check No ‘Amount
4/11 8305 115.00 4/20 8308 173.47 4/30 8311 338.28
4/16 8306 150.00 4/24 8309 390.00 4/30 8313" 191.95
4/23 8307 68.42 4/25 8310 950.00
* Denotes missing check numbers
Daily Balance Information =
pate Balance Date Balance pate Balance
4/02 50,261.81 4/16 49,534.88 4/24 47,402.99
4/03 50,034.88 4/17 48,034.88 4/25 45,452.99
“™ 4/09 . 49,799.88 4/20 47,861.41 4/30 45,922.76
Nu 4/11 ; 49,684.88 4/23 47,792.99

 

cn
Voy.

 

 

 

 

 

CDH-001853 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 93 of 118

QF TEAAS

. BA\\ CommunityBank

fn
\ Member FS @r_Equa Housing Lender

c™
NZ

 

 

 

DEFOSIT TICKET

   

Primary Account: 21287311

pate: 4/30/2018
sk Page 4 of 5

 

 

fe , ones
owen :

 

 

 

 

 

 

 

 

atar :
PLODe O14 4
Crd Sean gorpr-otd

=

yee .

 

{ CURATNE Se
. ‘ CO HOMES, LL.
! hemes an hy ‘ : eae paren + WRRZOIB 1
i ESA CommunityBank 21 foe 2475 . ; yo i
AE ert dy» 3 teen of ' eat ater ‘ . . Sane |
L } Sian sds eran tres ALON OTE p | ommnard emit cocesemetnsnsint eos
i = ts .
. } a Ag : 8
i 00 OE . tora, $ 22750 \ FON LRONITADYA ‘) y/
‘ veierenc Tat ~ |
5 : _— :
c
eee be saage, a 2eea7ai ye 30 - TORE aABe WhLAyebABaN KEATS
$2,375.00 4/2/2018 88298 $178.62 4/3/2018
[? +. ‘ * g298 PF —EEEESEeE—eEeEeeee Boue
FAA communityBank iyRonkk .
COHOMES, LLD, Comes eDHOMes, LAC. FEMA community memuniy ees /
sen ee pe * : 2a oe, Se HSUIOT * i
SEAZOTE ‘ anonnia j
we oat S mn ' "RETORM Acre Earns . S nse §
Fedy.Sightand ITO san Ore Hucered Teta 160" teers * vast
8 Asrets Dotan . aun . : a
vy ene BA /) . -
Aras Dd ——
. on 5

|

 

' POOR 289 HELTLRIABRE BELA LAY

 

 

 

 

eOOB3008 130ads AGS HIpRaTIU

 

 

 

 

F 8399 $48.31 4/3/2018

F 8300 $112.50 4/2/2018

 

 

 

 

(F ra ae
(CommaumttyBank ort
G0 HOMER LLC. Bas,

SRE wera :
: an j
PAIoRE Rotor Patter 5 meee {
The’ ‘107 owas |
Rebeca Pater a

we ew |

 

 

Ba
eDORAD Ie cbbaad LABS PM EVRB TEIN

 

EF a " ° e303
conowes, Ltue. EAA comamaityBank

 

 

 

 

seas .  enaat
anerent i
nyone | Hes . wee,
REA Agen . $ aoe 1
Ore or - at pons ¥
dase Haste rt a
x reses Bea >
. . 28g) Ghee
Meh et tt * AEE ro art 5
4 . = Thee La R EAS ee ee a : x =
setat te TDORSO3T ELLSBAEGGIG KARUATAL IE eaten ate

 

 

 

 

 

 

 

 

TBsIOL $35,000.00 4/2/2018

 

 

 

 

 

R503 $1,500.00 4/17/2018

 

 
 

 

 

 

 

 

 

 

  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  
 

 

   

 
 

 

 

 

 

 

1m : aT |
‘ : B80
\ Ek communattyaan, :
. OD HOMES LL crams TA : : ep HOMES, Lino. ER communitypank . .
TUNES « re eeaabastiay
1 ARON i rere BIA aunera }
' .
"eet pats $ ons00 i BREE sayve ant Metered LLP : 3 otise00 i
Two Hendred Tht Five aad OOP pues One Hendeed Feteen end O10 nous §
wed Mcfaiterd LLP
Paste Yeats ite 8 Feb tdair Best ae VED a
aR “yy stove, Towa PbCL
CBee : ‘
tata prs eT 7
eran -
Petey NOUBSOM USSAIMIBAS FEIEBT SIE vate
¥ 8304 $235.00 4/9/2018 46305 $115.00 4/11/2018
2
> DI068 = = B07
. vo : EAA communi! ” F -, “a BEA comanniryBank .
} OD HOMES, L1G. “yew . i “ oo Homes, LS ee iasises
, Ee _ tueaate { 1 EE Tte - " wae 1
: : a | T axd . . : : an i
CPRBBE  paseen te Sesom . "| Vine Arey to, . —  Binwee |
Beene myrcyerneneer faa ho hatit a ie . Poa Jendas me - romans |
I" Dae Bandead Pity and ONTO i {- “
, Fisre Unseaaty Et a \ : oben tor it ann . 7 8
Bere aeanlt Cara SCTE LOST & Wy :
“\o8 rarer, 0 00120-4078 egg wom . ~ pea
S oe pont . * eee
reat WOOsaOwE CARSAVIAARE FesTATT Ay a , POOB3D7F MAPA REISE BebwoTs Me . af a a
¥ 9306 $150.00 4716/2018 F €307 $68.42 4/23/72018
eo ie BIOs ae
- CD MOMES, LUD, Consmunily est : “ep holaes, eee
; ree ycn serpin aneaoe ‘ daoea TEs
1 . .
oe 1 min cae
TORE vet . Sits j Bone Geara Sites Won
ee ON oo en sags oe Rett aibinrtionntt vo . ate oh
Gm eestysrnces 08 ATi a eaten core f The trees tundra Ninety as DONT
: : , Whagnis Aerares SAVER
Tat . 6 oan
BODE a aan wat BEE . \ he . ‘ . Ureastzon
= " mes ( Ae et . :
‘ Re i ann je m a
: et . "7OO0OU AIOUUK 9;
Tooasaor avbatsimagn eenzavenae 6 wear et eposzOgH ALARA LAB MATTIE “rbODOD AION YY».
:

 

 

SORSRO TST a AD AON FANE

 

¢ 8309 $390.00 4/24/2018

CDH-001854 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 94 of 118

primary Account: 21287311
pate: 4/30/2018

QO. .
C page 5 of 5 a

 

 

     
 
 
  

 

 

   
    

 

 

 

   
 

   
     
 

 

 

 

 

poco =
Boon & . ee mp ee
: + ESA community
CD HOMES, LLG, arene re penacanrervin fa
ema . ee SHEDY . iavasie . 5 . on REA ORSLIFE
my ay . 4 . ‘ “he ae
‘ “head j a
BORG eri comadng Sm. , | ars
: . ae
d Fiky need 0014 posal §
: yt ae “ Woe
: . ae . “a & RTT ot yon . ot
. . . . .0Dax DOM ~ “oe te
. oe . 4 Catal Girvan, I BDINT-SO14 .
nm QZO : , RMR ae aA NF so :
‘ oy + . : * : woe tk Pe toh
Code yes FDDBAbOY bes EpETASS PRACO TARE . ve POUSasie Heese STOST eeneeranye

 

 

 

F 6510 $950.00 4/25/2018 : ‘P83l1 $338.28 4/30/2018

 

fe ; ee esae
a  Eitcommuniypank

CD HOMES, LLC. rere .
Hes TE aerisedi iit

 

 

waerase j

: i

Sue ater & -wiss |
One Hundred NinsttOne ans 0: DOLLARS i

, a

ANST : .
POBox 501d
_ Carck Btraam, 1 BOIDT E044 , AO, 3 /

PBST GIST S47 507 2018

 

’

epnasiar HARA TLBAG SS wZLeB TIL

 

 

 

o™
NY ‘ a“

“oN
N\A

CDH-001855 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 95 of 118

ENN communityBank

( \ Member FOG TS) Equal Housing Lendar
\- PO Box 26017

 

 

 

 

 

 

 

 

 

 

 

Beaumont TX 77720-6017
a
5414615
CD Homes, L.L.C. Primary Account 21287311
2402 Elmen Enclosures a
Houston TX 77019 - ,
Beginning June 10, 2018 you will no longer be able to get information about your
account by calling the bank unless you have a privacy Code. Please ask one of our
friendly associates for more information about adding a Privacy Code today.
. CHECKING.ACCOUNTS
smal] Business Checking Number of Enclosures 11
Account Number 21287311 Statement Dates 5/01/18 thru 5/31/18
Previous Balance 45,922.76 Days in the statement period 31
Deposits/Credits | .00 Average Ledger 35,903.72
11 Checks/Debits 17,039.98 Average collected 35,903.72
Service Charge .00
“™ Interest Paid . .00
Vy current Balance 28,882.78
See
Total For Total
This Period Year-to-Date
Total Overdraft Fees $.00) $.00
otal Return item fees ,  $.00 $.00

 

 

 

 

 

 

mune sts 8 ot 5 “GHECKS INNUMBER ORDER ©." -”

Amount

 

 

 

 

pate check No Amount Date Check No Amount Date Check No
5/25 8302 1,506.00 5/08 8316 460.00 5/16. 8320 3,750.00
5/01 8312* 48.31 5/22 8317 180.28 5/21 8321 3,750.00
5/02 8314* 3,750.00 5/18 8318 63.11 5/31 8322 200.00
5/10 8315 3,000.00 5/18 8319 338.28
* Denotes missing check numbers
tn
NZ
ae"
MEMBER FDIC NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION >

CDH-001856 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 96 of 118

mm AA CommunityBank

 

 

 

 

 

 

 

f™ :
wU Mamba FOG (2? EquatHousing Lande!
ee
pate 5/31/18 Page 2
Primary Account 212873411
_ Enclosures: al
Small Business Checking 21287311 Ccontinued)
Daily Balance Information .
Date Balance pate i Balance Date Balance
5/01 | 45,874.45 5/10 38,664.45 §/21 30,582.78
5/02 42,124.45 5/16 34,914.45 5/25 29,082.78
5/08 41,664.45 5/18 34,513.06 5/31 28,882.78
{™
V4
“eam” .

  

ys U

   

 

ub

I

yauUuurucu FB LU

-N
NY

(

 

 

 

CDH-001857 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 97 of 118

EN CommunityBank primary Account: 21287311,

cat

f™ Member FIG 22 Equal Housing Lender ; pate: 5/31/2018
MY : : Page 4 of 4

 

 

 

eet
E “ py : “Bade EE ee NT EASE ETT OE T
ot * BA communiyBank 1.

Bank
©D HOMES, LLG, awsome :
Hin ween . Gb HOMERLLC,
aryront

enna,
fect w. 2) ae 8EETT

 

 

{ SSE cn “ananaty’ {

: . i

: ‘

UIREE — evicen ve RECEWED 1809 728 ® amen wseeBe pat 5 Has i
. Onn canans

Ont Five Haedired sen § Forty-fgre and S10" i
een DG & &

* FB, nan Te un M-
cS OAS gf ners re

re Deatanommisererce —aseeeeeet : theme = i eset
eOBh 30% MLLIRAAGHAN #2b2B? ‘ Loe VOOASS EY hh ESRB AL mean 2e7a aie .

7 8302 $1,500.00 5/25/2018 e312 $48.31 5/1/2018 —

   

 

 

 

 

pee ren
= = Sore

FF BSi4 - ER bank t:, B8N6
. CommmuntiyBank, :

 

unk
eDHONER, LLC. ESA communtysank - Le

ene
Belated x

:

f
He
is

—erearnernnae
ee Tiba iy

}
3
@
2

ven

One

mrmne
ne Reta Parker

 

ena Chee These Thoinand ew DO OF

 

{

i
: . . i Robert Parker
ee et Cea — |] |p roe | —_ a —Aialiin |

eoDarboe GEASS ESTAR? PZLEDTS be POORTRST TP RURASEIASS CBRABTSSIT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# 8314 $3,750.00 5/2/2018 F 8315 $3,000.00 5/10/2018
iF : bai ane asit ©
CD HOMES, LLG Commmscly Hoven ” re FEM, community Banks panic 1
praicstty aeineasni3y co noMes, LLC Waneaner 7
Bo krog saci . t eae hho snzae i
oN SREP doyce ond Meets LL? S «ps0 { ; meet an , (Soot j
Four - POURS oat anid pons
oh Hoxton, Yeres 77002 vst 3) A . ; ROSHIOM | organ ae ) )
. . . 1 en i | vo * rs Soles te
PODRREG AZaSTINBIG wheal PODER BELA EELAB SE weLaaraaee

 

 

f 8316 $460.00 5/8/2018 . # 6317 $160.28 5/21/2018

 

 

 

 

EAA Communityhank on Co Pee ny EB commmcinsagk on stot

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

co HOMER 11-0. ‘sot hyeysiat 5 i . CO NDMER LL x - nM, a
aoe eAEaO i i ‘ sein wT ot
yt ener s a od | |pRRBE am - Dot BS
SteyTivpe afd £17100 j } Thepe Hendked Thirty Eight and SAO"? Ty : 5 ~*
= & youve 7 . . wo
' Na a . .
3E . Pade cot4 ee On & J 4 CORON Cooior-said 7 : bay . he tH
oe E seu g, wee . + t .
= re TADRSIBe HbA EDA VaDaS HEERA IB TLA woe nan FOOR3b9F hh9 SLATES rasea7e lie oo ee ae 7
== # 8318 $63.11 5719872018 . # 8319 $338.28 5/18/2018
oe ; 5320 Baek
P EEF communityBank B FSA comamniypany,
GD HOMES, LLG, =r + OP HOHTS, L1.0, oer
ps Ol eenieaie posinen essai
esac nee SetEROe 1 reat ee wee |
. . i ‘ : ’ }
FERS wien chien . +S “p7p000 { PORN oonidcutoly & Aten | I
Es (i... sree Trees , ‘00 , ot pons othe aed DONE BOUAES F .
= < Dexten She sty a Dayit Cueoty . a
a . aad At
—— Rea 08 ee (Dp (% | . Houten, Texan T7000 : Eg L ) , ge
— iad = Lcin sete - | og 4 Raa
SOOBS7Or Wliaiiiaaae PZbeAIlie Breer Ce poeerenarrtvintty Tra rit trite
# 8320 $3,750.00 5/16/2018 € $321 $3,750.00 §/21/2018

 

~
a

 

 

 

 

 

eOOB222" WhLALESTHST KESAH TILE

q 8322 $200.00 5/31/2018

 

CDH-001858 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 98 of 118

EEX communityBank

ZO steraber FORO CY. al Housing Leder
\-/ PO Box 26017
Beaumont TX 77720-6017

a eee

 

 

5465663

   

 

cb Homes, L.L.C. ‘eimary Account. «24287321
2402 Elmen Enclosures 2
Houston TX 77019 : iP

 

 

 

 

 

geginning June 10, 2018 you will no Tonger be able to get information about your
account by calling the bank unless you have a Privacy Code. Please ask one of our
friendly associates for more information about adding a Privacy Code today.

comes 7) “CHECKING AGGOUNTS °°

     

 

Small Business Checking Number of Enclosures 18
Account Number ' 21287311 Statement Dates 6/01/18 thru 7/01/18
Previous Balance : 28,882.78 Days in the statement period 31
5 Deposits/Credits 10,799.82 Average Ledger 15,790.74
13 Checks/Debits 21,246.84 Average collected (15,785.31
Service Charge .00
f~ Interest Paid 00
Yo . current Balance 18,435.76
Total For Total

This Period Year-to-Date

 

Total Overdraft Fees ‘ $,00 $.00

 

Total Return item fees : $.00 $.00

 

 

 

 

 

 

 

 

Description
Deposit
Deposit
Deposit
Deposit
peposit 10,000.00

   

 

 

 

 

MEMBER FDIC NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION {=}

CDH-001859 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 99 of 118

 

 

 

   
 

 

 

 

 

 

 

 

AY .
EA\\ CommunityBank
( wenive 0 Ep Housny Lex
NO
page: .., :2
primary. ‘Account’ ” . 21287311
Enclosures Don og? TB
Small Business Checking 21287311 (continued)
7 F he ch a CHECKS: IN NUMBER ORDER... OS Sa
pate check No amount bate check No. "amount Date "check No Amount
6/06 8323 43.29 6/13 8328 1,380.00 6/19 8333 3,750.00
6/05 8324 190.55 6/22 8329 350.00 6/18 8334 3,750.00
6/04 8325 3,750.00 6/19 8330 69.58 6/29 8337* 710.34
6/04 8326 3,750.00 6/20 8331 174.51
6/04 8327 3,000.00 6/19 8332 328.57
* Denotes missing check numbers
Daily Balance. Information”
Date Balance Date Balance pate Balance
{f™ 6/01 25,882.78 6/11 18,183.59 6/20 8,730.93
Ys 6/04 18,382.78 6/13 _ 16, 803.59 6/22 8,380.93
6/05 18,192.23 6/18 13,053.59 6/28 19,146.10
oe 6/06 . 18,148.94 6/19 8,905.44 6/29 18,435.76
—_—

|

~OOOLEOZD6E9LLOODS

 

(

 

 

CDH-001860 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 100 of 118

E\ CommunityBank

primary Account: 21287311

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SO Hlembe FIC Br Equa! Housing Lordae Date: 6/29/2018 :
\Y ; Page 4 of 5 \
eee!
DEROSY TICKET DEPOSIT TICKET
» i CVRRENGYY i CUIKEnS YS .
cm » con *
He ESicommuniypans "eet. i ER. communityBe atagsit > :
Way enhth 5105 HE uu ib upsestr gogo | |
Bit ; wt eentdelll as ein . it i Meow saa ,
Pree tenes — - # — . i
A aie : i : . cere .
i | myiasis wm S segs q il conan tte rom. 5 2904?
iF i
=
. _ OUMALALTOa Feb Re UT ABY we SERUEBADMOSS PUREBTI RIT 1B
$34\65 6/11/2018 * "$196.90 6/28/2018
DErONT TICKET , DEPOSIT ICRET
| CURRENCY D . i CORRS >
com » On .
li Fk communtypante  vivepot i ES. communiyfans manent Gastar
| , . ry - ‘
Us ott 5L Es 271éz4 eas Tent Balagas seas
: moet Kimani ner 2 al
i ce he te
i H co monet Li. ror © gpeet Hi conones, Lic. / yout § port
‘ te Creare sierra vee
j }
WaaBadamBAd KzL eet abe 10 L WSLabAIRB AN MALZe7aI Ie 10
6276.21 6/28/2018 . $292.06 6/28/2018
prerenesere Fy re - a
DEFOST TICKET ears
: evn . Fane MACs
+ coin » 74d ET “ener *
if EEX) communtyBank eet CE Stary . é agTOR ATTAY ona
‘ + recip tee : $
is Ce Ae fish - wpooee | ATRT . : "OT |
f ~% HE lait Seapesd tits? foere, Fee Torna 2000 = . vas}
Vie "porarts . . Tat . §
i ED HOMES, LLC, rem $ 1 eoy, : ern cciwraoie & f ) LA VU
\ ue Sani weve ‘ : aa
Net : : ss =
. MERSEAEIASN CZAZBTA LLY wo Benen VOOBSEAM hb DSELDARS A ZLTIS be not
$10,000.00 6/28/2018 $8323 $43.29 6/6/2018
— ———e TE yeaa ee oa a Rare RT
‘.S : co HOMES, 10. “aT we SOMOMES LO. ea
= ' seen + . \ boom 1 seuirme te Trae .wlnals i
== wR par” , a eT | BERRY aeanicanes ; S snow  j
== sane - caerne POU 2 oovier coun
Os ee One Weey ‘ , f 1 Denton ChSet " i
=e : ce 8 tas :
OF . Pobeacon gee . . bane TPE tee / } \ wo
D t ‘Swen, 1 DOT THE . HES, . at ol be K
oo . ~ i woe a ke
5 fees TODDS tue HIF2ATAGBAE wan2873iie ‘ we ; wODHR?5e WAbITAARASS CLREBTS LI
cad @ 8324 -§390.55 6/5/2018 # 8325 $3,750.00 6/4/2018
o .
> _ . eons - een ere re ea27
* congue EAN commonly pint somite EA commnty pat
a= aE, setsone + cannow i one eis a
° : Berks Cubety Do S sate canal ono poten Pata . *
— “feos Treamand Ber Panera Fy cSt are f ~opinwa Tredeaed 208 OTD = f :
—_—s Delt Cutoly . a : Avect Packar « : .
— Hester, Tes 7708 os Die = ; 2 pe
== Ke _ ttt r Be oR feed |
eee woDpaeee UVa LAaBaG PERO TITT : . SODAatIe WAABIAIGHSH FTREB?IAIC oF: emer ,
# 6326 $3,750.00 6/4/2018 . # 6327 $3,000.00 6/1/2018
E S308 er 7“ Ex ese
fn , ‘ CD HOMER LLG . ERA communtiyhank 7  ConoMES.LLG. . tetrenme iyBank :
+ CER 1 SPRI ED 2a OMT. mS
LY 1 . feature 2 ovanie j
ao | Dopouand ek aan AP | ropes Treerae Omenipe Door ’ S “390.00
“Se” +177 One Trauma Trees Honored Bigg aed OO7108 { — Tew y sur . pean
Jog sed WeF a tand LLP & Thovmaa Oarnge Door B
742 Helo Btoed, S80 1000 “f Bere, 224 —
Hoan Tera 77002 ¢ Oppren Tee 77489 . Oe oe ck
Bs vrerceed BAI3D bone ee 230 a =|
So RGDDARS KALI PARAS MRK ARI SUT wpoparae wuaaiiiaaa aeaenvanie Mee
# @328 $1,380.00 6/13/2018 # $329 $350.00 6/22/2018

CDH-001861 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 101 of 118

primary Account: 21287311

pate: 6/29/2018
fc’ . , Page Sof 5 ow
Ns .

 

ena re ar TERE TTT

  

 

 

 

ro ; = aia ra
_ EB communiypark A : EEZA commimtyBank, ,
CO HOMES LLG oe" - _— : coHoM 6. pian a
RECS ee a) ] ee, meagan . laren \
BERS any 0 3 onse { PERE rar . S Ayes i .
POLS : : : i
be Hi and SND? I nw Hundred Reemney Four ped 88105 paws | '
& Ogre ,

 

: + amar 4 , a oy : . .
i P.0.Bax batt ) . : . SB
Carel Byween LEOIDT2O16 . oe, i cee ran ILeDw7-20ue ‘ ————

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

t.- 1ano
ere FODBASOF WADA IAABAE CELEB TALI 4 ‘ Baer a TopaSsar, sbaSS) 25530 Vimar
# 8330 $69,58 6/19/2018 ¥ 633i 5174.51 6/20/2018
= : SS —< : = 333
Pe ee EB Commmnity pants F ae . ESA communiyyRank
ye 7 op ROME ES . *Setrearrass cae OD HOMER, 11-6. pes pesiint yo {
b ie . . Mi ; / we _iviszoe {
Feeeae. oie RA a, ‘ ‘ ° Best Darrig Cuno . s- TS I890" j
4 Thre Had Tet aa aera ” have Thea Banke Horded Fly wed BOM mt
i aver yo" x bade . aa . 8
4 Co TEN p eotsrcan YY exe Tacs 77008 G Jy
wri: . aa _. —_
wopa3are qitnitenae (PARRE VSI IM Con, eee fara TOOsaaar his bhsaaaad y Eko TAAL
§ 3532 $328.57 6/19/2018 #8333 $3,790.00 6/19/2018
i = - Baga Son cee eran et ihn“
sp mir eee commun oa supe sgta
enn srisnot8 1 .
BERR penoncnes 3S mar0.00 {
ot DOLLARS
i
&

 

 

\ Trove Trowsaed Raven Handed Pity Bod C0107 * ‘ - .

: Dantes Cntes . Liatadots Matern . : .

C 9 Trenassen tt: . . Sage Yer Grey OL, Buite 100 ye .. Bm
Seles C7E208 nes R . Hovtton, Tec F701» * oh : :

ae . rake y “ i . *

TOORSALY hia biLaman ezLe7aT eee POUBS3 7H WAPARh TIA VERB TIL

# 8334 $3,750.00 6/18/2018 £8337 $710.34 6/29/2018

 

 

 

 

 

CDH-001862 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 102 of 118

eA ; .
AS CommunityBank
CO ernber FOG CY Eyal nas Lerwar

PO Box 26017
Beaumont TX 77720-6017

 

See

 

5530984
CD Homes, L.L.C.

2402 Elmen
Houston TX 77019

1

 

primary Account —

Enclosures 1

 

24287311

8

 

 

Beginning June 10, 2018 you will no jonger be able to get information about your
account by calling the bank unless you have a Privacy Code. Please ask one of our
friendly associates for more information about adding a Privacy Code today.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oe 5" CHECKING ACCOUNTS: -
Smal] Business Checking ‘Number of Enclosures 18
Account Number 21287311 Statement Bates 7/02/18 thru 7/31/18
Previous Balance 18,435.76 bays in the statement period 30
4 Deposits/Credits | 30,825.24 Average Ledger . 6,079.65
16 checks/pebits 28,667.40 Average Collected - 6,079.65
Service Charge ,00
cn ‘Interest Paid .00
Vv current Balance 20,593.60
we
Total For Total
This Period Year-to-Date
== Total Overdraft Fees $.00 $.00
—
= . 0
=—- Total Return item fees $.00 $.00
>
2
Pd
4
° . WORM ett nthe ne Lege ep tet
: a 1 Other Credits >:
a Date Description , Amount
>: 7/09 Deposit 110.58
4 7/09 Deposit 714.66
> 7/16 Deposit 10,000.00
; 7/31 Deposit 20,000.00
oN
NU
a
MEMBER FDIC NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION {>

CDH-001863

CD HOME Ex. 12
 

Case 18-34658 Document 615-2

Filed in TXSB on 11/28/20 Page 103 of 118

 

 

 

 

 

 

 

 

 

NU

1,400.62

RN CommunityBank
OF TEXAS
(> .
Lo Member FOS fS) Equal Housing Lander
See
pate 7/31/18) Page." -2
Primary Account . 21287311
Enclosures: - 18
Small Business Checking 21287311 (continued)
“Checks and Withdrawals
Date Descri pti on Amount
7/06 TPFSPMTTXH LPFS877-615- 4242 2,646. 81-
cco) = 766899
7/31 WATER BILL CITY OF HOUSTON 217,68-
WEB 43286895301
Sm, CHECKS'IN NUMBER ORDER. .
Bate Check No Amount Date Check No Amount pate Check No Amount
7/02 8335 49.06 7/13 8341 1,897.50 7/24 8346 56.58
- 7/03 8336 204.10 7/11 8342 714.66 7/25 8347 328.46
“oN 7/02 8338* 3,750.00 7/17 8343 181.25 7/23 8348 4,167,00
Na 7/03 8339, 3,750.00 7/17 8344 3,750.00 7/31 8349 204.30
7/09 8340 3,000.00 7/18 8345 3,750.00
oe * Denotes missing check numbers
een
Daily Balance Information
Date Balance pate Balance Date Balance
7/02 14,636.70 7/13 3,248.87 7/24 1,344.04
7/03 10,682.60 7/16 13,248.87 7/25 1,015.58
7/06 8,035.79 7/17 9,317.62 7/31 20,593.60
7/09 §,861.03° 7/18 5,567.62
7/11 5,146.37 7/23

 

 

CDH-001864

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 104 of 118

EN CommunityBank

Qe TEXAE

primary account: 21287311

pate: 7/31/2018

f ‘ Member FDC (27 Equat Housing Lender
QV Page 4 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

evans” x
DEFOSTT TICKET DEPOSIT TICKET
CURRENCY? CURRENCY
i ee ‘ .
} CON . i co .
{ ” . regent * , aereven . .
i EEX, commnityBank [tears : i FEAL CommuntyBanle fet7 Soe to bins 7:
: say tome p (70 SE : Esnk t 2 oF
He poe Aha __ " Hie gat Mabe Pa a _ or .
ig serene a . seep
i ‘ eae . q Bae .
2 ut
| | THERE mus gree | ig aga me THe
eS ‘
‘ z
WLRIEEASAS 2A PB CTR 10 . ERDARRLIBRE CREABPTIIC oO
$110.58 7/9/2018 $714.66 7/9/2018
perostt TeKeT . trosiT TICKET
i CuARENtY> ’ i cuarencre .
com . ‘ caw * .
I i EX CommunityBank, sens | ESM communityBane 7" _
} aa . j — I, - .
iy son ae ; HtbDT or fd ove, ay fe Ug. Sot Ze be,
vb elena lel Bre, r . il Soe pee hoeame BURT
i wera 3 . -—=aes
i se . Z ae .
I} geese wns pocce. | URE Seas mas 20ers,
‘E iF
EDSRRLGO DS MERTGTI AY +0 MARBRRINOMD BZA TTL IC 1D
$10,000.00 7/16/2018 $20,000.00 7/31/2018
a er eR
gO 7 "BaSS om are 4
FA commniyBaok - uo : > ERA commnoityBank J
GD HOMES LL-6. . ae 4 cone a ..
“ SALT . + BABAOTB { . wees Fea enenese 1
: i
c™ Rae mer : S rasa | “REEF arer 4 . . Smet. ‘
VS rete ree " ‘ { wo Husdrod Four and 40/100" poss
: : v= . 8 8
. BORE eran ieee a. CL. PEE aot a __f ) Ate -~ 4
"et ge . , ee E nano A
t TOOASSY wAASbEATOR FEEZA7S TE : . FOORSSEN bASLbSGBRt ALTA TALE
q 8335 $49.06 7/2/2018 ¥ 8336 $204.10 7/3/2018
EF . ae B at Esse
. Lo . , Ex ot A communityBank,
— CL eoygyiga pe —e eo yous 8 aa ;
o i w . ret . . Jezene ; 1 renee B2eR018 i
—— eR Dad Outety $ sa7sac0 | TERE  pertancnsss " Swazeaw |
i. _ Thies Travan Geren Horie Fy ened port greemetestermernezstnsnnsnaneneame tevanmanganersnneuatiod . me ete ined FO 300' nuns

z Davis Cumty 8 Deron Cres ieee a
2 REEL ne One ca be 2 a.

PE : : wt ae EN Scat cal $00 Etere Lbbisicemart J
> : tel he : : ue

"4 nee MOGOERIAK ESEZALIGG RN #24 2A7S ba an ae POODSSAR UERARSUIDAN weIZAIS LAT

= #8338 $3,750.00 7/2/2018 ¥ 8339 $3,750.00 7/3/2018

—

ES ower eee SERN STS SWRA Ta !
=== ge - Lote . . a bade FF EX . BSAX
= " ‘oo HOME mars LLG mo op HOMER Le ear ~

== a aso j wre anos 3

mT Varonkss Down 1 S ~ap009, { BERET soyse we Motard UP $ -pi200
Vercnie Bure foo. B Sopse and Mek actans LLP &
he 7 71z Meee SBR, BuEA 1500
ge Ly eu? J sexo Howton, Teas
| a ow ret Borererater tite.
Te SOOBShOr HEISESEABS PRREA TALE a rete var POOBIG AN HADSAATBIN HTIEAPAL
#8340 $3,000.00 7/9/2018 ¢ 6341 $1,897.50 7/13/2018
FO > : ~ $342 goes ~ a 375
ce” coors > PAN Gommuet tk poyouEs.LLe. EA comma mah
VY shecisrayy i sear 7 _ eres 1
Saar (U7 Veni "S$ cae { SRS aur - i os , j
ee Sivan thundisa Fourteen ahs 687100" aa ey Od sired EGU FOE wed 2800 S Sameee + oouarn
SEAT Vortor | & art . . y , ee . a
. s : P.O.Dex Sore ae /) : :
. . ‘ Corot Bream IL OO1PT-SO14 é
neo ‘Sorcmane CFTR nen Ene pe
Scere Papen OAL YS ee ee ew x | : eat =
as “wODSIG 2 LIES AIGHGT PREEBOALIN vg tha ea MOOBALIs HE LIALA IAA! wEbeO Pad ie oe .
§ 8342 8714.66 7/11/2018 ¥ 8343 $181.25 7/17/2018 ~

CDH-001865 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 105 of 118

primary Account: 21287311"
Date: 7/31/2018

fr :
Ce : . page 5 of 5 o_o

FES comnrunityBank,

  

 

 

 

 

 

 

 

 

 

 

 

 

 

GD HOMES, L-L0, mwz9iT
thine inex i |
GERROF Danton Cater :  -a7s000 i §
Tee a Finy and D110 Boas ” fe Twn Seen unre fy Upopnnnnrtencemis {
ret a " patgaee , gee 5
Deke, FTES Hivtlon, Texas 37076 + nd hs Mh Oe ;
Awe’ voas why ea
: SOOGSUGE BARTIRETARE #PEZATS Ke nae PODBALSO CLiAiLIGAa ee 12H 7a sb Ss
# B344 $3,750.00 7/17/2018 ¥ 8345 $3,750.00 7/18/2018
E “oF - . 8346 Fr B347
se Nn S
. a EEG, communityRank . . . - ERR comune! Bank,
‘ so oNoeth bho. payers _ ‘ . ‘ ‘ COHOMES Ee Sear “
‘ vii mins F : : orto is qareot 1
* ween . 1 * parton \ t
Omtace = ATET . +S Hse j [ORORUE —ATAT S -naco ‘
ty PONS ‘ Thoe Heenered Eight and 401100 nouns §
: B i Arey ‘ a
: .

el ated
Coral Be aden, IL EOI07-B01d

 

 

, ATEN 4
?.C.nox p19 g . ( ) a
, Carel Btosm, AL CONeT-Eoid ae 1
i ‘ Baie |

POORSLBe MPLSALIGARN PRIA TAIe

#6346 $56.58 7/24/2018 . ¥ 8347 $328.46 7/25/2018

+ HOOREUPH GSLADERAA a webeo Tak Ee

 

 

 

 

 

 

 

SSE TEST Se ESSE ETP EEE =

F ma . 8368 E — > —— e349

CD HOMES, LLG. Comumaniny Bank, ane © Be \comomnityBank
ae : GD HOMES, LLC. Carmen OF
eT ere tome ot ee, : ween '
iB TAMZOTE
s y
i

SEIS vyndcyn funenres ‘ S maser09 { TORE ater & waa g0 \

f \ Pot and DONO *F two sendeyd Pow and Sot pounin &
a eo ‘

 

: famine
\ rt Slovan
Havewn, TH TTR ee Cord Baan, 11691074014 i
ate a wwe . ca ee
2 — B mil |

   

eDORS MBH Tiaailiepan eELIB TALS PDDPALGN Ghiarhswages Peto ea yer

 

 

 

 

 

$6348 $4,167.00 7/23/2018 % 8349 $204.50 7/31/2018

CDH-001866 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 106 of 118

Ea CommunityBank

{  .— Henber FOC EY Eau Housing Lode

\ PO Box 26017
Beaumont TX 77720-6017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

Se
5582804
CD Homes, L.L.C. primary Account 24287311
2402 Elmen - an Enclosures me, 16
Houston TX 77019
Beginning 11/1/18, the overdraft (0D) Return item fee and the overdraft (oD) Paid
4tem fee will increase to $35 per 4tem, Consumer customers will not be charged more
than $175/day in overdraft fees, whether items are paid or returned.
CHECKING AGGOUNTS.
small Business Checking Number of Enclosures 16
Account Number 21287311 Statement Dates B/O1/18 thru 9/03/18
Previous Balance 20,593.60 Days in the statement period 34
2 Deposits/Credits 40,000.00 Average Ledger 11,787.10
14 Checks/Debits 35,596.31 Average collected 11,787.10
Service Charge 00
ft’ Interest Paid . «00
Nv current Balance . 24,997.29
ee
Total For Total
this Period Year-to-Date
=
—— Total overdraft Fees $.00 $.00
==
O- seemeoes Total Return item fees . $.00 $.00
=
—< 7
—— atc “Deposits and Other: Credits
a Date Description Amount
° 8/15 Deposit : 20,000.00
us 8/29 Deposit 20,000.00
Qo +
. .
* oo CHECKS IN NUMBER ORDER _- oe,
pate Check No Amount Date Check No Amount Date Check No Amount
8/01 8350 43.29 8/03 8351 5,840,00 8/02 8352 3,750.00
* panotes missing check numbers
6
Ne
ued

 

 

 

 

MEMBER FDIC NOTICE; SEE REVERSE SIDE FOR IMPORTANT INFORMATION \ {=I

CDH-001867 CD HOME Ex. 12
Ca ; ys
se 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 107 of 118

y

EN CommunityBank

Of TEXAE

f™
\ Marna FD {BY Emal Housing Letor

 

 

 

 

 

 

 

 

 

pate” 8/32/18). page 2

 

 

 

. g
primary Account - 21287321
oa Enclosures = ; _ 16
Small Business checking 21287311 (Continued)
CHECKS IN NUMBER ORDER
pate Check No Amount Date Check No Amount Date check No Amount
8/02 8353 3,750.00 8/20 8358 4,167.00 8/22 8362 338.17
8/10 355% 3,628.56 8/20 8359 3,750.00 8/21 8363 180.00
8/15 8356 190.00 8/17 8360 - 6,000 ,00 8/23 8364 , 23.08
8/21 8357 3,750.00 8/21 8361 176.21

* penotes missing check numbers

 

 

 

 

Daily Balance information

Date Balance bate Balance pate Balance
8/01 20,550,312 8/15 23,391.75 8/22 5,020.37
f™ 8/02 13,050.31 8/17 17,391.75 8/23 . 4,997.29
\Y » 8/03 7,210.31 8/20 9,474.75 8/29 24,997.29
8/10 3,581.75 8/21 5,358.54
eee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CDH-001868 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 108 of 118

EN CommunityBank

Primary Account: 21287311

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f \ OA TEXAS
(ember FAC SY Equat Howsng Lever pate; 8/31/2018
Wy .
Page 4 of 5
nee!
DErOsiT Ticket : DEPOSIT TICKET
i . SUARENGYY Co. i Gunnreove ;
lt ES pol e135 om. { peruse com *
Communi : i FES) CommmntryBank
{ i Community Bank, pat , Ht Communtty Bans, Hes dys»
Ate wae OP ase Aug? tr Raver, ii wae Je Iba scase. et ZOO,
BE - Slvnaie Lente mares a 2 . atts mae . YA. _—_t - :
is srs ae eee, 3
1A Tea . i i ae . ;
43} co HOMES,LLS. torn $ 2ouer, iH CD HOMES LLC. wr $ Zs tog ‘
ng aaecn es hy shart eras
z : z
euaaasagaad 7 znes Taber 19 WLASALAGOSS #21 2B 73 E rT]
$20,000.00 8/15/2018 : $20,000.00 8/29/2018
eo - - aa50 s Se ‘ ” ee
ep Homes, HS. uray 7 Co HONS & pie. prs —e
LEONE on qos i are wyuz9868 1
ment pte S wasce { Boe Oa Yenitéon S mssinop i
Deed ent DOLLARt
FortysTives ane 2010 j ‘ % iy on Oars {
a Dow Yerkion a
ate Sed Berey Hts Vik Tete .
IEEE en : : ee let Honea TATIOS? ~ (eee od ,
wot a cd} 2 —hteeaitiee— |
MODAALDY Hpsaabiaags @eb2B 77 iF TOOHARie PALAEALGHSM OB S2ATT LIT :
#8350 $43.29 8/1/2018 = 8351 $5,840.00 8/3/2018
——— ST] = ee
aa EX BAK, . ESA communttytank
- one “een . 5 cote [am
+ wetroe i resvn010 i
{f™ TERRE neva cute ., S aro BORE  Gentcner , & ~azsato j
YY reese nour} wee adi pouans ‘
\
\ ayy & ues i
eT ae. we Se : al |
= _ al wi me
See? % : B seca
NS epg aS ae synnaaae ved eazaate TDUSSSas hbabgsgaae earzayadie
7 8352 $43,750.00 8/2/2018 48353 «6053, 750.00 8/2/2018
(= : Bass pea . ween ggse
=== iP ES communityBank, Bo... oats FEA communtyyBank Lge "
‘== eae. ea as ert a ——,

= vewaon Sevt wane { were aeroin |

—=> i . ee
——— Re, seyoe md crated LP j EERE tromms Garnge Door S W009 i

—
= srheee Thacesrd Bk: Hever Torani end B10 j ‘One Hurdied Hinaly: bouats J

—

ES ‘Thornes Garage Door
= Pe a TDD & ber 30 age 5

ES ‘Houtton, Tess 77002 foypewes, Texas T7Ate
a ——

——— Moped wate

SS os PODBASSH HVASEVAARE ARABTEC PODESSRY WARBTEEIEAN PEDEATALIS i

EE LL
o Saes ¥ 8355 $3,628.56 8/10/2018 g IEE S190,00 6/15/2018
w ae .

—— erate OG a SSS Te a Ml .
= $e E307 E Dobe :
= ; ESA commmotyBenk . EAA coomsntyrenk

= co ome a7 coe “aR :
= ORE prsgots i Sree prises 1
== .
o—= CREB — pavdeafoty BS s700.00 1 BERS vyptoyntemies , $ ese700 t

— : Frere ke tagger four ped 00100" paar :

=—_ . 6
= ena athe /) . 8 Uae . @
—= Bourton, Texas T7085 . bee Houston, TK OR hoe Dies

b wv : YG RYE ‘ ea ‘it
Tee SODBSS7@ PARP DARGAAG MEIRATS LIE Ss = POOBSEDY Wh i3h0280 98 ee meee nde
8357 $3,750.00 6721/2018 : $F 8358 $4,167.00 8/20/2018
gee 5383 aE — Bago
C \ r Lat pe tee EAA communkyBank, et iP ESA communtyPank
a Baw. poral a ae OB a CBHOMERLLG, cae
NY . ve wisn } wittbexrenialy meaorh i
Giotker— Oreien Cotas $ -a710.00 { BOR nevp Yertton S ~opoaeo i
ORL ARS DOHLAAS
Sse Aree Trovaind Gave door ; j sk q
Deen ones : 8 Dow an ns Wak 32 &
pane TK Tah a Houten, TA TIOST Ea Le :
KO ata ghar oe) oe j nee ee uae. |
eras PODHASH NIMALIIABIE HVPE - meer . TDOBIEON ERAS DARIOSH OSRBTASI
F359 $3, 750,00 8/20/2018 ' “Peso $6,000.00 8/17/2018

CDH-001869 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 109 of 118

primary Account: 21287311
Date: 8/31/2018

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

co Page 5 of 5 -_~,
NU , .
—— “—~ . i
EF Baek F i oe et 8862 \
co noMEs. LLG EEA commnnnttyBank, pS apuoure. Le. 7 EB comin Von at ae :
SSR aleidal j ; Se os anrase { :
. . . 4 ‘ ~ {
Getage, ATHY Sone Anat & -gusar {
“ + pane
"Orn Horne Gorsrer tis ond 21817 ‘ Tre threes THCY TE wun]
: ATST cMrk | f ap pexeote _— Dn Qo
: Cit Sinan ko at : y Cock Bream R.COTETEONE — nh —E
tno . E wa, .
bas PODAIG I BATSRIAABS OZ 2BTS De ’ mee eoOOaakee ALadeAB as MesRATET IE” :
F 8361 $176.21 8/21/2018 § “F362 $338.17 8/22/2018
ao BR oman y e963 PF B34
ERA comnmntryBank / sO “ep HouES, LO. » ERR communiyBank :
GD MONEE LLG ‘pe-vise 71332 Si \ es haeanast .
SRR Bly err2018 i miranse 1
Buea avr oo S$ 000 ‘ ESTE Feverw Express “ . S ~-oy08 , i
COLLARS Trepp Trews ad CUO ‘ BOLLARE
‘One Hundrodd tlinety ened £87900" j . 7 j
ATT 8 . Federal epee : 43H . a
Peet sens 2 R | Be
taruo . Rime am Lae A
. POOKSER® WILBISERBAE HZLZATI LAT EC FOORIHGE MLEARELABSS 2b ZB 7a LIE . wee te
f] 5563 5190.00 8/21/2018 . € 8364 $23.08 8/23/2018
© ~
Y
C
f .
N ~

Y\4

CDH-001870 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 110 of 118

 

 

7 : .
\
Me, $4 Account Statement
fr’ b Cot ] li Y unityBank Customer Service
NY OF TEXAS, NA, www.communitybankoftx.com

an PO, BOx 26017 1-866-427-9306 toll free

Beaumont, TX 77720-6017 Member FRIC Te} Equal Housing Lender
: NMLS # 423137
4428467
cb Homes, L.L.C. pate 1/31/17 Page 1
2402 Elmen a i Primary Account one 21287341

Houston TX 77019 " Enclosures ; 69

 

As an independent bank, we're here not only to help our friends and neighbors reach
their dreams, we're here to help our community reach its greatest potential.
visit us at www.communitybankoftx.com or stop by any of our branches!

CHECKING ACCOUNT

 

Small Business Checking - ; Number of Enclosures 69
Account Number 21287311 Statement Dates T/O1/17 thru 1/31/27
previous Balance 909,636.25 Days in the statement period 31
3 Deposits/credits 710,960.87 average Ledger 501,409.23
74 Checks/Debits 914,946.26 Average collected S01, 409.23
{f. ’ Service Charge .00
VY Interest Paid .00
Current Balance 705,650.86
Swae* .
Total For Total

This period] Year-to-Date

 

Total overdraft Fees , $.00 $.00

 

 

 

 

 

Total Return item fees. oO $.00 $.00

 

 

Deposits and other Credits

pate Description Amount
1/12 Deposit / 22,000.00 ‘ i
1/23 WIRE-IN 20170230041200 NORTH 5 686, 343.82 .

SELLERS PROCEEDS 5428 LONGMONT
1/27 Deposit . 2,617.05

 

 

Errors Must Be Reported Within 60 Days

CDH-001871 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 111 of 118

 

 

LAN CommunityBank

. BO, Box 26017 Is ‘
enn’ BeQUMON, 1X 17720-0017 Bank wt ere U Live

 

 

 

 

pate 1/31/17 page 2
Primary Account 21287311
Enclosures . 69
Smal} Business Checking 21287311 (Continued)
checks and withdrawals
Date Description . Amount
1/03 Transf to CommNow 5890 85,000. 00-
Confirmation number 103170043 .
1/03 Transf to Commnow 5890 60, 000. 00-
confirmation number 103170066 .
1/11 TransT to CommNow 5890 20,000. 00- be
Confirmation number 111170444
1/23 Special Wire Services , 3.00-
1/23 Wire Transfer Fee 10,00-
r™ 1/30 Stop Payment Charge 30.00-
Qe 1/30 Transf to, CommNow 5890 20,000.00- —
. confirmation number 130170138 .
: === CHECKS IN NUMBER ORDER ~~~
Date Check No Amount Date _ Check No Amount. Date Check No Amount
1/04 7423 41,750.00 1/06 7486 33,472.92 1/24 7509 296.55
1/03 7462* 393.47 1/12 7487 1,612.93 1/24 7510 393.47
1/03 7464* 2,000.00 1/10 7488 5,568.86 1/30 7512 100.00
1/03 7465 3,846.00 1/10 7489 1,978.17 1/30 7512 96.62
1/03 7466 287,50 1/10 7490 2,597.88 1/30 7513 150.81
1/03 7467 2,502.00 1/11 7494 393,30 1/27 7514 693.93
1/04 7468 20,485.49 1/09 7492 2,000.00 1/24 7515 5,840.00
1/09 7469 14,500.00 i/17 7493 3,549.31 1/31 7516 © 470.39
1/09 7470 13,049.19 1/10 7494 2,265.00 1/30 7517 124.03
1/06 7471 1,732.00 1/12 7495 495.13 1/27 7518 15,108.39
1/06 7472 9,968.43 1/13 7496 11,800.00 1/30 7519 5,960.00
1/06 7473 10,872.61 1/13 7497 5,197.73 1/27 7521* 2,583.33
1/05 7474 1,602.77 1/12 7498 27,609.64 1/30 7523* 3,175.00
1/06 7476* 66,157.46 1/17 7499 240.00 1/27 7524 3,846.00
1/09 7477 173.46 1/13 7500 78,81 1/30 7525 275.00
1/10 7478 48.31 1/17 7501 3,846.00 1/31 7526 1,950.00
1/06 7479 702.24 1/17 7502 2,724,34 1/39 7527 615.00
1/09 7480 2,995.00 1/17 7503 3,750.00 1/31 7529* 1,152.00
1/09 7481 3,502.00 1/17 7504 §,840.00 1/26 7530 296.32
1/04 7482 5,840.00 1/25 7505 58.97 1/27 7532* 4,098.94
1/04 7483 3,750.00 1/25 7506 242.03 1/34 7533 41,428.00
1/11 7484 345,000.00 1/24 7507 222,42
1/06 7485 4,313.84 1/23 7508 234.36
«Denotes missing check humbers

cn
NS

CDH-001872 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 112 of 118

 
 

y \\ CommunityBank

OF TEXAS

 

P.O. Box 26017 ‘ . ‘
Beaumant, TX 77720-6017 Bank Where U Live ‘

 

 

Date 1/31/17 Page 3
Primary Account 21287311
Enclosures - 69
Small Business Checking 21287311 (continued)
paily Balance Information
Date Balance Date Balance Date Balance
1/01 . 909,636.25 1/10 536,281.65 1/24 © 805,488.48
1/03 755,607.28 i/11 170,888.35 1/25 805,187.48
1/04 713,781.79 1/12 163,170.65 1/26 804,891.16
1/05 712,179.02 1/13 146,094.11 1/27 781,177.71
1/06 584,959.52 1/17 126,144.46 1/30 750,651.25
1/09 548,739.87 1/23 812,240.92 1/31 705,650.86
~~ |
Ve
me Here TO SQrve weer e rer rcs rn eee .
Se,
|
rN
N4
Nw

CDH-001873 CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 113 of 118

 

\\ CommunityBank

primary Account: 21287311

 

  

 

 

  

 

 

 

 

 

 

 

 

   

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

Date: 1/31/2037 '
Or TEXAS Page 4 of 9
P.O, Box 26017 UG Na
Se Beaumont, TX 77720-8017 Bank Where UJ Live
DEPONT TICKET oErosi Tene
g cuanturrs $ CARES +
| emg oe fad vn
He si is .
iy ES communityBank oe MA Hr © RA vee Wi FB conto ted Cine + .
o . 4 ae hse ,
“Ee : ‘ os vie Gd
ili. We eke" ro Lag P.. ree
2 3
ULERERGOSN w aRUB Ia Lie 49 MAAS ERAGD SH CRRA TIN KE 40
- $22,000.00 1/12/2017 $2,617.05 1/27/2017
en ees . T4223 . FE 74
oo nomen Lic. ep Hoses, LLG. EB connmmuntyBank,
RES . “ei sare ft eae furan tintsow
PATIQ BT cert conmdtog Crnrrvera, Ine. & 1170000 | PAYTOTH  Galnshornege Was $ ower
Exoven Thowsand Seven Hooked Fify 3009 60 wast ct sed THO oO
EP Corns Eegiower, Ws. . . a Galiborough Wests
PO BOX ASO ye
i Ro on Tertn Frn ee a LOY a ‘ oO Howson, TA 77210 Qn ok
fay MO en pet ARAL : Tear . blebtal Se SES RR
i” te YOO Fh 2 a3 niauiiaase webearadio Deeley . PODIAGES WALAAsAATH eAZATZAIe Ive
% 7423 $14,750.00 1/4/2017 ¥ F762 $393.47 1/3/2017
. ro - 7
ar : .* _ wea 7 sea
: cob lTes Homes, pec. : Fac wtotes “eS Rowen, pe ov ueeres EBA Communiippank or - A
maa ett ae werinasin enmie
rn
We ROR EY Lyonanseztonmatin nn |”
“Tere Thoweared "
Lb Kamantes Carminvetion Inc, :
o P.O. Dar 3839 !
~eee . Bang, Yeas T1M3-25350 . '
fii satis w
COOKE AT GAEBESRISRS Abe TAR ae POOPEESY CPRARAASBSE 2b FR LIE

 

 

¥ 7464 $2,000.00 1/3/2017

#7465 $3,846.00 1/3/2017

 

   
  

 

 

 

 

   

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

    

 

 

 

 

oe a its Fr 74
ee re . EA ee “mee * . ‘ E A Bank
CD HOMEE, L.Le, Pe Commemninty Ban, * : : om NoMED. LG. GomnmucityRany, :
ret A. eaiimties ' ‘8 { eine mea ‘VapRO
. i ,
w . .
Ree Aare Eos t $ ~arso i CRARD  pimct Tenn Dank S “Dota, :
_ Tera ttundred Bey * of To Thovaand Fw Hamared out
Aurela Donen Bt . os
T1358 Bares Bree a & Beit of Teese Becks BES . . .
Hocston, Torts TOT? ‘ . Cope Berton T rresiosc2 ©
2 : E FLU — , els Leth
: if — hiebel fem
POOTAR ES Wiasiaidaad efiiaravie z PODER HRIAALAGAS e PLANS die ieee 4
‘ : ns \
4 7466 $287.50 1/3/2017 # 7467 $2,502.00 1/3/2017.
iy Fe08 | 4
: "
conpyen ite. TERA Comma conn, Lc. FoR commntypartk
reatot Sry peared sane i ain “ mae + watans
peut SOUR, LP . S waaanes \ ORR % Eaargy Oarve § mise
"ersnny Themen Four Horeed pti Fe sd AB DOSS Tee nem ae + ‘
poveeetes , & power
. isin fens 77034 Jeb Ranpacned, Tense TTS2S as
iow : ; a ie
a Leet coro Sab 01K OD a
POOLEY HALADLETG CELAGTS BIE wOOTG Ede Siitiiaase weeRera bie woe
47468 $20,485.49 1/4/2017 #7469 $14,500.00 17572017
fn i 7470 : 4
XQ ” cn Hones, LLO. EEA cocanity Bank 6b HOMER b LLG FEA conmuntyiank
eat Sn eerie att sapvzo1 1 subs ats seiperiy sesia0is
t ¢ '
Scena amet indapentare Hark S ~s8.0008 I asRet Ober Tome favinns, tr $ “Lm
o Tneseee $6 BF FOHOO =r] 3H Hendra THA Td 84s TOM OF
nntaperdest Bok ' Onece Tre Beeriowe, be.
Ro. ber s038 BET za Ta RA. wos
c MeXtemy, 1% T80TO + 1 ” Torreot, tx T7318 Ld
at . ot . 7 q f yobo. ad ? .
RD, to i Serres se { no _ LebeAD eh ME * 2
pee POOTK ION HPLALLADA A #220790 te . LO POO PLT Ie Gsbas LAH alt rinzm7aiie

 

 

 

I FF70 $13,049.19 1/9/2017

Fit $1,152.00 1/67/2017

CDH-001874

CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 114 of 118

Primary Account: 21287311

5 \ C ommmunityBank pate: 1/31/2017

 

 

    
  

 

 

   

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
   

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

    
 

  
 

 

 

 

 

 

 

 

 

 

OF TEKAS Page 5 of 9
P.Q, Box 26017 UW inn
Beaumont, TX 27720-6017 Bank Where {J Live Nee
one 3 = Tate = : Teta
“ epHOHER LLG. * ~e Céenuminy a a co Homes, Lo. EB cominniyp
. Sai oyna lemiagre t ne ar RAISE s2g12018 {
. . {
DAIRY pars ot he Oxatrr { GEES ap erteas sank , & vio2et {
_ Hina Theyre ia Havers en f * Jae Texas’ BGhh Httred Severty They nog . sour
Sanvetths Grom” a "" gbirn oe Texan Bank, SEB . : a
10385 Retro P.O, box FB
3 Fea tene Fre A ese Seon Tema TENS 8 | (>; jl f
ee OD TET ee sana ib tae st ee2a7a hae . met Tedeyed WODTK7ae EPURBRASSHE ERAN ELE : bye
#7472 $9,968.43 17e72017 ‘ #7473 $10,872.61 1/6/2017
IF T — FRIG ea . . fate |
: * eptomes, ULE, Fic Comemnanliy Bans : cogun tc. EA Conmunryank
SAE sestnparn sass1e2038 0 ee weuvenn tenvz0r6 }
CRE tne cbr of River O27 ; ‘ . $ steer? ERP apace Teas bark  wssras iL
“piteaemons 7 an fk ieee re a
. Heal x rs i . f fe Coders Farce TIEALS102 Ay ok
t feu wots a : aoe poses Onan deel
es POOP TPASDARNASH WALEDTAL be Bas eh POOW GH UALTLUITO AT reazAPa abe . : we
¥ 7474 $1,602.77 1/5/2017 . #7476 «$66,157.46 1/6/2017
ae Tart "7 ™ ” TATE
‘ ESN
~KE\commuiymnk —. . cD HOMES, LLG. ComemunityBankc
CO HOMES, LLG, oe rorecpammens 2 irae aii
\ Sian Rn none snipes | . sae sea }
C mene “ara : $ mwa. Gana ATT . i
4 One and dre Pompengte era 31800 ‘
aAmaT avat a lw
NO i
‘ : VODTHTTP wasabAABSS MRLEGTAAIY POOL BE CEISLLISEAS FZAZE7A RIN
#7477 $173.46 1/9/2017 # 7478 $48.31 1/10/2017
| Ta78 | = , .
i ¥ doe
/ : , ha
P CO HOMES t1.C. FA communi ls. ! “ if tei boda i ,
Yrs wines? 1 iH my hy
i 4 ae a yar ey
S SSRae Gy ettourion Sona
+ Bevea Hones { reget eet cng innate pos,
Cay of Houston * Gi a deuen te ‘ke ay ty . . 4 .
& + PO, Won 992597 ~ . 2 Peet — 4
a Alaris, GABUNSEIT ot ry ( Oe /
[nee ! : . : cots nacre ion Ae a
sy POOWM Ie NPAs ELLA A wzbe2e 1a Aly awe | es POOPLRO! LAS RTIGERK A ELZATS he . es
PVTT $102.87 17/6/2017 : ¥ 7480 $2,995.00 1/9/2017
he fh: dow Py : 4 ; a iY a Hay ages : EN FaRg
i rer i at gy Hi po. ant rds
a 5 ooyening LL pa ER coninauysg eM, go names, to. Conmmunay ann
ai 5 weap snoag f wha “ST tinor {
ee {
i ' \ , Reed { SYEER — peuy Yariven $ “sa000
4 veagaanaly nS i torr i * wane Fie Uiideee Paty ard BO betas :
ote Rt - : .
veteage” > arr soa meee HE Pu od *
. t Alianka, GA B1189-8007 . ; y a 4 pee ds - 4
“hse Seat toes - poo f exo . RT
: MODTEO IF Ebb RTIRBAT # 2a rerasir . Ras vanten eee SS meneotanie
¥ 74661 $3,502.00 1/9/2017 : ¥7682 55,840.00 1/4/2017
{f™ Oe: = 3 7aH3 ia —T "
NH eb HOMES, LLG. . Commas , , ‘eo Hous, LL.0. ‘
al, BRALO2 18) waaoir { seer re rene
;
Pe2OO pron Crs . 5 “areom Hi imgees * erin Foner
«Thee : Fery and OOOO “ Te ORUARE E ~ 1 pea odin Forte ew Townend ns Ot
Darien Crtsa a Chae Fotet
ox) Tras ace 5 ‘ .
Dates, TX 76203 p ut ; 7 \
B nme 2 - eee + - : i
FODTHOAY GHRSABIVAAT EBRZHTSA IT eee te roof ala isnaa3t Penee7a ise wey
TFaRy 83. 750.00 1/4/2017 $7787 $345, 000.00 1/11/2017

CDH-001875 CD HOME Ex. 12
 

.

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 115 of 118

primary account: 21287311

nN CommunityBank pate: 1/31/2017

OF TEXAS page 6 of 9

 

 

\o™

yr?

BO, Box 26017 4 .
“= Beaumont, 1X 77720-6017 Bank Where U Live

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

     

 

 

 

 

 

 

 

 

 

      
  
 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

        
   

 

 

 

 

 

F . 7485 748
OD HOMES, LL, . iE k Comurauriey nan, OD HOMES, LLG. &
Ee pereaint anonT 1 seen . aan aos?
‘
Sener Comenaniy Bank ol Tema . . S tases i Peceneety bek of Tamas S$ sa7n92
+ Fagp Thawed Thonn Handrad Tebtean and B4rtogre—nmm sean erreren ern teams camel te oe Hanehrod Barty powss
4 CoommityBank of Tes ‘Comenecty tions of Fe
| FpepDaleuare oveat ee D ‘ a Srapenan tye “
oc Barwon, Texas 77708 a x i” Garwnord, Texes T7708 . 4 us
ve Dee cemea 2s dK,
enone, “st peat os
as FOOTE HLLTULEGEE MBLZATL IH ‘ fies MDOTGABY NAASATbABSN Fe) ATE T IF mney
F74B5 $4,313.84 1/6/2017 47486 $33,472.92 1/6/2017
_
: TART iF : ° Fee
EA comumuityBank . a c t :
COHOMERLLC. | amntemetn . CO HOMES, LLG, EX commmnttys teh
DLR weniee tiny juno 1 ee eeowenn eam
1 .
SRE oven toe Savon, na. $ mines ' WERE pasos Ovrom Fert a & ~coem
5. Dew Thounaes Jeeta ane BIN190 pou Five Thownend Fina Hundred Blty Stet e209" Sas
Divers rie Bereces, inc, . & 3828 Wet “ eto ren fon bute
. Sea iors ints O (. -Rowaten, Tena P1A4R
L- teittake seb z
ne . i we soe ae ae . a raat
bt toacttancel eh AENEID vote
fps OODILA I LEAASETARE ZP2HTIDIE vw POOTKBBH LAB SRBBE Meda TALE
i 7487 «$1,612.93 1/12/2017 # 7688 $5,568.86 1/10/2017
a . _ Fae
eo HOMES, LLC. , oor eokoue tic ° ESA comity ne
7 r \ o Ey ‘ ‘saline tis anes 5 wee ‘eslivealss . teeta?
: : .
i : . . : . . tage . r ,
Qe a . SRT indapancent Bane _/ Suet ' Sao 1PFB Cerparrton a . . S$ ~zeurss
unread are na DOMARS ‘ ‘Te Trootend Care Munda Neat Seves nad BANOO: - * OAR
4 : * “PER Soporeton . we }
ee” ' Vertedas ‘ P.O. Box 730223 wart ‘
. ' y° MeKinnay, TK 2070 - . . ALOK ats Detet, Terms 7157TSO223, . " “Se . e. ou
ine : ns J _ [PSs mo eek Be .
Ve PDOTHSI GRAAL ERASE Thane fete POORMAON -ELAABSASBSG r2b2aTza ie fOOD0PSRIARY
4 “oy
# 7565: $1,978.17 1/10/2017 . #7490 $2,597.88 1/10/2017
ne 749k ve a ene en ee
. ER Lf : . se ey oat eo te * »
mal Bh coximsinypsit,” wee ee antes +. + Conon Lie, . EX communis
wien OE ED . estresyiry .
she 7 4 yao 1 an i : : WNT
les FOG wy AUNTIE he j merrone . es
ae pert amt , | Feereices goo TATTERS —L Heenbader Constucsentng, . S -ane0
«Thee fondest any Ei c sau + “Tom Trevennd and BO OY 7 owe
w eaten colton wip ¥oes? “ f, Nemanges Comineten BR «+ _ .
rO, Boxe . .
oy Fioveter Texas 77259-9180 i - Spang, Tears TAR aBICO ed Pre 3
yee <i “ven .. . Ll. Ba WE a >
i dea Blcomrendl in aude
yey wop uate: Tuiaiivaad wzreB7anie poner VOOTHTER HEAADATBIG ef ZPRATADIC
@ 7491 $393.30 4/11/2017 ¥ 7492 $2,000.00 1/9/2017
- , Pat
EEA commu Bs
" eb HOMES, LLG, ee oo HOMES 11.0. Cees Da ..
reece wanoir 1 sat TAROT
;
BRR erunvcraes gost { Patho Vapas
Tine Tete FN RT ERES 10 . a vost = toe Theater a
Deston thes a Patio Vena .

 

. Bete TREO } yl CQ er (
t wano L ; i

 

 

 

WOOTUSL UP RLRLAIGHRS ALIAS 1

 

MMORPGS ERAS LIAARE PeLIAGa Lie

 

 

 

 

 

 

 

 

 

 

 

 

 

P7493 63,549.31 L/47/2017 ¥ 7594 83,265.00 171072017
f e aert ys 74
4 ESR comenniys: ED comamattyag
\ cog Se arg ee Spey
: : 1
Nee SNS! Sermon Denk at Tana $ wassas | . TRF edea piontteg } *11,¢00.20
» Foy Rarerac 100 roman bs syan-Tocuisae BIRR Hubidhed an OD ggrtemetmovetersemnmrenre anime nee SASS © =
, Seoetcaet ’ “8 Sedan tegen Dee y
Y Bugewnent Texas 72708 , / ) foupe Test To0t = -f x U
a . . Reet ad el og —— J ve
WOOFAASY USAFALEIO RY relmataiie Bs . oD TMaar UAB LERTASH HK ARRBTALIM
E7498 $495.13 171272017 ~ & 7496 311,800.00 T/i3 72017

CDH-001876 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 116 of 118

Primary Account: 21287311

NN
Kc ConmmunityBank pate: 1/31/2017

OF TEXAS Page 7 of 9

 

 

BO, Box 2601? A .
eaumont, TX 77720-6017 Bank Where U Live ns

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

   
  
  
 

 

 

 

 

 

 

 

 

 

 

 

 

it ; F487
OD HOMES, Lt. . Ea Coovmunt Bank
. ety Peerienrias razon? 1
x
AGRE caus Tass Brick 8 Bion, 106 S oase773 }
Five 4 4 TOG camel
Beith Texas Bick & Stans, LO
P.O, Dox $7728 , a ,
. Hovston, Tass 77004
es |—Gusaé :
Shel pred by 3420 7, wt 2
POD WALRLLAGAIL abate tbe WOOTE ABE HEAADADRGRG WEB TARDE ie 8
47497 $5,197.73 1/13/2017 # 7498 $27,609.64 1/12/2017
i " — —— " Tt aas zo . _ 7500
cougumie. — conga FER comment
SIRs ao2nT { HET Re fren sniemor7 1
1
ener 7 Sk asd ! hao Taos OF S$ ras 1
Tork Haiclerd Foty ko CON OD cous |
Garreete-Baght ead BOO" As
Mii ataeperper st a & : “Tosa Ouroume I
BY deal " &
en Houston, Teas 77922 Bk ers Gh __ f vs POBox eet ‘ad
fy gcoscmunmemtunaen se : ees -
MODTEAGH HALA EIAARE C2b28733 be etre FOD7SO0F UEbALEATOIG © RREAT ELIT
# 7499 $240.00 1/17/2017 j 7500 $78.81 4/13/2017
a _ ~ p = ° : W501 er - * Ten oa
wh ge PR te ct the soe now oon aTe we
“4 CommuntyBank : ae ‘ . emt EA
GP HOMES, LLG. Ea AS CD HOMES. LiLC. CommmunityBank,
_f ~\ . A ie SENT) ama 1 . + SHEER ey see caret
f , : ”
: v OLERE  \vpmseom asenn fare te ‘ § Mope8.00 i moa L Hemerdiet Constction tos
N+ nnn Bend ee “I te von Hence Tove Foe ae —
eggs Rares - . . +b Hemanda Coraaicion et, at .
: Spring, Texas 77980-25250 ~ “ A
' see Ts 170% - ot i = hue Fe “£ uy £
ba ae petite» loupiwsanis —— Cs, B
wee waOTsD Te mereTTyty Try vnvenysiie rog7sne# CLisbhiqhan wFbea7a Lic
# 7501 $3, 846.00 T/T 72017 ¥ 7502 $2,724.38 1/17/2017
7509 4 i \ . 4
coments bec. onumyans , . 3 ——— a
manson wiser { conoMes Lio. EB comnrantiypank
BRE ovstes tnites 5 “3700 { MIR aha vnocant 1
Tes Theurand Soren pang pouws Qeotnee” Deg Veoron . S msera0g |
Deion Code Peg Thouated Right Horedsed Forty wou
050 omarion a Shey Yeohien
Bisse, TX 75208 : Qu ue dj) STOR Bereny tome Vio a
. o feamton TX 77057 «a
i Sd —— fi fh. Gens ‘t
POOPSOAA ba bIseAsE rAbeBTabIe . " WOO7SOGT PAST RIMMST ERAT aT
# 7503 $3,750.00 L/L7/2047 $7504 55,840.00 1/17/2017
T505 EA 7606
EEX comanunii CommuntyBank
CD HOMES, LLG. Bank, oo HONE Ete, ="
ELT ee tiehiaal aieeste i OTT ~ anenes? 1
: ;
RO at rscam | $ 300
“ Braetpniions 971100 ; : ees . e100" " : rows .
' ater J? Gesu . B 2 . 8
o ‘ og Ln Lik : i . Duar 4
ura Er .  aeualonmnial
my tte ro0750 8 maaaihiaese wariave tie 7 woe tet . POOPSORM AS LAbLAaNSY eekenga tin .
$7505 $58.97 T7EST 017 # 7506 $242.03 1/25/2017
( \ = : TEOR
te ete mens, - CD HOMES, LL. ; fetes :
Ve cr reengiE its _ Oe Cn
to, epee bo ' .
BRO AAT oe Aiyteet . ) ; é sc: ores
” 4 Twat ty “a “Toes Horrdsd Trt pauasy
“sar Retent : : a
| ove . - .
a Kop 7s078 yiiaibiaaae “webeppalir ~ m : wOO?sOB* I: perenver ess epagepaiir
#7508 $234.36 172372017

 

 

 

e TANT S999 49 T7EET2017

CDH-001877 CD HOME Ex. 12
Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 117 of 118

 

  

\ CommunityBank

Primary Account: 21287311
Date: 1/31/2017

 

  

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

   

 

. OF TERAS Page 8 of 9
BO. Box 26017 4 U Na
* Beaumont, 1X 77720-6007 Bank Where UJ Live
\ =
[es pr ™ Tex
cu HOMES, LLG, FEA comminiypank conemtex, LLC. BA comaamityBank
ET aa eee Cusatal et, mediaeanr
RR teow
myrohe :
oF Cartespeied Roverzy BERET — careterough vine : $ m0
~ ‘Two 7 aS BOO" ° The 2
Oanterott . .
. earay eo4 aut Gseaborough Wasa .
“ Ox ok oa
avo Elva he! : °3 ;
Fos * lew vate _
Ta —— whet aechar
mt FOOPEOA WALRRAIVEAN ZLEBTR LE . . haste ne 5
eee *DO7SIOM MLLELLLGBas KELZATS LIF \ vey
3 7809 $296.55 1/24/2017 # 7510 $393.47 1/24/2017
domme po “2 EN Géomatypins
0 Hoare, Lic. Some Pate JebuoMmtie yank:
» eRTED A aie . eetiss-t331 ‘ AL t . am
: . .
a tO ’
SOTO Abeahasira Capaneyy and Gnnatuction LLG teyord at - 3
Ore Hunde are OOO : bene
fee forttanet cupaoy mstensorcon is . . | ATeT
Hovtien Tease 77090 , be, /
sna ok EE — Qyirh Re wet
ba. “sae QUES epee ~~ tet
POOPELAG ND REE RAQB aE AL RAT Tae rte CORTE le GARSLARIB AN CSE TAA Ie mee
#7511 8100.00 1/30/2017 #7512 $96.62 1/30/2017
Ev Commainty ark, mew ve at x i : FEL
eat CD HOMES, Luc, ES Community Bank °
. \ erase re meet “ananas?
va . ° ’
XY Y pres mat Ronee Rated gs eexa :
“ Boe Honcted Pity and 817100 Sie Hundred Hinaty three BION DOLLARS |
a ATBY . 1S Rete + t
Sere , 3) . ae)
~ i. . 5 he Sy ta hy
oe . we oT wn fae, . “ - Sew ezod
FODTS Ma HAMAADAGBa FRAZBTAL EE feet et PODTS ike HbARIGGABaH w tyEn78 Lar
#7523 $150.82 1/30/2017 # 7514 $653. 53 1/27/2047
— tree ET ==
— F Em a . ER. . 78s
— CommunityBank
—= cb HOME, LL.0. COMME TTS ca Hones, LLC. ComamateyBenk
a ALR es enna - aL “atin teuze
7 maa . *
n SEER og venion BOR St  centerpot Beray . $ ms»
—— ea Rony end oov1 00 Four Huptred Qevanty wd $500
es Derg Yeation . Conterpoiy Eneray
= rarer fae = a he
ES as Dsl Eon 7 wi L
| ‘wae ' .. 5 wag ERE ETAT
— .
2 MDO TERR UPAR RSRB I we eIZAYIL de fee wODTS RAY LAA PUENB A MO QLIAeAL Ie
ES
\ ew
#7515 $5,840.00 1/24/2017
> teen
—a
a % :
4
—
= [ CPHOME EL, Flesmeyeck coin nk
: it, . aT . SEE teased tearm
> se : . :
== . :
> _BROER DS Cealepolat Enwcgy : SRS ltapendens Bunk
3 7 \—Dow Hanored Tet Poured 05100 * Fitaen iar ow Haid ht BA
== : :
—— 4 Candepaird Energy § inde phedient Ded +
— aR P.0, Box 3035 '
pS ie; Soar TR TENT . . >
sew pach < pet ae
. . apetrah wet get ye
POOPST TH MAAAREAROSE MELIB TSB AM fee 6 MOORE ABH wanaisaapan eaioqah

 

 

F fsi) $124.03 173072017

 

 

 

~
7
"7

 

  

 

 

 

. EA Goorin
Ne ee moral

tf t ; . .

. t i t

met GRO Boers B Concrete, LLG : $0000

op en . :

, prone steve, Me : . :

, iieeecone 0, .
ee jena T7510 '
Fao — . feet vay LIA. a

 

woos ase i Paha pa baa [renerann

 

#67528 $15,108.30 1737/2007

 

   
 

 

 

 

=a
184
| CD HOMES, LLG . * EB coomauniy Bank

ese ee sae jaune

SSRE  actal Teves bank § 7R0089
LETT ETE Warrier
ee mtd SRD EES eet
A (eas
MOOPGE RIO ULIAIRAMSI 212079 Le ‘ feet

 

 

# 7519 $5, 960.00 1/30/2017

CDH-001878

¥ F521 $2, 583.33 172773017

CD HOME Ex. 12
 

Case 18-34658 Document 615-2 Filed in TXSB on 11/28/20 Page 118 of 118

on

Primary Account: 21287311

\ CommunityB ank - | pate: 1/31/2027

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 
 
   
   
  

 

  

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

OF TEKAS page 9 of 9
PO, Box 26017 Bank Where (J Live Mee!
Beaumont, TX 77720-6017 a ere gy Uv ~
fee “Fea | iP Bre ee Beh
FSA commmnityBank . EA coommntypank .
SD HOLD LL-0, ' om eras cofgurasce psy
amon et " shenou 1 emis ” seazoi7 ;
a Paes Hi
PRBS peatone Davee . 3 “asr.00 j rare Rt * Wyre Rani.” ;
‘Tres Thourend One Handrad Bi thy aus} tee Reamer nntnatones i i
* ers yen te wipes
Ewctstn Beate
522 Vang Drie
- Houten Teass 7107 Hiveion, 1 77082
weno 3227 eta AA “ : > a = z
wot HOOPS 2 ae SINNYTNC TTS wZARaTAL Le vs PODTSahe UES URRRIB SE PALER Tak Ie se
F 75e3 $3,175.00 1/30/2017 . #7524 $3,846.00 1/27/2017
ta} 7525 - ot . ee eee Beri ee eet
ep HOMES, LL. Ex communnyzank | SP HOMES, Lc. ER Community Bank,
RA wap spew ‘ OSE weseetial vazont '
3 : 3
BERS Cues Carenls The tne, S *zs00 i { PACIRES  pctrecate Maseney LUD . . S “1980.00 i
Savenly-Five pad DONO" vowara % One Thevsand te ry and vewsre
Camu Comic Tee Ire, : Aaratate Masery LLG .
4831 Auta Forel Ditow + dey n a Hisig Metoex Cont peat) ‘) & 4
Heaton, Tesus T7O92 i wl Cypress, Tara, eg Oe f
Fromeesnantn UL _ = ania Soa : — ot
2 =! sya ba meron) |.
MOOPEZSM MPESILEGAIC PZIZG7IIIU . MOO WLARLLAGH a waLan gs LIM fete,
€ 7525 $275.00 1/30/2017 ¥ 7526 $1,950.00 1/31/2017 /
” m Fsza | ;
CDHOMER LLC, CD HOMER, LLO. FESA corormatiy apis : \
oS OER RAE stains sano ;
1
Q 7 een Major League Yards . [SURE murnea's caning servic S “Hreaes i ‘
“ Gin Iiversres Pitan weet OEY : Care Tartsare boa Heed Fit Tue avalon prmetten carmen nerenreerc AN aT
Mayor League Yard Bancan Cireritg Sarie = af
The Wecdendi Te 17309 ‘ . Hoosten, Terns F7089 . ears , ‘—
suns Sen.
MOOTSR TF RADALEAGH RE PL 2093 be FOOTS et winniiiaaae mpega7a ae
¢ 7527 $615.00 1/30/2017 #7528 $1,152.00 T731/2017 .
. : ~~ 7590 F ° . * TEE
’ ES, LLG, : a Commmnanity bank aan : 00 HOMES, Lc. Ea Cornaranityank .
oo we Pelivetiat rauzos7 ‘ + sSHGUH aay saaaei7. i
. ‘ . . x ,
SHUREF caret rntainan . + 6 & vewaz PRRs Cercd Prtoekeun : : § “sens i
sh aed 3100" 5 sauna Row Trovaand Haehpighl so SU Ome vewuans
Caro Panieinan . “oe caret Mrkeknen
82? Uiterty Vatey oe a + ONT Leary Vater pars) a
Lo aay, Fees TI ' [- Katy, Tewhs 22608 Paar)
0 im er} Ko : pecans 12: d-
DN nae > SoomesgAL ‘ bu
Te SDOPSSOe HLAPELAGBRE 25 ab 7a aM ? Come fas MOOPSH PE ELBARAGARY AL ewTS AEE
4 7530 $296.32 1/26/2017 F 7532 54,096.94 1/27/2019
7633
COHOMES, LLG. Comeasntry Ban,
oe peiiveaiea trmnotr 1
. i
SOTO rregeteck M. Ret . $ “a erce i
Porter Tverd Four Heed yt wit Ban oa meen renner DALAM.
Freee, Brin
480 Masced a
dey ye xflgeten Teen T7OR ae
be vast .
MADADAMIMAS cionen
re POOP ER pe Tinniiieaae wehiarabac ey

 

 

E7533 $21, 426.00 1731/2017
c™

Lo

iy

CDH-001879 CD HOME Ex. 12
